Exhibit 10.1

 

SECOND AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

amended and restated as of January 29, 2007

by and among

REAL MEX RESTAURANTS, INC.
ACAPULCO RESTAURANTS, INC.
EL TORITO FRANCHISING COMPANY
EL TORITO RESTAURANTS, INC.
TARV, INC.
ACAPULCO RESTAURANT OF VENTURA, INC.
ACAPULCO RESTAURANT OF WESTWOOD, INC.
ACAPULCO MARK CORP.
MURRAY PACIFIC
ALA DESIGN, INC.
REAL MEX FOODS, INC.
ACAPULCO RESTAURANT OF DOWNEY, INC.
ACAPULCO RESTAURANT OF MORENO VALLEY, INC.
EL PASO CANTINA, INC.
CKR ACQUISITION CORP.
CHEVYS RESTAURANTS, LLC

 

(collectively, the “Borrowers”)

GENERAL ELECTRIC CAPITAL CORPORATION

and the other financial institutions from time to time
listed on Schedule 1 hereto
(the “Lenders”)

and

GENERAL ELECTRIC CAPITAL CORPORATION, agent and administrative agent
(the “Agent”)


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

PAGE

 

 

 

1.

DEFINITIONS AND RULES OF INTERPRETATION

1

 

 

 

 

1.1

Definitions

1

 

 

 

 

 

1.2

Rules of Interpretation

26

 

 

 

2.

THE REVOLVING CREDIT FACILITY

27

 

 

 

 

2.1

Commitment to Lend

27

 

 

 

 

 

2.2

Commitment Fee

27

 

 

 

 

 

2.3

Reduction of Total Revolving Credit Commitment

28

 

 

 

 

 

2.4

The Revolving Credit Notes

28

 

 

 

 

 

2.5

Interest on Revolving Credit Loans

28

 

 

 

 

 

2.6

Requests for Revolving Credit Loans

29

 

 

 

 

 

2.7

Conversion Options

29

 

 

 

 

 

2.8

Funds for Revolving Credit Loans

30

 

 

 

3.

REPAYMENT OF THE REVOLVING CREDIT LOANS

32

 

 

 

 

3.1

Maturity

32

 

 

 

 

 

3.2

Mandatory Repayments of Revolving Credit Loans

32

 

 

 

 

 

3.3

Optional Repayments of Revolving Credit Loans

32

 

 

 

4.

[Intentionally Omitted]

32

 

 

 

5.

LETTERS OF CREDIT

33

 

 

 

 

5.1

Letter of Credit Commitment

33

 

 

 

 

 

5.2

Reimbursement Obligation of the Borrowers

35

 

 

 

 

 

5.3

Letter of Credit Payments

36

 

 

 

 

 

5.4

Obligations Absolute

36

 

 

 

 

 

5.5

Reliance by Issuer

37

 

 

 

 

 

5.6

Letter of Credit Fee

37

 

 

 

6.

CERTAIN GENERAL PROVISIONS

38

 

 

 

 

6.1

Fees

38

 

 

 

 

 

6.2

Funds for Payments

38

 

 

 

 

 

6.3

Computations

40

 

 

 

 

 

6.4

Inability to Determine Eurodollar Rate

40

 

 

 

 

 

6.5

Illegality

41

 


--------------------------------------------------------------------------------


 

6.6

Additional Costs, etc

41

 

 

 

 

 

6.7

Capital Adequacy

43

 

 

 

 

 

6.8

Certificate

44

 

 

 

 

 

6.9

Indemnity

44

 

 

 

 

 

6.10

Interest After Default

44

 

 

 

 

 

6.11

Concerning Joint and Several Liability of the Borrowers

45

 

 

 

7.

GUARANTY; COLLATERAL SECURITY; COLLATERAL NOTES

48

 

 

 

 

7.1

Security of Borrowers

48

 

 

 

 

 

7.2

Collateral Notes

48

 

 

 

8.

REPRESENTATIONS AND WARRANTIES

48

 

 

 

 

8.1

Corporate Authority

48

 

 

 

 

 

8.2

Governmental Approvals

50

 

 

 

 

 

8.3

Title to Properties; Leases

50

 

 

 

 

 

8.4

Financial Statements

50

 

 

 

 

 

8.5

No Material Changes, etc

50

 

 

 

 

 

8.6

Laws, Licenses; Franchises, Patents, Copyrights, etc

51

 

 

 

 

 

8.7

Litigation

52

 

 

 

 

 

8.8

No Materially Adverse Contracts, etc

52

 

 

 

 

 

8.9

Compliance with Other Instruments, etc

52

 

 

 

 

 

8.10

Tax Status

52

 

 

 

 

 

8.11

No Event of Default. No Default or Event of Default has occurred and is
continuing

52

 

 

 

 

 

8.12

Investment Company Acts

52

 

 

 

 

 

8.13

Absence of Financing Statements; Perfection of Security Interests

53

 

 

 

 

 

8.14

Employee Benefit Plans

53

 

 

 

 

 

8.15

Use of Proceeds

54

 

 

 

 

 

8.16

Disclosure

54

 

 

 

 

 

8.17

Environmental Compliance

55

 

 

 

 

 

8.18

Subsidiaries, etc

56

 

 

 

 

 

8.19

Senior Secured Debt Documents; Equity Documents; Unsecured Term Loan Documents
and Parent Debt Documents

56

 

 

 

 

 

8.20

Solvency

58

 

 

 

 

 

8.21

Certain Transactions

58

 

ii


--------------------------------------------------------------------------------


 

8.22

Bank Accounts

58

 

 

 

 

 

8.23

Stores

58

 

 

 

 

 

8.24

Franchise Agreements

58

 

 

 

 

 

8.25

Leases

58

 

 

 

 

 

8.26

Foreign Assets Control Regulations

59

 

 

 

9.

AFFIRMATIVE COVENANTS

59

 

 

 

 

9.1

Punctual Payment

59

 

 

 

 

 

9.2

Maintenance of Office

59

 

 

 

 

 

9.3

Records and Accounts

59

 

 

 

 

 

9.4

Financial Statements, Certificates and Information

60

 

 

 

 

 

9.5

Notices

62

 

 

 

 

 

9.6

Corporate Existence; Maintenance of Properties

63

 

 

 

 

 

9.7

Insurance

63

 

 

 

 

 

9.8

Taxes

65

 

 

 

 

 

9.9

Inspection of Properties and Books, etc

65

 

 

 

 

 

9.10

Compliance with Laws, Contracts, Licenses, and Permits

66

 

 

 

 

 

9.11

Employee Benefit Plans

66

 

 

 

 

 

9.12

Use of Proceeds

66

 

 

 

 

 

9.13

Additional Mortgaged Property; Notice of Leases

66

 

 

 

 

 

9.14

Further Assurances

67

 

 

 

 

 

9.15

Conduct of Business; Stores

67

 

 

 

 

 

9.16

Additional Mortgages Post Default

67

 

 

 

 

 

9.17

Bank Accounts

68

 

 

 

 

 

9.18

New Subsidiaries; Ownership of Borrowers by Real Mex

69

 

 

 

10.

CERTAIN NEGATIVE COVENANTS

69

 

 

 

 

10.1

Restrictions on Indebtedness

69

 

 

 

 

 

10.2

Restrictions on Liens

71

 

 

 

 

 

10.3

Restrictions on Investments

72

 

 

 

 

 

10.4

Restricted Payments

73

 

 

 

 

 

10.5

Mergers and Consolidations, Dispositions of Assets, Acquisitions

75

 

 

 

 

 

10.6

Sale and Leaseback

76

 

 

 

 

 

10.7

Compliance with Environmental Laws

76

 

 

 

 

 

10.8

Employee Benefit Plans

76

 

iii


--------------------------------------------------------------------------------


 

10.9

Change in Fiscal Year

77

 

 

 

 

 

10.10

Transactions with Affiliates

77

 

 

 

 

 

10.11

Bank Accounts

77

 

 

 

 

 

10.12

Franchises

77

 

 

 

 

 

10.13

Senior Secured Debt Documents

77

 

 

 

 

 

10.14

Maximum Number of Unprofitable Stores

77

 

 

 

 

 

10.15

Unsecured Term Loan Documents

78

 

 

 

11.

FINANCIAL COVENANTS OF THE BORROWER

78

 

 

 

 

11.1

Leverage Ratio

78

 

 

 

 

 

11.2

Adjusted Leverage Ratio

78

 

 

 

 

 

11.3

Cash Flow Ratio

79

 

 

 

 

 

11.4

Capital Expenditures and Lease Incurrence

79

 

 

 

 

 

11.5

[Intentionally Omitted]

79

 

 

 

12.

CLOSING CONDITIONS

79

 

 

 

 

12.1

Loan Documents, etc

79

 

 

 

 

 

12.2

Certified Copies of Charter Documents

80

 

 

 

 

 

12.3

Corporate Action

80

 

 

 

 

 

12.4

Incumbency Certificate

80

 

 

 

 

 

12.5

Validity of Liens

80

 

 

 

 

 

12.6

Perfection Certificates and Uniform Commercial Code Search Results

80

 

 

 

 

 

12.7

Taxes

80

 

 

 

 

 

12.8

Landlord Consents

80

 

 

 

 

 

12.9

Environmental Due Diligence

81

 

 

 

 

 

12.10

Certificates of Insurance

81

 

 

 

 

 

12.11

Solvency Certificate

81

 

 

 

 

 

12.12

Opinions of Counsel

81

 

 

 

 

 

12.13

Payment of Fees and Expenses

81

 

 

 

 

 

12.14

Payoff Arrangements

82

 

 

 

 

 

12.15

Capital Structure

82

 

 

 

 

 

12.16

Disbursement Instructions

82

 

 

 

 

 

12.17

No Material Adverse Change

82

 

 

 

 

 

12.18

Financial Statements and Projections

82

 

 

 

 

 

12.19

No Litigation

82

 

iv


--------------------------------------------------------------------------------


 

12.20

Consents and Approvals

82

 

 

 

 

 

12.21

Other Documentation

83

 

 

 

 

 

12.22

Closing Checklist

83

 

 

 

 

 

12.23

Financial Condition

83

 

 

 

13.

CONDITIONS TO ALL BORROWINGS

83

 

 

 

 

13.1

Representations True; No Event of Default

84

 

 

 

 

 

13.2

No Legal Impediment

84

 

 

 

 

 

13.3

Governmental Regulation

84

 

 

 

 

 

13.4

Proceedings and Documents

84

 

 

 

14.

EVENTS OF DEFAULT; ACCELERATION; ETC

84

 

 

 

 

14.1

Events of Default and Acceleration

84

 

 

 

 

 

14.2

Termination of Commitments

88

 

 

 

 

 

14.3

Remedies

89

 

 

 

 

 

14.4

Distribution of Collateral Proceeds

89

 

 

 

15.

SETOFF

90

 

 

 

 

15.1

Setoff

90

 

 

 

 

 

15.2

Consent to Setoff

90

 

 

 

16.

THE AGENT

91

 

 

 

 

16.1

Authorization

91

 

 

 

 

 

16.2

Employees and Agents

91

 

 

 

 

 

16.3

No Liability

91

 

 

 

 

 

16.4

No Representations

92

 

 

 

 

 

16.5

Payments

92

 

 

 

 

 

16.6

Holders of Notes

93

 

 

 

 

 

16.7

Indemnity

93

 

 

 

 

 

16.8

Agent as Lender

94

 

 

 

 

 

16.9

Resignation

94

 

 

 

 

 

16.10

Notification of Defaults and Events of Default; Other Notices

94

 

 

 

 

 

16.11

Duties in the Case of Enforcement

94

 

 

 

 

 

16.12

Agent May File Proofs of Claim

95

 

 

 

17.

TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION

96

 

 

 

 

17.1

Confidentiality

96

 

 

 

 

 

17.2

Prior Notification

96

 

v


--------------------------------------------------------------------------------


 

17.3

Other

96

 

 

 

18.

EXPENSES AND INDEMNIFICATION

96

 

 

 

 

18.1

Expenses

96

 

 

 

 

 

18.2

Indemnification

97

 

 

 

 

 

18.3

Survival

98

 

 

 

19.

SURVIVAL OF COVENANTS, ETC

98

 

 

 

20.

ASSIGNMENT AND PARTICIPATION

98

 

 

 

 

20.1

Conditions to Assignment by Lenders

98

 

 

 

 

 

20.2

Certain Representations and Warranties; Limitations; Covenants

99

 

 

 

 

 

20.3

Register

101

 

 

 

 

 

20.4

New Notes

101

 

 

 

 

 

20.5

Participations

101

 

 

 

 

 

20.6

Disclosure

101

 

 

 

 

 

20.7

Assignee or Participant Affiliated with the Borrowers

102

 

 

 

 

 

20.8

Miscellaneous Assignment Provisions

102

 

 

 

 

 

20.9

Assignment by Borrowers

102

 

 

 

 

 

20.10

Special Purpose Funding Vehicle

103

 

 

 

21.

NOTICES, ETC

103

 

 

 

22.

GOVERNING LAW

104

 

 

 

23.

HEADINGS

105

 

 

 

24.

COUNTERPARTS

105

 

 

 

25.

ENTIRE AGREEMENT, ETC

105

 

 

 

26.

WAIVER OF JURY TRIAL

105

 

 

 

27.

CONSENTS, AMENDMENTS, WAIVERS, ETC

105

 

 

 

28.

SEVERABILITY

106

 

 

 

29.

RIGHT TO PUBLICIZE

106

 

 

 

30.

USURY

106

 

 

 

31.

TRANSITIONAL ARRANGEMENTS

107

 

 

 

 

31.1

Existing Credit Agreement Superseded

107

 

 

 

 

 

31.2

Interest and Fees Under Superseded Agreement

107

 

 

 

 

32.

Patriot Act

107

 

vi


--------------------------------------------------------------------------------


Schedules and Exhibits

 

Schedule 1

Lenders; Revolving Credit Commitments; Revolving Credit Commitment Percentages

Schedule 2

Mortgages at Closing

Schedule 8.2

Governmental Approvals

Schedule 8.3

Title to Properties; Leases

Schedule 8.3A

Owned Real Property

Schedule 8.6.2

Intellectual Property Matters

Schedule 8.7

Litigation

Schedule 8.14.2

Terminability of Welfare Plans

Schedule 8.17

Environmental Matters

Schedule 8.18

Subsidiaries

Schedule 8.21

Certain Transactions

Schedule 8.22

Bank Accounts

Schedule 8.22A

Bank Accounts

Schedule 8.23

Stores

Schedule 10.1

Existing Indebtedness

Schedule 10.2

Existing Liens

Schedule 10.3

Existing Investments

Schedule 12.8

Title Insurance

Exhibit A

Form of Revolving Credit Note

Exhibit B

Form of Revolving Credit Loan Request

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Assignment and Acceptance

Exhibit F

Closing Checklist

 

vii


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is amended and
restated as of January 29, 2007, by and among, (a) REAL MEX RESTAURANTS, INC.,
formerly known as Acapulco Acquisition Corp., a Delaware corporation (“Real
Mex”), ACAPULCO RESTAURANTS, INC.,a Delaware corporation (“ARI”), EL TORITO
FRANCHISING COMPANY, a Delaware corporation (“ETFI”), EL TORITO RESTAURANTS,
INC., a Delaware corporation (“ETRI”), TARV, INC., a California corporation
(“TARV”), ACAPULCO RESTAURANT OF VENTURA, INC., a California corporation
(“ARV”), ACAPULCO RESTAURANT OF WESTWOOD, INC., a California corporation
(“ARW”), ACAPULCO MARK CORP., a Delaware corporation (“AMC”), MURRAY PACIFIC, a
California corporation (“MP”), ALA DESIGN, INC., a California corporation
(“ALAD”), REAL MEX FOODS, INC., formerly known as ALA Foods, Inc., a California
corporation (“RMF”), ACAPULCO RESTAURANT OF DOWNEY, INC., a California
corporation (“ARD”), ACAPULCO RESTAURANT OF MORENO VALLEY, INC., a California
corporation (“AMV”), EL PASO CANTINA, INC., a California corporation (“EPC”),
CKR ACQUISITION CORP., a Delaware corporation (“CKR”), CHEVYS RESTAURANTS, LLC,
a Delaware limited liability company (“Chevys”) and each of the other
Subsidiaries of Real Mex which shall from time to time hereafter become a party
hereto pursuant to §9.18 hereof (collectively with Real Mex, ARI, ETFI, ETRI,
TARV, ARV, ARW, AMC, MP, ALAD, RMF, ARD, AMV, EPC, CKR and Chevys the
“Borrowers”), (b) GENERAL ELECTRIC CAPITAL CORPORATION(“GE Capital”) and the
other lending institutions listed on Schedule 1, and (c) GENERAL ELECTRIC
CAPITAL CORPORATIONas agent and administrative agent for itself and such other
lending institutions, pursuant to which the parties agree as follows.

Certain Borrowers, Fleet National Bank as agent and administrative agent (which
was succeeded as agent and administrative agent by Bank of Montreal pursuant to
that certain Assignment Arrangement Agreement dated as of October 5, 2006) and
certain lenders entered into an Amended and Restated Revolving Credit Agreement,
dated as of March 31, 2004 (the “Original Closing Date”) (as amended and in
effect on the Closing Date, the “Existing Credit Agreement”).  The parties
hereto hereby agree to amend and restate the Existing Credit Agreement to, among
other things, provide a $15,000,000 revolving credit facility (with unlimited
availability for letters of credit) and a $25,000,000 letter of credit facility.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree to amend and restate
the Existing Credit Agreement (including all schedules and exhibits thereto) in
its entirety to read as follows:

1.             DEFINITIONS AND RULES OF INTERPRETATION.

1.1          Definitions.  The following terms shall have the meanings set forth
in this §1 or elsewhere in the provisions of this Credit Agreement referred to
below:

Acapulco Companies.  Collectively, all of the Borrowers that are not El Torito
Companies.


--------------------------------------------------------------------------------


Acapulco Concept.  The method of operation used by and the intellectual property
associated with those Stores that as of the Closing Date operate under any trade
name that contains the words “Acapulco”.

Adjusted Debt.  At any time, the sum of (a) all Consolidated Funded Indebtedness
plus (b) an amount equal to eight (8) times Consolidated Rental Expense for the
most recently completed period of four (4) consecutive fiscal quarters.

Adjusted Leverage Ratio.  As of the last day of any fiscal quarter of the
Borrowers, the ratio of (a) Adjusted Debt at such date, to (b) Consolidated
EBITDAR for the period of four (4) consecutive fiscal quarters ending on such
date.

Adjustment Date.  The first day of the month immediately following the month in
which a Compliance Certificate is delivered by the Borrowers pursuant to
§9.4(e).

AEI.  As defined in the preamble hereto.

Affected Lenders.  See §6.7(c).

Affiliate.  Any Person that would be considered to be an affiliate of any
Borrower under Rule 144(a) of the Rules and Regulations of the Securities and
Exchange Commission, as in effect on the date hereof, if such Borrower were
issuing securities.

Agency Account.  See §9.17.

Agency Account Agreement.  See §9.17.

Agent’s Office.  The Agent’s office located at 8377 East Hartford Drive, Suite
200, Scottsdale, Arizona 85255, or at such other location as the Agent may
designate from time to time.

Agent.  GE Capital acting as agent for the Lenders, or such successor Agent as
may be appointed pursuant to §16.9 hereof.

Agent’s Special Counsel.  Latham & Watkins LLP or such other counsel as may be
approved by the Agent.

ALAD.  As defined in the preamble hereto.

AMC.  As defined in the preamble hereto.

Applicable Margin.  For the period commencing on the Closing Date through the
date upon which the Agent receives the Compliance Certificate required to be
delivered for the period ending on or about June 30, 2007, the Applicable Margin
with respect to Revolving Credit Loans that are Base Rate Loans shall be 0.75%
and the Applicable Margin with respect to Eurodollar Rate Loans and Letters of
Credit shall be 2.25%.  After the receipt of such Compliance Certificate, for
each period commencing on an Adjustment Date through the date immediately
preceding the next Adjustment Date (each a “Rate Adjustment Period”), the
Applicable Margin

2


--------------------------------------------------------------------------------


with respect to Revolving Credit Loans, (in each case, for Base Rate Loans and
Eurodollar Rate Loans) and for the Letters of Credit shall be the applicable
percentage set forth below with respect to each such Loan or Letter of Credit,
as the case may be, corresponding to the Borrowers’ Leverage Ratio, as of the
most recently completed fiscal quarter of the Borrowers ending immediately prior
to the applicable Rate Adjustment Period:

 

 

 

Revolving Credit Loans

 

Level

 

Leverage Ratio

 

Base
Rate
Loans

 

Eurodollar Rate
Loans and
Letters of Credit

 

I

 

< 2.00:1.00

 

0.00

%

1.50

%

II

 

³ 2.00:1.00 and < 2.50:1.00

 

0.25

%

1.75

%

III

 

³ 2.50:1.00 and < 3.00:1.00

 

0.50

%

2.00

%

IV

 

³ 3.00:1

 

0.75

%

2.25

%

 

Notwithstanding the foregoing, if the Borrowers fail to deliver any Compliance
Certificate pursuant to §9.4(e) hereof, then for the period commencing on the
date after the day on which such Compliance Certificate was due through the date
immediately preceding the Adjustment Date that occurs immediately following the
date on which such Compliance Certificate is delivered, the Applicable Margin
shall be that percentage corresponding to Level IV in the table above.

Approved Fund.  With respect to any Lender that is a fund that invests in bank
loans, any other fund that invests in bank loans and is advised or managed by
the same investment advisor as such Lender or by an affiliate of such investment
advisor.

Approved Sale-Leaseback Transaction. A Sale-Leaseback transaction by the
Borrowers of fee Real Estate owned by the Borrowers located at (a) 8855 Tampa
Ave., Northridge, Los Angeles County, California; (b) 3113 West Olive Ave.,
Burbank, Los Angeles County, California; (c) 11185 South Town Square, Green
Park, St. Louis County, Missouri; (d) 12380 St. Charles Rock Road, Bridgeton,
St. Louis County, Missouri; and (e) 12796 Manchester Road, Des Peres, St. Louis
County, Missouri., to be completed on or prior to the Closing Date, on terms and
conditions satisfactory to the Agent, for total net proceeds of approximately
$12,100,000.

ARD.  As defined in the preamble hereto.

ARI.  As defined in the preamble hereto.

ARV.  As defined in the preamble hereto.

ARW.  As defined in the preamble hereto.

Assignment and Acceptance.  See §20.1.

3


--------------------------------------------------------------------------------


Assignment and Agency Account Agreement.  The Amended and Restated Assignment
and Agency Account Agreement, amended and restated as of the Closing Date, among
the Agent and the Borrowers, or any other substantially similar agreement in all
respects satisfactory to the Agent.

Backstop Letter of Credit.  That certain letter of credit issued by the L/C
Issuer hereunder for the account of Borrowers in the initial aggregate face
amount of $24,877,709.85with an expiry date of December 4, 2007for the benefit
of Bank of America, N.A. to backstop Bank of America’s obligations under, and
arising in connection with, certain letters of credit issued by Bank of America,
N.A. on the Borrowers’ behalf, prior to the Closing Date.

Balance Sheet Date.  December 25, 2005.

Base Rate.  At any time, a rate per annum equal to the higher of (a) the rate
last quoted by The Wall Street Journal as the “base rate on corporate loans
posted by at least 75% of the nation’s largest banks” in the United States or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent) and (b) the sum of 0.5% per annum and the Federal
Funds Rate.  Any change in the Base Rate due to a change in any of the foregoing
shall be effective on the effective date of such change in the “bank prime loan”
rate or the Federal Funds Rate.

Base Rate Loans.  Revolving Credit Loans bearing interest calculated by
reference to the Base Rate.

Borrower(s).  As defined in the preamble hereto.

Business Day.  Any day (excluding Saturday and Sunday) on which banking
institutions in Chicago, Illinois or New York, New York, are open for the
transaction of banking business and, in the case of Eurodollar Rate Loans, also
a day which is a Eurodollar Business Day.

Capital Assets.  Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and goodwill); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with generally accepted
accounting principles.

Capital Expenditures.  Amounts paid or Indebtedness incurred by the Borrowers or
any of their Subsidiaries in connection with (i) the purchase or lease by the
Borrowers or any of their Subsidiaries of Capital Assets that would be required
to be capitalized and shown on the balance sheet of such Person in accordance
with generally accepted accounting principles, (ii) Consolidated Restaurant
Pre-Opening Costs, or (iii) the lease of any assets by the Borrowers or any of
their Subsidiaries as lessee under any Synthetic Lease to the extent that such
assets would have been Capital Assets had the Synthetic Lease been treated for
accounting purposes as a Capitalized Lease.

4


--------------------------------------------------------------------------------


Capitalized Leases.  Leases under which any Borrower or any of their respective
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with generally accepted accounting
principles.

Casa Gallardo Concept.  The method of operation used by and the intellectual
property associated with those Stores that as of the Closing Date operate under
any trade name that contains the words “Casa Gallardo”.

Casa Gallardo Grill Concept.  The method of operation used by and the
intellectual property associated with those Stores that as of the Closing Date
operate under any trade name that contains the words “Casa Gallardo Grill”.

Cash Flow Ratio.  As at the end of each fiscal quarter of the Borrowers, the
ratio of (a) Consolidated Cash Flow for the last four fiscal quarters then ended
and (b) Consolidated Financial Obligations for the Measurement Period then
ending.

CERCLA.  See §8.17(a).

Change of Control.  At any time, the occurrence of one or more of the following
events:  (i) Sun Capital and the Sun Capital Affiliates shall collectively cease
to have the power, directly or indirectly (including under any stockholders’
agreement) to elect a majority of the directors of the Parent or any Borrower,
(ii) the replacement of a majority of the board of directors of the Parent or
any Borrower over a two-year period from the directors who constituted the board
of directors of the Parent or such Borrower, as applicable, at the beginning of
such period, and such replacement shall not (1) have been approved by a vote of
at least a majority of the board of directors of the Parent or such Borrower, as
applicable, then still in office who either were members of such board of
directors at the beginning of such period or whose election as a member of such
board of directors was previously so approved, or (2) have been elected or
nominated for election by Sun Capital or a Sun Capital Affiliate, (iii) the
Parent shall at any time fail to own, directly or indirectly, 100% of each class
of issued and outstanding Voting Stock and economic interests of Real Mex free
and clear of all Liens, (iv) Sun Capital and the other Sun Capital Affiliates
shall collectively cease to own, directly or indirectly, at least 54% of the
Voting Stock and economic interests of the Parent or any Borrower, (v) the
Permitted Holders shall collectively cease to own, directly or indirectly, at
least 60% of the Voting Stock and economic interests of the Parent or any
Borrower, (vi) any “Change of Control” under the Senior Secured Debt Documents,
(vii) any “Change of Control” under (and as defined in) the Unsecured Term Loan
Documents, or (viii) any “Change of Control” under (and as defined in) the
Parent Debt Documents.

Chevys.  As defined in the preamble hereto.

CKR.  As defined in the preamble hereto.

Closing Date. January 29, 2007.

Code.  The Internal Revenue Code of 1986.

5


--------------------------------------------------------------------------------


Co-Investors.  H.I.G. Sun Partners, Inc., Kevin Genda, certain members of
management of the Parent, Real Mex, the Subsidiaries of Real Mex, and any of
their Control Investment Affiliates.

Collateral.  All of the property, rights and interests of the Borrowers and
their Subsidiaries that are or are intended to be subject to the security
interests and mortgages created by the Security Documents.

Collateral Notes.  See §7.2.

Compliance Certificate.  See §9.4(e).

Concentration Accounts.  That account with Union Bank of California, N.A. with
account number 3030167170 and that account with Wells Fargo Bank with account
number 4296-911928 and any other depository account that is (a) in the name of
the Borrowers, (b) under the control of the Agent for the benefit of the Lenders
and the Agent, and (c) with a financial institution reasonably acceptable to the
Agent that has entered into an Agency Account Agreement with the Agent and the
Borrowers.

Concept.  Any of the Acapulco Concept, the Casa Gallardo Concept, the Casa
Gallardo Grill Concept, the Guadala Harry’s Concept, the El Torito Concept, the
El Torito Grill Concept, the Hola Amigos Concept, the Keystone Grill Concept,
the Las Brisas Concept, or the Who Song & Larry’s Concept.

Consolidated or consolidated.  With reference to any term defined herein, that
term as applied to the accounts of the Borrowers and all of their Subsidiaries,
consolidated in accordance with generally accepted accounting principles.

Consolidated Cash Flow.  For any period, Consolidated EBITDA of the Borrowers
and their Subsidiaries for such period, minus the sum of (a) cash income taxes
paid during such period by the Borrowers and their Subsidiaries on a
consolidated basis and (b) the greater of (i) the aggregate amount of
Maintenance Capital Expenditures made during such period by the Borrowers and
their Subsidiaries or (ii) $3,500,000, plus decreases in Consolidated Working
Capital from the beginning to the end of such period or minus increases in
Consolidated Working Capital from the beginning to the end of such period.

Consolidated Cash Interest Expense.  For any period, the aggregate portion of
Consolidated Total Interest Expense required to be paid in cash by any Borrower
or any of its Subsidiaries during such period.

Consolidated Current Assets.  All assets of the Borrowers and their Subsidiaries
on a consolidated basis that, in accordance with generally accepted accounting
principles, are properly classified as current assets, provided that (i) notes
and accounts receivable shall be included only if good and collectible as
determined by the Borrowers in accordance with established practice consistently
applied and, with respect to such notes, only if payable on demand or within one
(1) year from the date as of which Consolidated Current Assets are to be
determined and if not directly or indirectly renewable or extendible at the
option of the debtors, by their terms, or by the terms of any instrument or
agreement relating thereto, beyond such year,

6


--------------------------------------------------------------------------------


and, with respect to such accounts receivable, only if payable and outstanding
not more than ninety (90) days after the date of the shipment of goods or other
transaction out of which any such account receivable arose; and such notes and
accounts receivable shall be taken at their face value less reserves determined
to be sufficient in accordance with generally accepted accounting principles;
(ii) inventory shall be included only if and to the extent that the same shall
be marketable in the ordinary course of business; and (iii) cash and marketable
securities shall be excluded.

Consolidated Current Liabilities.  All liabilities and other Indebtedness of the
Borrowers and their Subsidiaries on a consolidated basis maturing on demand or
within one (1) year from the date as of which Consolidated Current Liabilities
are to be determined, and such other liabilities as may properly be classified
as current liabilities in accordance with generally accepted accounting
principles, but excluding, in any event, (a) any current maturities of any
Indebtedness of the Borrowers and their Subsidiaries on a consolidated basis
with a maturity one (1) year or more from the date as of which Consolidated
Current Liabilities are to be determined and (b) payments due in the final year
of any Capitalized Lease.

Consolidated EBITDA.  For any period, the sum of (a) the Consolidated Pre-Tax
Income of the Borrowers and their Subsidiaries for such period, plus (b) to the
extent not otherwise included in the calculation of Consolidated Pre-Tax Income
of the Borrowers and their Subsidiaries, income of a Person in which any
Borrower holds a minority equity interest to the extent such income is properly
attributable to such minority interest held by such Borrower and such income has
been distributed to such Borrower in cash, plus (c) Consolidated Total Interest
Expense for such period, plus (d) to the extent deducted in the calculation of
Consolidated Pre-Tax Income, Consolidated Restaurant Pre-Opening Costs and
depreciation and amortization expenses of the Borrowers and their Subsidiaries
for such period, plus (e) to the extent deducted in the calculation of
Consolidated Pre-Tax Income and without duplication, other non-cash charges
(including non-cash extraordinary losses) of the Borrowers and their
Subsidiaries for such period, plus (f) to the extent deducted in the calculation
of Consolidated Pre-Tax Income and without duplication, Transaction Costs in an
aggregate amount not to exceed $8,000,000, plus (g) to the extent deducted in
the calculation of Consolidated Pre-Tax Income and without duplication, payments
to restricted stockholders of Real Mex pursuant to the Merger Agreement in an
aggregate amount not to exceed $2,400,000, plus (h) to the extent deducted in
the calculation of Consolidated Pre-Tax Income and without duplication, any fees
and expenses paid pursuant to the Management Services Agreement, plus (i) to the
extent deducted in the calculation of Consolidated Pre-Tax Income and without
duplication, non-recurring expenses incurred in connection with (x) certain
class action lawsuits set forth on Schedule 8.7 hereto, (y) any litigation
claims consolidated with any of the litigation matters set forth on Schedule 8.7
hereto and (z) any claims alleged against the Borrowers and/or their
Subsidiaries that are asserted which arise in whole or in part from the conduct
or alleged conduct of business or any other action allegedly taken or omitted to
be taken by the Borrowers or any of their Subsidiaries prior to the consummation
of the Merger and that assert substantially the same or substantially similar
legal theories as those relating to the litigation described above
(collectively, the “Existing Litigation”) up to $8,500,000 in the aggregate,
plus (j) to the extent deducted in the calculation of Consolidated Pre-Tax
Income and without duplication, option payments pursuant to the Merger Agreement
in an aggregate amount not to exceed $6,000,000, minus (k) to the extent

7


--------------------------------------------------------------------------------


included in the calculation of Consolidated Pre-Tax Income, extraordinary
non-recurring gains, including without limitation, gains from asset
dispositions.

Consolidated EBITDAR.  For any period, the sum of (a) the Consolidated EBITDA of
the Borrowers and their Subsidiaries for such period, plus (b) Consolidated
Rental Expense for such period.

Consolidated Financial Obligations.  For any period, the sum of (a) all
scheduled payments of principal on Indebtedness of the Borrowers and their
Subsidiaries, including Capitalized Leases and including Synthetic Leases during
such period (but not including Consolidated Rental Expense), plus (b)
Consolidated Cash Interest Expense.  Demand obligations shall be deemed to be
due and payable during any period during which such obligations are
outstanding.  Notwithstanding the foregoing, the parties agree that for any
Measurement Period ending after the Closing Date, Consolidated Financial
Obligations shall be determined by annualizing the actual Consolidated Financial
Obligations of the Borrowers and their Subsidiaries for such Measurement Period
by multiplying such amount by a number obtained by dividing 365 by the number of
days in the period from the first day of such Measurement Period to the last day
of such Measurement Period.

Consolidated Funded Indebtedness.  At any time, the sum of (a) the aggregate
amount of Indebtedness of the Borrowers and their Subsidiaries, on a
consolidated basis, relating to the borrowing of money or the obtaining of
credit (but not including the Maximum Drawing Amount still available under
Letters of Credit or trade credit obtained in the ordinary course of business)
or in respect of Capitalized Leases, other than any interest in respect thereto
(but not including Indebtedness consisting of deferred tax liability), plus (b)
without duplication, all Indebtedness of the type described in clause (a) above
guaranteed by the Borrowers or any of their Subsidiaries.

Consolidated Net Income (or Deficit).  The consolidated net income (or deficit)
of the Borrowers and their Subsidiaries, after deduction of all expenses, taxes,
and other proper charges, determined in accordance with generally accepted
accounting principles.

Consolidated Pre-Tax Income.  For any period, Consolidated Net Income for such
period plus, to the extent deducted from the calculation of Consolidated Net
Income, income tax expenditures for such period, determined in accordance with
generally accepted accounting principles.

Consolidated Rental Expense.  For any period, all rental expense of the
Borrowers and their Subsidiaries during such period, determined on a
consolidated basis in accordance with generally accepted accounting principles,
incurred under any rental agreements or leases of real or personal property,
including space leases and ground leases, other than obligations in respect of
any Capitalized Leases or any Synthetic Leases.

Consolidated Restaurant Pre-Opening Costs.  “Start-up costs” (such term used
herein as defined in SOP 98-5 published by the American Institute of Certified
Public Accountants) related to the opening and organizing or conversion of new
Stores, such costs including, without

8


--------------------------------------------------------------------------------


limitation, the cost of feasibility studies, staff-training, and recruiting and
travel costs for employees engaged in such start-up activities.

Consolidated Total Interest Expense.  For any period, the aggregate amount of
interest required to be paid or accrued by the Borrowers and their Subsidiaries
during such period on all Indebtedness of the Borrowers and their Subsidiaries
outstanding during all or any part of such period, whether such interest was or
is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of Capitalized Leases, or any
Synthetic Lease and including commitment fees, agency fees, facility fees,
balance deficiency fees and similar fees or expenses (but not including the
one-time up-front “Underwriting Fee” referred to in the Fee Letter) in
connection with the borrowing of money, but excluding transaction expenses
associated with the Refinancing.

Consolidated Working Capital.  The excess of Consolidated Current Assets over
Consolidated Current Liabilities.

Contribution Agreement.  The Contribution Agreement, dated as of September 11,
2006, by and between Sun Cantinas and the Parent.

Control Investment Affiliates.  As to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person or any Person
controlling such Person primarily for the purpose of making equity or debt
investments in one or more companies.  For the purpose of this definition
“control” of a Person means the power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

Conversion Request.  A notice given by the Borrowers to the Agent of the
Borrowers’ election to convert or continue a Loan in accordance with §2.7.

Credit Agreement.  This Amended and Restated Revolving Credit Agreement,
including the Schedules and Exhibits hereto.

Credit Suisse.  Credit Suisse in its capacity as administrative agent under the
Parent Debt Documents or the Unsecured Term Loan Documents or in its capacity as
purchaser of the Notes (as defined in the Indenture).

Default.  See §14.1.

Delinquent Lender.  See §16.5.3.

Distribution.  The declaration or payment of any dividend or other distribution
on or in respect of any Equity Interests of a Person, other than dividends or
distributions payable solely in Equity Interests of such Person of the same
class; the purchase, redemption, or other retirement of any Equity Interests of
a Person, directly or indirectly through a Subsidiary of such Person or
otherwise; the return of capital by a Person to the holders of its Equity
Interests as such; or any other distribution on or in respect of any Equity
Interests of a Person.

Dollars or $.  Dollars in lawful currency of the United States of America.

9


--------------------------------------------------------------------------------


Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States of America that will be making or maintaining
Base Rate Loans.

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Revolving Credit Loan is converted or continued in accordance
with §2.7.

El Torito Companies.  Collectively, ETFI and ETRI.

El Torito Concept.  The method of operation used by and the intellectual
property associated with those Stores that as of the Closing Date operate under
any trade name that contains the words “El Torito”.

El Torito Grill Concept.  The method of operation used by and the intellectual
property associated with those Stores that as of the Closing Date operate under
any trade name that contains the words “El Torito Grill”.

Eligible Assignee.  Any of (a) a commercial bank or finance company organized
under the laws of the United States of America, or any State thereof or the
District of Columbia, and having total assets in excess of $1,000,000,000; (b) a
savings and loan association or savings bank organized under the laws of the
United States of America, or any State thereof or the District of Columbia, and
having a net worth of at least $100,000,000, calculated in accordance with
generally accepted accounting principles; (c) a commercial bank organized under
the laws of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), or a political subdivision of any such
country, and having total assets in excess of $1,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD; (d) the central
bank of any country which is a member of the OECD; (e) any mutual fund,
insurance company, or investment fund that is an “accredited investor” (as
defined in Regulation D of the Securities Act of 1933, as amended); and (f) if,
but only if, any Event of Default has occurred and is continuing, any other
bank, insurance company, commercial finance company or other financial
institution or other Person approved by the Agent, such approval not to be
unreasonably withheld.

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate other
than a Multiemployer Plan.

Environmental Laws.  See §8.17(a).

EPA.  See §8.17(b).

EPC.  As defined in the preamble hereto.

Equity Documents. Collectively, (a) the Stockholders Agreement, (b) the
Subscription Agreement, (c) the Contribution Agreement, and (d) the Registration
Rights Agreement.

10


--------------------------------------------------------------------------------


Equity Interests.  All equity interests of a Person, including, without
limitation, any (a) common or preferred stock, (b) limited or general
partnership interests, (c) limited liability company membership interests, (d)
options, warrants, or other rights to purchase or acquire any Equity Interest,
or (e) securities convertible into any Equity Interest.

ERISA.  The Employee Retirement Income Security Act of 1974.

ERISA Affiliate.  Any Person which is treated as a single employer with any of
the Borrowers under §414 of the Code.

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder.

Escrow Agreement.  The Escrow Agreement, dated as of August 21, 2006, by and
among J.P. Morgan Trust Company, National Association, as Escrow Agent
thereunder, Real Mex, Parent and Sellers.

ETFI.  As defined in the preamble hereto.

ETRI.  As defined in the preamble hereto.

Eurocurrency Reserve Requirements.  For any Interest Period and for any
Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other governmental agency or
authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“eurocurrency liabilities” in Regulation D of the Federal Reserve Board)
maintained by a member bank of the United States Federal Reserve System.

Eurodollar Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Agent in its sole
discretion acting in good faith.

Eurodollar Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining Eurodollar Rate Loans.

Eurodollar Base Rate.  For any Interest Period with respect to a Eurodollar Rate
Loan, the rate determined by the Agent to be the offered rate per annum for
deposits of Dollars for the applicable Interest Period that appears on page BBAM
on the Bloomberg Terminal (successor to the Dow Jones Markets Telerate Page
3750) (“Page BBAM”) as of 11:00 a.m. (London, England time) two Eurodollar
Business Days prior to the first day in such Interest Period. In the event that
such rate does not appear on the Page BBAM (or otherwise on the Bloomberg
Terminal) at such time, such rate will be the rate of interest per annum, as
determined by the Agent (rounded upwards, if necessary, to the nearest 1/100 of
1%) at which deposits of Dollars in immediately available funds are offered at
11:00 a.m. (London, England time) two (2) Business Days prior to

11


--------------------------------------------------------------------------------


the first day in such Interest Period by major financial institutions reasonably
satisfactory to the Agent in the London interbank market for such Interest
Period for the applicable principal amount on such date of determination.

Eurodollar Rate.  For any Interest Period and for any Eurodollar Rate Loan, an
interest rate per annum determined as the ratio of (a) the Eurodollar Base Rate
with respect to such Interest Period for such Eurodollar Rate Loan to (b) the
difference between the number one and the Eurodollar Reserve Requirements with
respect to such Interest Period and for such Eurodollar Rate Loan.

Eurodollar Rate Loans.  Revolving Credit Loans bearing interest calculated by
reference to the Eurodollar Rate.

Event of Default.  See §14.1.

Excess Cash Flow.  As defined in the Unsecured Credit Agreement as in effect on
the Closing Date.

Existing Credit Agreement.  As defined in the preamble hereto.

Facilities.  Collectively, the Revolving Credit Loan Facility and the Letter of
Credit Facility.

Federal Funds Rate.  For any day, the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal Funds transactions with members of the Federal Reserve System arranged
by Federal Funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Agent on such
day on such transactions as determined by the Agent in a commercially reasonable
manner.

Fee Letter.  The letter agreement dated on or prior to the Closing Date among GE
Capital and the Borrowers.

Financial Affiliate.  A Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by §4(e)
of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).

generally accepted accounting principles.  (a) When used in §11, whether
directly or indirectly through reference to a capitalized term used therein,
means (i) principles that are consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, in
effect for the fiscal year ended on the Balance Sheet Date, and (ii) to the
extent consistent with such principles, the accounting practice of Real Mex
reflected in its financial statements for the year ended on the Balance Sheet
Date, and (b) when used in general, other than as provided above, means
principles that are (i) consistent with the principles promulgated or adopted by
the Financial Accounting Standards Board and its predecessors, as in effect from
time to time, and (ii) consistently applied with past financial statements of
Real Mex

12


--------------------------------------------------------------------------------


adopting the same principles, provided that in each case referred to in this
definition of “generally accepted accounting principles” a certified public
accountant would, insofar as the use of such accounting principles is pertinent,
be in a position to deliver an unqualified opinion (other than a qualification
regarding changes in generally accepted accounting principles) as to financial
statements in which such principles have been properly applied.

Growth Capital Expenditures.  (a) Capital Expenditures relating to the
construction, acquisition or opening of new Stores or the remodeling or
conversion of existing Stores to the extent that such remodeling or conversion
is not mere maintenance but is designed to result in a significant increase in
the revenue generated by such Store, in each case operated by the Borrowers and
their Subsidiaries after the Closing Date, plus (b) to the extent not included
in the calculation of such Capital Expenditures, Consolidated Restaurant
Pre-Opening Costs.

Guadala Harry’s Concept.  The method of operation used by and the intellectual
property associated with those Stores that as of the Closing Date operate under
any trade name that contains the words “Guadala Harry’s”.

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by any Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Hazardous Substances.  See §8.17(b).

Hola Amigos Concept.  The method of operation used by and the intellectual
property associated with those Stores that as of the Closing Date operate under
any trade name that contains the words “Hola Amigos”.

Indebtedness.  As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

(i)            every obligation of such Person for money borrowed,

(ii)           every obligation of such Person evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses,

(iii)          every reimbursement obligation of such Person with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person,

(iv)          every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue by more than sixty (60)
days or which are being contested in good faith and for which the Borrowers
maintain sufficient reserves in accordance with generally accepted accounting
principles),

13


--------------------------------------------------------------------------------


(v)           every obligation of such Person under any Capitalized Lease,

(vi)          every obligation of such Person under any lease treated as an
operating lease under generally accepted accounting principles and as a loan or
financing for U.S. income tax purposes (a “Synthetic Lease”),

(vii)         all sales by such Person of (A) accounts or general intangibles
for money due or to become due, (B) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (C) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith,

(viii)        every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of capital stock of any class issued by such Person, any warrants,
options or other rights to acquire any such shares, or any rights measured by
the value of such shares, warrants, options or other rights,

(ix)           every obligation of such Person under any forward contract,
futures contract, swap, option or other financing agreement or arrangement
(including, without limitation, caps, floors, collars and similar agreements),
the value of which is dependent upon interest rates, currency exchange rates,
commodities or other indices (a “derivative contract”),

(x)            every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law,

(xi)           every obligation, contingent or otherwise, of such Person
guaranteeing, or having the economic effect of guarantying or otherwise acting
as surety for, any obligation of a type described in any of clauses (i) through
(x) (the “primary obligation”) of another Person (the “primary obligor”), in any
manner, whether directly or indirectly, and including, without limitation, any
obligation of such Person (A) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation, (B) to
purchase property, securities or services for the purpose of assuring the
payment of such primary obligation, or (C) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such primary obligation.

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (u) any Indebtedness issued at a price that is less
than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance

14


--------------------------------------------------------------------------------


with generally accepted accounting principles, (v) any Capitalized Lease shall
be the principal component of the aggregate of the rentals obligation under such
Capitalized Lease payable over the term thereof that is not subject to
termination by the lessee, (w) any sale of receivables shall be the amount of
unrecovered capital or principal investment of the purchaser (other than any of
the Borrowers or any of their wholly-owned Subsidiaries) thereof, excluding
amounts representative of yield or interest earned on such investment, (x) any
synthetic lease shall be the stipulated loss value, termination value or other
equivalent amount, (y) any derivative contract shall be the maximum amount of
any termination or loss payment required to be paid by such Person if such
derivative contract were, at the time of determination, to be terminated by
reason of any event of default or early termination event thereunder, whether or
not such event of default or early termination event has in fact occurred and
(z) any equity related purchase obligation shall be the maximum fixed redemption
or purchase price thereof inclusive of any accrued and unpaid dividends to be
comprised in such redemption or purchase price.

The obligation of such Person to pay current year insurance premiums in an
amount not to exceed $3,500,000 shall be excluded from Indebtedness.

Ineligible Securities.  Securities which may not be underwritten or dealt in by
member banks of the Federal Reserve System under Section 16 of the Banking Act
of 1993 (12 U.S.C. §24, Seventh), as amended.

Intercreditor Agreement.  The Intercreditor Agreement among the Borrowers, Wells
Fargo Bank, N.A. as collateral agent and as trustee under the Senior Secured
Debt Documents, and the Agent, dated as of March 31, 2004, as amended and in
effect from time to time, pursuant to which, among other things, the liens
securing the Senior Secured Debt are subordinated to the liens securing the
Obligations.

Intercreditor Agreement (Unsecured Term Loan).  The Subordination and
Intercreditor Agreement among the Parent, the Borrowers, Credit Suisse, as
administrative agent under the Unsecured Term Loan Documents, and the Agent,
dated as of or prior to the Closing Date, as amended and in effect from time to
time, pursuant to which, among other things, the Unsecured Term Loan and other
obligations incurred pursuant to or evidenced by the Unsecured Term Loan
Documents are subordinated to the Obligations.

Intercreditor Agreement (Parent Debt).  The Subordination and Intercreditor
Agreement among the Parent, the Borrowers, Credit Suisse, as administrative
agent under the Parent Debt Documents, and the Agent, dated as of or prior to
the Closing Date, as amended and in effect from time to time, pursuant to which,
among other things, Parent Debt and other obligations incurred pursuant to or
evidenced by the Parent Debt Documents are subordinated to the Obligations.

Interest Payment Date.  (a) As to any Base Rate Loan, the last day of each
calendar month with respect to interest accrued during such calendar month,
including, without limitation, the calendar month which includes the Drawdown
Date of such Base Rate Loan; and (b) as to any Eurodollar Rate Loan in respect
of which the Interest Period is (i) 3 months or less, the last day of such
Interest Period, and (ii) more than 3 months, the date that is 3 months from the
first day of such Interest Period and, in addition, the last day of such
Interest Period.

15


--------------------------------------------------------------------------------


Interest Period.  With respect to each Revolving Credit Loan (a) initially, the
period commencing on the Drawdown Date of such Loan and ending on the last day
of one of the periods set forth below, as selected by the Borrowers in a
Revolving Credit Loan Request (i) for any Base Rate Loan, the last day of the
calendar month; and (ii) for any Eurodollar Rate Loan, 1, 2, 3 or 6 months; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Revolving Credit Loan and ending on the last
day of one of the periods set forth above, as selected by the Borrowers in a
Conversion Request; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

(a)           if any Interest Period with respect to a Eurodollar Rate Loan
would otherwise end on a day that is not a Eurodollar Business Day, that
Interest Period shall be extended to the next succeeding Eurodollar Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Eurodollar Business Day;

(b)           if any Interest Period with respect to a Base Rate Loan would end
on a day that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;

(c)           if the Borrowers shall fail to give notice as provided in §2.7 as
applicable, the Borrowers shall be deemed to have requested a conversion of the
affected Eurodollar Rate Loan to a Base Rate Loan and the continuance of all
Base Rate Loans as Base Rate Loans on the last day of the then current Interest
Period with respect thereto;

(d)           any Interest Period relating to any Eurodollar Rate Loan that
begins on the last Eurodollar Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and

(e)           any Interest Period that would otherwise extend beyond the
Revolving Credit Loan Maturity Date.

International Standby Practices.  With respect to any standby Letter of Credit,
International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, or any successor code of standby letter of credit practices
among banks adopted by the Agent in the ordinary course of its business as a
standby letter of credit issuer and in effect at the time of issuance of such
Letter of Credit.

Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments described under Indebtedness) or
obligations of any Person.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued

16


--------------------------------------------------------------------------------


with respect to Indebtedness constituting an Investment unless and until such
interest is paid; (c) there shall be deducted in respect of each such Investment
any amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution); (d)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.

Joinder Agreement.  See §9.18.

Keystone Grill Concept.  The method of operation used by and the intellectual
property associated with those Stores that as of the Closing Date operate under
any trade name that contains the words “Keystone Grill”.

Las Brisas Concept.  The method of operation used by and the intellectual
property associated with those Stores that as of the Closing Date operate under
any trade name that contains the words “Las Brisas”.

L/C Issuer. means GE Capital or a Subsidiary thereof or a bank or other legally
authorized Person selected by or acceptable to the Agent in its sole discretion,
in such Person’s capacity as an issuer of Letters of Credit hereunder.

Lenders.  GE Capital and the other lending institutions listed on Schedule 1
hereto and any other Person who becomes an assignee of any rights and
obligations of a Lender pursuant to §20.

Letter of Credit.  See §5.1.1.

Letter of Credit Application.  See §5.1.1.

Letter of Credit Facility.  The letter of credit facility established pursuant
to this Credit Agreement in an aggregate amount of $25,000,000.

Letter of Credit Fee.  See §5.6.

Letter of Credit Participation.  See §5.1.4.

Leverage Ratio.  As at the end of any fiscal quarter of the Borrowers, the ratio
of (a) Consolidated Funded Indebtedness at such date to (b) Consolidated EBITDA
for the period of the four (4) consecutive fiscal quarters ending on such date.

Loan Documents.  This Credit Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, the Fee Letter and the Security Documents.

Loans.  The Revolving Credit Loans.

17


--------------------------------------------------------------------------------


Maintenance Capital Expenditures.  Capital Expenditures that are not Growth
Capital Expenditures.

Majority Lenders.  As of any date, any combination of Lenders the sum of whose
aggregate Revolving Credit Commitments constitute at least sixty-six and
two-thirds percent (66 2/3%) of the Total Revolving Credit Commitment, or, if
the Total Revolving Credit Commitment has been terminated or if the Revolving
Credit Loan Maturity Date has occurred, any combination of Lenders holding at
least sixty-six and two-thirds percent (66 2/3%) of the total outstanding
principal amount of the Loans on such date; provided, however, so long as there
are two (2) Lenders or less, Majority Lenders shall be all Lenders.

Management Agreement.  The Management Services Agreement, dated as of August 21,
2006, by and between Real Mex and Sun Capital Partners Management IV, LLC.

Materially Adverse Effect.  A materially adverse effect on the business, assets
or financial condition of the Borrowers and their Subsidiaries taken as a whole.

Maximum Drawing Amount.  The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced from time to time pursuant to the terms of the Letter of Credit;
provided, however, that the Maximum Drawing Amount shall not include the amount
of any Letter of Credit to the extent any such Letter of Credit has been cash
collateralized in an amount not less than 105% of the aggregate amount that the
beneficiary may at any time draw under such Letter of Credit.

Measurement Period.  The period of one (1) fiscal quarter ending March 31, 2007,
the period of two (2) fiscal quarters ending June 30, 2007, the period of three
(3) fiscal quarters ending September 30, 2007, and each period of four (4)
consecutive fiscal quarters ending thereafter.

Merger.  The consummation of the merger of RM Integrated with and into Real Mex
pursuant to the Merger Documents.

Merger Documents.  (i) The Agreement and Plan of Merger, dated August 17, 2006
(the “Merger Agreement”), by and among Real Mex, the Parent, RM Integrated,
Inc., and joined by Bruckman, Rosser, Sherrill & Co., Inc., as representative
for the Sellers solely for the purposes of Sections 2.10 and 9.1 thereof; (ii)
the Certificate of Merger (as defined in the Merger Agreement); and (iii) all
other agreements and documents entered into in connection with the Merger and
the other transactions contemplated thereby, in each case as amended and in
effect from time to time.

Mortgaged Property.  Any Real Estate which is subject to a Mortgage.

Mortgages.  The several mortgages and deeds of trust, dated or to be dated on or
prior to the Closing Date and listed on Schedule 2, and each of the mortgages
and deeds of trust which may be delivered after the Closing Date in accordance
with §9.13, from one of the Borrowers to the Agent with respect to the interests
of the Borrowers in certain parcels of the Real Estate consisting of fee
properties and leases and in form and substance satisfactory to the Agent.

18


--------------------------------------------------------------------------------


MP.  As defined in the preamble hereto.

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate that
is subject to Title IV of ERISA.

Net Cash Proceeds.  In connection with any sale or other disposition of assets,
any Sale-Leaseback or any issuance of equity after the Closing Date, the cash
proceeds received from such sale or other disposition or such issuance, net of
all costs of sale, underwriting or brokerage costs, and taxes paid or payable as
a result thereof by the Borrowers or any of their Subsidiaries.

Note(s).  The Revolving Credit Notes and the Collateral Notes.

Non-Sale-Leaseback Properties.  The eight (8) fee and leasehold real properties
constituting Real Estate that are listed in part A of Schedule 12.8 attached
hereto.

Obligations.  All indebtedness, obligations and liabilities of any of the
Borrowers and their Subsidiaries to any of the Lenders, and the Agent,
individually or collectively, existing or arising on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Credit Agreement or any of the other Loan Documents or in
respect of any of the Loans made or Reimbursement Obligations incurred or any of
the Notes, Letter of Credit Applications, Letters of Credit or other instruments
at any time evidencing any thereof or arising or incurred under any Rate
Protection Agreements entered into by any of the Borrowers or their Subsidiaries
with any of the Lenders.

Original Closing Date.  As defined in the Recitals hereto.

Other Taxes.  Any present or future stamp or documentary taxes or capital taxes
or any other excise or property taxes, charges or similar duties or levies which
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Credit Agreement or any of
the other Loan Documents.

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

Parent.  RM Restaurant Holding Corp., a Delaware corporation.

Parent Debt.  Unsecured Indebtedness of the Parent in an aggregate principal
amount not to exceed $115,000,000 evidenced by the Parent Debt Documents and any
Permitted Subordinated Refinancing (as defined in the Intercreditor Agreement
(Parent Debt)) thereof.

Parent Debt Documents.  The Credit Agreement, dated as of October 5, 2006, among
Parent, Credit Suisse and the lenders referred to therein pursuant to which up
to $115,000,000 aggregate principal amount of Parent Debt has been issued to the
Parent and each of the notes and other documents delivered pursuant thereto, in
each case, as amended in accordance with this Credit Agreement and in effect
from time to time.

19


--------------------------------------------------------------------------------


Parent Guaranty.  The Amended and Restated Guaranty, amended and restated as of
January 29, 2007, by the Parent, in form and substance satisfactory to the
Agent.

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L. 107-56, as
amended.

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

Perfection Certificate.  The Perfection Certificate dated as of the Closing Date
delivered by each of the Borrowers to the Agent on the Closing Date.

Permitted Holder Affiliate  With respect to a specified Person, another Person
that directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such Person.  For purposes of this
definition, a Person shall be deemed to “control” or be “controlled by” a Person
if such Person possesses, directly or indirectly, power either (a) to vote 10%
or more of the securities having ordinary voting power for the election of
directors of such Person or (b) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

Permitted Holders.  Collectively, (a) Sun Capital and the other Sun Capital
Affiliates, (b) the Co-Investors, and (c) any Related Parties of (i) the Sun
Capital Affiliates or (ii) the Co-Investors.

Permitted LC Purposes.  See §8.15.1.

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§10.2.

Permitted Parent Debt.  Collectively, (a) the Parent Debt and (b) any other
Indebtedness at any time incurred by Parent in an aggregate principal amount not
to exceed $25,000,000 at any one time outstanding, provided that, in the case of
any Indebtedness referred to in clause (b) of this definition, (i) 100% of the
proceeds of such Indebtedness are contributed by the Parent in cash to Real Mex
as common equity, (ii) such Indebtedness is unsecured and not guaranteed by any
Borrower or any Subsidiary of a Borrower, (iii) such Indebtedness is not
exchangeable or convertible into any Indebtedness of the Parent or any of its
Subsidiaries (other than Indebtedness permitted under this clause (b)), (iv)
such Indebtedness is subordinated to the Indebtedness incurred by Parent under
the Parent Debt Documents on terms satisfactory to the Majority Lenders, (v)
interest on such Indebtedness shall be payable only in kind, (vi) such
Indebtedness does not mature, and is not subject to mandatory repurchase,
redemption or amortization, in each case prior to the maturity date of the
Parent Debt, and (vii) to the extent such Indebtedness contains covenants and
events of default, such covenants and events of default shall be determined by
the Agent to be no more restrictive, when taken as a whole, than the covenants
and events of default in the Parent Debt Documents.

Person.  Any individual, corporation, partnership, trust, unincorporated
association, limited liability company, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

20


--------------------------------------------------------------------------------


Rate Adjustment Period.  As defined in the definition of “Applicable Margin”.

Rate Protection Agreement.  Any interest rate swap, cap, collar or similar
agreement or arrangement entered into, from time to time, by any of the
Borrowers or their Subsidiaries and any of the Lenders or any of their
respective affiliates to protect such Borrower or such Subsidiary against
fluctuations in interest rates on Indebtedness of such Borrower or such
Subsidiary.

RCRA.  See §8.17(a).

Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by any of the Borrowers or their Subsidiaries.

Real Estate Documentation.  See §9.13.

Real Estate Leases.  Leases, including ground leases and space leases, pursuant
to which any Borrower leases Real Estate.

Real Mex.  As defined in the preamble hereto. 

Record.  The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan referred to in such Note.

Refinancing.  The refinancing on the Closing Date of certain of the obligations
outstanding under the Existing Credit Agreement with the proceeds of the
amendment and restatement effected pursuant to this Credit Agreement.

Register.  See §20.3.

Registration Rights Agreement.  The Registration Rights Agreement, dated as of
August 21, 2006, by and among the Parent, Sun Cantinas, and the other parties
thereto.

Reimbursement Obligation.  The Borrowers’ obligation to reimburse the Agent and
the Lenders on account of any drawing under any Letter of Credit as provided in
§5.2.

Related Parties.  With respect to any Permitted Holder, the Permitted Holder
Affiliates of such Permitted Holder and the members, partners, directors,
officers, employees, agents, trustees and advisors of such Permitted Holder and
of the Permitted Holder Affiliates of such Permitted Holder.

Restricted Payments.  In relation to the Borrowers, any (a) Distribution, (b)
payment by any of the Borrowers to Sun Capital or any Sun Capital Affiliate
other than payments to any Sun Capital Affiliate for goods and services in the
ordinary course of business on terms equivalent to those obtainable in arms
length transactions, (c) payment in respect of or purchase of the Senior Secured
Debt, or (d) payment in respect of or purchase of the Unsecured Term Loan.

21


--------------------------------------------------------------------------------


Revolving Credit Commitment.  With respect to each Lender, the amount set forth
on Schedule 1 hereto as the amount of such Lender’s commitment to make Revolving
Credit Loans and participate in letters of credit pursuant to the letter of
credit commitment to the Borrowers, as the same may be reduced from time to time
in accordance with the provisions hereof; or if such commitment is terminated
pursuant to the provisions hereof, zero.

Revolving Credit Commitment Percentage.  With respect to each Lender, the
percentage set forth on Schedule 1 hereto as such Lender’s percentage of the
aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loan Facility.  The revolving credit loan facility established
pursuant to this Credit Agreement in the aggregate amount of $15,000,000 on the
Closing Date (with unlimited availability for letters of credit).

Revolving Credit Loan Maturity Date.  The earliest to occur of (a) January 29,
2009, (b) the payment or defeasance in full of the Senior Secured Debt, (c) the
payment in full in cash of the Unsecured Term Loan or (d) the date upon which
interest on the Permitted Parent Debt is required to be paid in cash pursuant to
the terms thereof.

Revolving Credit Loan Request.  See §2.6.

Revolving Credit Loans.  Revolving credit loans made or to be made by the
Lenders to the Borrowers pursuant to §2.

Revolving Credit Note Record.  A Record with respect to a Revolving Credit Note.

Revolving Credit Note(s).  See §2.4.

RMF.  As defined in the preamble hereto.

RM Integrated.  RM Integrated, Inc., a Delaware corporation and wholly-owned
subsidiary of Parent.

Sale-Leaseback.  See §10.6.

Sale-Leaseback Properties.  The five (5) fee and leasehold real properties
constituting Real Estate that are listed in part B of Schedule 12.8 attached
hereto.

SARA.  See §8.17(a).

Security Agreement.  The Second Amended and Restated Security Agreement, amended
and restated as of January 29, 2007, among the Borrowers and the Agent, and in
form and substance satisfactory to the Lenders and the Agent.

Security Documents.  The Intercreditor Agreement, the Parent Guaranty, the
Security Agreement, the Mortgages, the Trademark Security Agreement, the Stock
Pledge Agreements, the Assignment and Agency Account Agreement, the Agency
Account Agreements and all other instruments and documents, including, without
limitation, Uniform Commercial Code financing

22


--------------------------------------------------------------------------------


statements, required to be executed or delivered pursuant to any Security
Document, in each case, as amended, restated, supplemented or otherwise modified
from time to time.

Sellers.  The Former Securities Holders (as defined in the Merger Agreement).

Senior Secured Debt.  Indebtedness of the Borrowers in an aggregate principal
amount not to exceed $105,000,000 evidenced by senior secured notes due 2010
issued pursuant to the Senior Secured Debt Documents and that is expressly
subject to the provisions of the Intercreditor Agreement.

Senior Secured Debt  Documents.  (i) The Indenture, dated as of the Original
Closing Date, among Real Mex and Wells Fargo Bank Minnesota, National
Association, pursuant to which up to $105,000,000 original principal amount of
Senior Secured Debt has been issued by the Borrowers, as amended (to the extent
permitted by §10.13) and in effect from time to time, and each of the notes,
security documents and other documents delivered pursuant thereto, and (ii) the
Intercreditor Agreement.

Stockholders Agreement.  The Stockholders Agreement, dated as of August 21,
2006, by and among Sun Cantinas, the Parent, and the other stockholders party
thereto.

Stock Pledge Agreements.  (i) The Second Amended and Restated Stock Pledge
Agreement, amended and restated as of January 29, 2007, among certain of the
Borrowers, the Parent and the Agent and (ii) the Amended and Restated Membership
Interest Pledge Agreement, amended and restated as of January 29, 2007, by and
between CKR Acquisition Corp. and the Agent.

Store.  A particular restaurant at a particular location that is owned or
operated by a Borrower or a Borrower’s Subsidiary.

Subscription Agreement.  The Subscription Agreement, dated as of August 16,
2006, by and between Sun Cantinas and the Parent.

Subsidiary.  Any corporation, partnership, association, trust, limited liability
company or other business entity of which the designated parent shall at any
time own directly or indirectly through a Subsidiary or Subsidiaries at least a
majority (by number of votes) of the outstanding Voting Stock.

Sun Cantinas.  Sun Cantinas, LLC, a Delaware limited liability company.

Sun Capital.  Sun Capital Partners Group IV, Inc.

Sun Capital Affiliates.  Sun Capital and any of its Control Investment
Affiliates.

Synthetic Leases.  As defined in clause (vi) of the definition of the term
“Indebtedness”.

TARV.  As defined in the preamble hereto.

23


--------------------------------------------------------------------------------


Taxes.  Any and all present or future taxes, levies, imposts, deductions,
duties, charges, fees, compulsory loans, withholdings and restrictions or
conditions of any nature imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein, and all liabilities
with respect thereto, excluding, in the case of each Lender and the Agent, such
taxes (including income taxes or franchise taxes) as are imposed on or measured
by each Lender’s or (in case of payments made to the Agent for its own account)
the Agent’s net income by any jurisdiction (whether federal, state or local and
including any political subdivision thereof) under the laws of which such Lender
or the Agent, as the case may be, is organized or maintains a lending office.

Tender Offer.  The offer to purchase the Notes (as defined in the Indenture),
made by Real Mex on September 19, 2006, upon the terms and conditions set forth
in the Tender Offer Documents.

Tender Offer Documents.  The Notice of Change of Control and Offer to Purchase
for Cash Any and All Outstanding 10% Senior Secured Notes due 2010, each dated
September 19, 2006.

Title Insurance Company.  (i) with respect to the Sale-Leaseback Properties,
First American Title Insurance Company, and (ii) with respect to the
Non-Sale-Leaseback Properties, Commonwealth Land Title Insurance Company,
Lawyers Title Insurance Corporation or Transnation Title Insurance Company.

Title Policy.  In relation to each Mortgaged Property, an ALTA standard form
title insurance policy issued by the Title Insurance Company (with such
reinsurance or co-insurance as the Agent may require, any such reinsurance to be
with direct access endorsements) in such amount as may be determined by the
Agent insuring the priority of the Mortgage of such Mortgaged Property and that
one of the Borrowers or one of their Subsidiaries holds marketable fee simple
or, as the case may be, leasehold title to such Mortgaged Property, subject only
to the encumbrances permitted by such Mortgage and which shall not contain
exceptions for mechanics liens, persons in occupancy or matters which would be
shown by a survey (except as may be permitted by such Mortgage), shall not
insure over any matter except to the extent that any such affirmative insurance
is equal to (a) with respect to each fee property, the fair market value
thereof, (b) with respect to each ground lease, $500,000 and (c) with respect to
each other leasehold property, $250,000, and in all cases shall contain such
endorsements and affirmative insurance as the Agent in its discretion may
reasonably require, including but not limited to (i) variable rate of interest
endorsement, (ii) usury endorsement, (iii) revolving credit endorsement, (iv)
tie-in endorsement, (v) doing business endorsement, (vi) last dollar
endorsement, (vii) first-loss endorsement and (viii) anti-taint endorsement;
provided for any leased property (other than ground lease property) no
endorsement is required which would necessitate a survey.

Total Revolving Credit Commitment.  The sum of the Revolving Credit Commitments
of the Lenders, as in effect from time to time.  On the Closing Date, the Total
Revolving Credit Commitment shall include the $15,000,000 revolving credit loan
commitment (with unlimited availability for letters of credit) and the
$25,000,000 letter of credit commitment.

24


--------------------------------------------------------------------------------


Trademark Security Agreement.  The Trademark Collateral Security and Pledge
Agreements, among one or more Borrowersand the Agent, each in form and substance
satisfactory to the Lenders and the Agent.

Transaction Costs.  Fees and expenses incurred by the Parent and/or Borrowers in
connection with the Merger and related financing transactions.

Type.  As to any Revolving Credit Loan, its nature as a Base Rate Loan or a
Eurodollar Rate Loan.

Uniform Customs.  With respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500 or any successor version thereto adopted by the
Agent in the ordinary course of its business as a letter of credit issuer and in
effect at the time of issuance of such Letter of Credit  or, in the case of a
standby Letter of Credit, either the Uniform Customs or the International
Standby Practices (ISP98), International Chamber of Commerce Publication No.
590, or any successor code of standby letter of credit practices among banks
adopted by the Agent in the ordinary course of its business as a standby letter
of credit issuer and in effect at the time of issuance of such Letter of Credit.

Unpaid Reimbursement Obligation.  Any Reimbursement Obligation for which the
Borrowers have not reimbursed the Agent and the Lenders on the date specified
in, and in accordance with, §5.2.

Unprofitable Store.  At the relevant time of reference thereto, any Store whose
net income (without deduction or adjustment for expenses related to interest,
income taxes, depreciation or amortization or other non-cash charges, gains or
losses on the sale of Capital Assets or corporate overhead that may be
attributable to such Store) on an individual Store basis is less than $1 for the
twelve most recently ended fiscal months, provided that, solely for the purposes
of determining whether any Store is an Unprofitable Store, it shall be assumed
that the net income of each Store shall be greater than $1 for each of its first
six months’ of operation.

Unsecured Term Loan.  The incurrence by Real Mex of a $65,000,000 senior
unsecured term loan in accordance with the Unsecured Term Loan Documents.

Unsecured Term Loan Documents.  (i) The Amended and Restated Credit Agreement,
dated as of October 5, 2006 (the “Unsecured Credit Agreement”), by and among
Real Mex, Parent, the lenders party thereto, Credit Suisse, as administrative
agent, sole book runner and sole lead arranger, (ii) the Guarantee Agreement (as
defined in the Unsecured Credit Agreement, and (iii) the Term Notes (as defined
in the Unsecured Credit Agreement), in each case as amended (to the extent
permitted by §10.15) and in effect from time to time.

Unsecured Term Loan Maturity Date.  October 5, 2010.

Ventura Property.  That certain real property owned by ETRI and located at 770
Seaward Avenue, Ventura, California 93001.

25


--------------------------------------------------------------------------------


Voting Stock.  Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of the directors (or persons performing similar functions)
of the corporation, partnership, association, limited liability company, trust
or other business entity involved, whether or not the right so to vote exists by
reason of the happening of a contingency.

Weekly Cash Flow Projection.  See §9.4(j).

Who Song & Larry’s Concept.  The method of operation used by and the
intellectual property associated with those Stores that as of the Closing Date
operate under any trade name that contains the words “Who Song & Larry’s”.

1.2          Rules of Interpretation.

(A)           A REFERENCE TO ANY DOCUMENT OR AGREEMENT SHALL INCLUDE SUCH
DOCUMENT OR AGREEMENT AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME IN
ACCORDANCE WITH ITS TERMS AND THE TERMS OF THIS CREDIT AGREEMENT UNLESS
EXPLICITLY SPECIFIED TO THE CONTRARY, EITHER IN THE DEFINED TERM REFERRING TO
SUCH DOCUMENT AND AGREEMENT OR OTHERWISE.

(B)           THE SINGULAR INCLUDES THE PLURAL AND THE PLURAL INCLUDES THE
SINGULAR.

(C)           A REFERENCE TO ANY LAW INCLUDES ANY AMENDMENT OR MODIFICATION TO
SUCH LAW.

(D)           A REFERENCE TO ANY PERSON INCLUDES ITS PERMITTED SUCCESSORS AND
PERMITTED ASSIGNS.

(E)           ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS
ASSIGNED TO THEM BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A
CONSISTENT BASIS BY THE ACCOUNTING ENTITY TO WHICH THEY REFER.

(F)            THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” ARE NOT LIMITING.

(G)           ALL TERMS NOT SPECIFICALLY DEFINED HEREIN OR BY GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, WHICH TERMS ARE DEFINED IN THE UNIFORM COMMERCIAL CODE AS
IN EFFECT IN THE COMMONWEALTH OF MASSACHUSETTS, HAVE THE MEANINGS ASSIGNED TO
THEM THEREIN, WITH THE TERM “INSTRUMENT” BEING THAT DEFINED UNDER ARTICLE 9 OF
THE UNIFORM COMMERCIAL CODE.

(H)           REFERENCE TO A PARTICULAR “§” REFERS TO THAT SECTION OF THIS
CREDIT AGREEMENT UNLESS OTHERWISE INDICATED.

(I)            THE WORDS “HEREIN”, “HEREOF”, “HEREUNDER” AND WORDS OF LIKE
IMPORT SHALL REFER TO THIS CREDIT AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
SECTION OR SUBDIVISION OF THIS CREDIT AGREEMENT.

26


--------------------------------------------------------------------------------


(J)            UNLESS OTHERWISE EXPRESSLY INDICATED, IN THE COMPUTATION OF
PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM”
MEANS “FROM AND INCLUDING,” THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT
EXCLUDING,” AND THE WORD “THROUGH” MEANS “TO AND INCLUDING.”

(K)           THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY USE SEVERAL
DIFFERENT LIMITATIONS, TESTS OR MEASUREMENTS TO REGULATE THE SAME OR SIMILAR
MATTERS.  ALL SUCH LIMITATIONS, TESTS AND MEASUREMENTS ARE, HOWEVER, CUMULATIVE
AND ARE TO BE PERFORMED IN ACCORDANCE WITH THE TERMS THEREOF.

(L)            THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE THE RESULT
OF NEGOTIATION AMONG, AND HAVE BEEN REVIEWED BY COUNSEL TO, AMONG OTHERS, THE
AGENT AND THE BORROWERS AND ARE THE PRODUCT OF DISCUSSIONS AND NEGOTIATIONS
AMONG ALL PARTIES.  ACCORDINGLY, THIS CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE NOT INTENDED TO BE CONSTRUED AGAINST THE AGENT OR ANY OF THE
LENDERS MERELY ON ACCOUNT OF THE AGENT’S OR ANY LENDER’S INVOLVEMENT IN THE
PREPARATION OF SUCH DOCUMENTS.

2.             THE REVOLVING CREDIT FACILITY.

2.1          Commitment to Lend.  Subject to the terms and conditions set forth
in this Credit Agreement, each of the Lenders severally agrees to lend to the
Borrowers and the Borrowers may borrow, repay, and reborrow on a joint and
several basis from time to time from the Closing Date up to and including the
Revolving Credit Loan Maturity Date upon notice by the Borrowers to the Agent
given in accordance with §2.6, such sums as are requested by the Borrowers up to
a maximum aggregate amount Outstanding (after giving effect to all amounts
requested) at any one time equal to such Lender’s Revolving Credit Commitment,
minus such Lender’s Revolving Credit Commitment Percentage of the sum of the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations provided that
(a) the Outstanding amount of the Revolving Credit Loans (after giving effect to
all amounts requested), plus the Maximum Drawing Amount, plus all Unpaid
Reimbursement Obligations shall not at any time exceed the Total Revolving
Credit Commitment, and (b) the Outstanding amount of Revolving Credit Loans
(after giving effect to all amounts requested) shall not at any time exceed
$15,000,000.  The Revolving Credit Loans shall be made pro rata in accordance
with each Lender’s Revolving Credit Commitment Percentage.  Each request for a
Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrowers that the conditions set forth in §12 and §13, in the case of
the initial Revolving Credit Loans to be made on the Closing Date, and §13, in
the case of all other Revolving Credit Loans, have been satisfied on the date of
such request.

2.2          Commitment Fee.  The Borrowers jointly and severally agree to pay
to the Agent for the accounts of the Lenders in accordance with their respective
Revolving Credit Commitment Percentages a commitment fee in an amount equal to
one-half of one percent (0.50%) per annum on the average daily amount during
each calendar quarter or portion thereof fromthe Closing Date to the Revolving
Credit Loan Maturity Date by which the Total Revolving Credit Commitment exceeds
the sum of (a) the Outstanding amount of Revolving Credit Loans plus (b) the
Maximum Drawing Amount, plus (c) all Unpaid Reimbursement Obligations during
such calendar quarter.  The commitment fee shall be payable quarterly in arrears
on the last day of each calendar quarter for the calendar quarter then ending,
commencing on the first such date

27


--------------------------------------------------------------------------------


after the Closing Date, with a final payment on the Revolving Credit Loan
Maturity Date or any earlier date on which the Revolving Credit Commitments
shall terminate.

2.3          Reduction of Total Revolving Credit Commitment.  Subject to §6.9,
the Borrowers shall have the right at any time and from time to time upon three
(3) Business Days prior written notice (confirmed telephonically on the date of
delivery of such written notice) or telephonic notice  (confirmed in writing on
the date of such telephonic notice) to the Agent to reduce by $1,000,000 or an
integral multiple of $500,000 in excess thereof, or terminate entirely, the
Total Revolving Credit Commitment, whereupon the Revolving Credit Commitments of
the Lenders shall be reduced pro rata in accordance with their respective
Revolving Credit Commitment Percentages of the amount specified in such notice
or, as the case may be, terminated.  Promptly after receiving any notice of the
Borrowers delivered pursuant to this §2.3, the Agent will notify the Lenders of
the substance thereof.  Upon the effective date of any such reduction or
termination, the Borrowers shall pay to the Agent for the respective accounts of
the Lenders, in accordance with their Revolving Credit Commitment Percentages,
the full amount of any commitment fee then accrued on the amount of the
reduction.  No reduction or termination of the Revolving Credit Commitments may
be reinstated.

2.4          The Revolving Credit Notes.  The Revolving Credit Loans shall be
evidenced by separate joint and several promissory notes of the Borrowers in
substantially the form of Exhibit A hereto (each a “Revolving Credit Note”),
dated as of the Closing Date and completed with appropriate insertions.  One
Revolving Credit Note shall be payable to the order of each Lender in a
principal amount equal to such Lender’s Revolving Credit Commitment or, if less,
the Outstanding amount of all Revolving Credit Loans made by such Lender, plus
interest accrued thereon, as set forth below.  Each of the Borrowers irrevocably
authorizes each Lender to make or cause to be made, at or about the time of the
Drawdown Date of any Revolving Credit Loan or at the time of receipt of any
payment of principal on such Lender’s Revolving Credit Note, an appropriate
notation on such Lender’s Revolving Credit Note Record reflecting the making of
such Revolving Credit Loan or (as the case may be) the receipt of such payment. 
The Outstanding amount of the Revolving Credit Loans set forth on such Lender’s
Revolving Credit Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender’s Revolving Credit
Note Record shall not limit or otherwise affect the obligations of the Borrowers
hereunder or under any Revolving Credit Note to make payments of principal of or
interest on any Revolving Credit Note when due.

2.5          Interest on Revolving Credit Loans.  Except as otherwise provided
in §6.10,

(A)           EACH REVOLVING CREDIT LOAN THAT IS A BASE RATE LOAN SHALL BEAR
INTEREST FOR THE PERIOD COMMENCING WITH THE DRAWDOWN DATE THEREOF AND ENDING ON
THE LAST DAY OF THE INTEREST PERIOD WITH RESPECT THERETO AT AN ANNUAL RATE EQUAL
TO THE SUM OF (I) THE BASE RATE PLUS (II) THE APPLICABLE MARGIN WITH RESPECT TO
REVOLVING CREDIT LOANS WHICH ARE BASE RATE LOANS, AS IN EFFECT FROM TIME TO TIME
WHILE SUCH BASE RATE LOAN IS OUTSTANDING.

(B)           EACH REVOLVING CREDIT LOAN THAT IS A EURODOLLAR RATE LOAN SHALL
BEAR INTEREST FOR THE PERIOD COMMENCING WITH THE DRAWDOWN DATE THEREOF AND
ENDING ON THE

28


--------------------------------------------------------------------------------


LAST DAY OF THE INTEREST PERIOD WITH RESPECT THERETO AT AN ANNUAL RATE EQUAL TO
THE SUM OF (I) THE EURODOLLAR RATE PLUS (II) THE APPLICABLE MARGIN WITH RESPECT
TO REVOLVING CREDIT LOANS WHICH ARE EURODOLLAR RATE LOANS, AS IN EFFECT FROM
TIME TO TIME WHILE SUCH EURODOLLAR RATE LOAN IS OUTSTANDING.

(C)           THE BORROWERS JOINTLY AND SEVERALLY PROMISE TO PAY INTEREST ON
EACH REVOLVING CREDIT LOAN IN ARREARS ON EACH INTEREST PAYMENT DATE WITH RESPECT
THERETO.

2.6          Requests for Revolving Credit Loans.  The Borrowers shall give to
the Agent telephonic and written notice (such written notice to be in the form
of Exhibit B hereto) of each Revolving Credit Loan requested hereunder (a
“Revolving Credit Loan Request”) (a) prior to noon (Chicago time) on the
proposed Drawdown Date of any Base Rate Loan equal to or less than $5,000,000,
(b) prior to noon (Chicago time) on the date which is one (1) Business Day prior
to the proposed Drawdown Date of any Base Rate Loan in excess of $5,000,000 and
(c) prior to noon (Chicago time) on the third Eurodollar Business Day prior to
the proposed Drawdown Date of any Eurodollar Rate Loan.  Each such written
notice shall specify (w) the principal amount of the Revolving Credit Loan
requested, (x) the proposed Drawdown Date of such Revolving Credit Loan, (y) if
a Eurodollar Rate Loan, the Interest Period for such Revolving Credit Loan and
(z) the Type of such Revolving Credit Loan.  Upon receipt of any such notices,
the Agent shall promptly notify each of the Lenders thereof.  Each Revolving
Credit Loan Request shall be irrevocable and binding on the Borrowers and shall
obligate the Borrowers to accept the Revolving Credit Loan requested from the
Lenders on the proposed Drawdown Date.  Each Revolving Credit Loan Request shall
be in a minimum aggregate amount of $100,000 or an integral multiple of $100,000
in excess thereof.  Unless the Agent is otherwise directed in writing by the
Borrowers, the proceeds of each requested borrowing after the Closing Date will
be made available to the Borrowers by the Agent by wire transfer of such amount
to the Borrowers pursuant to the wire transfer instructions specified on the
signature page hereto in relation to the Borrowers.

2.7          Conversion Options.


2.7.1       CONVERSION TO DIFFERENT TYPE OF REVOLVING CREDIT LOAN.  THE
BORROWERS MAY ELECT FROM TIME TO TIME TO CONVERT ANY OUTSTANDING REVOLVING
CREDIT LOAN TO A REVOLVING CREDIT LOAN OF ANOTHER TYPE, PROVIDED THAT (A) WITH
RESPECT TO ANY SUCH CONVERSION OF A EURODOLLAR RATE LOAN TO A BASE RATE LOAN,
THE BORROWERS SHALL GIVE THE AGENT AT LEAST ONE (1) BUSINESS DAY PRIOR WRITTEN
NOTICE (CONFIRMED TELEPHONICALLY ON THE DATE OF DELIVERY OF SUCH WRITTEN NOTICE)
OR TELEPHONIC NOTICE (CONFIRMED IN WRITING ON THE DATE OF SUCH TELEPHONIC
NOTICE) OF SUCH ELECTION; (B) WITH RESPECT TO ANY SUCH CONVERSION OF A BASE RATE
LOAN TO A EURODOLLAR RATE LOAN, THE BORROWERS SHALL GIVE THE AGENT WRITTEN
NOTICE (CONFIRMED TELEPHONICALLY ON THE DATE OF DELIVERY OF SUCH WRITTEN NOTICE)
OR TELEPHONIC NOTICE (CONFIRMED IN WRITING ON THE DATE OF SUCH TELEPHONIC
NOTICE) OF SUCH ELECTION BY NOON (CHICAGO TIME) ON THE 3RD EURODOLLAR BUSINESS
DAY PRIOR TO THE DATE ON WHICH THE BORROWERS WISH TO CONVERT ANY BASE RATE LOAN
TO A EURODOLLAR RATE LOAN FOR AN INTEREST PERIOD DESIGNATED BY THE BORROWERS IN
SUCH ELECTION; (C) WITH RESPECT TO ANY SUCH CONVERSION OF A EURODOLLAR RATE LOAN
INTO A BASE RATE LOAN, SUCH CONVERSION SHALL ONLY BE MADE ON THE LAST DAY OF THE
INTEREST PERIOD WITH RESPECT THERETO AND (D) NO LOAN MAY BE CONVERTED INTO A
EURODOLLAR RATE LOAN WHEN ANY DEFAULT OR EVENT OF

29


--------------------------------------------------------------------------------



DEFAULT HAS OCCURRED AND IS CONTINUING.  ON THE DATE ON WHICH SUCH CONVERSION IS
BEING MADE EACH LENDER SHALL TAKE SUCH ACTION AS IS NECESSARY TO TRANSFER ITS
REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH REVOLVING CREDIT LOANS TO ITS
DOMESTIC LENDING OFFICE OR ITS EURODOLLAR LENDING OFFICE, AS THE CASE MAY BE. 
ALL OR ANY PART OF OUTSTANDING REVOLVING CREDIT LOANS OF ANY TYPE MAY BE
CONVERTED INTO A REVOLVING CREDIT LOAN OF ANOTHER TYPE AS PROVIDED HEREIN,
PROVIDED THAT ANY PARTIAL CONVERSION SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT
OF $500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  EACH CONVERSION
REQUEST RELATING TO THE CONVERSION OF A REVOLVING CREDIT LOAN TO A EURODOLLAR
RATE LOAN SHALL BE IRREVOCABLE BY THE BORROWERS.


2.7.2       CONTINUATION OF TYPE OF REVOLVING CREDIT LOAN.  ANY REVOLVING CREDIT
LOAN OF ANY TYPE MAY BE CONTINUED AS A REVOLVING CREDIT LOAN OF THE SAME TYPE
UPON THE EXPIRATION OF AN INTEREST PERIOD WITH RESPECT THERETO BY COMPLIANCE BY
THE BORROWERS WITH THE NOTICE PROVISIONS CONTAINED IN §2.7.1; PROVIDED THAT NO
EURODOLLAR RATE LOAN MAY BE CONTINUED AS SUCH WHEN ANY DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, BUT SHALL BE AUTOMATICALLY CONVERTED TO
A BASE RATE LOAN ON THE LAST DAY OF THE FIRST INTEREST PERIOD RELATING THERETO
ENDING DURING THE CONTINUANCE OF ANY DEFAULT OR EVENT OF DEFAULT OF WHICH
OFFICERS OF THE AGENT ACTIVE UPON THE BORROWERS’ ACCOUNT HAVE ACTUAL KNOWLEDGE. 
IN THE EVENT THAT THE BORROWERS FAIL TO PROVIDE ANY SUCH NOTICE WITH RESPECT TO
THE CONTINUATION OF ANY EURODOLLAR RATE LOAN AS SUCH, THEN SUCH EURODOLLAR RATE
LOAN SHALL BE AUTOMATICALLY CONVERTED TO A BASE RATE LOAN ON THE LAST DAY OF THE
INTEREST PERIOD RELATING THERETO.  THE AGENT SHALL NOTIFY THE LENDERS PROMPTLY
WHEN ANY SUCH AUTOMATIC CONVERSION CONTEMPLATED BY THIS §2.7.2 IS SCHEDULED TO
OCCUR.


2.7.3       EURODOLLAR RATE LOANS.  ANY CONVERSION TO OR FROM REVOLVING CREDIT
LOANS THAT ARE EURODOLLAR RATE LOANS SHALL BE IN SUCH AMOUNTS AND BE MADE
PURSUANT TO SUCH ELECTIONS SO THAT, AFTER GIVING EFFECT THERETO, THE AGGREGATE
PRINCIPAL AMOUNT OF ALL REVOLVING CREDIT LOANS THAT ARE EURODOLLAR RATE LOANS
HAVING THE SAME INTEREST PERIOD SHALL NOT BE LESS THAN $500,000 OR A WHOLE
MULTIPLE OF $100,000 IN EXCESS THEREOF.  AT NO TIME SHALL THERE BE MORE THAN
THREE (3) REVOLVING CREDIT LOANS THAT ARE EURODOLLAR RATE LOANS HAVING DIFFERENT
INTEREST PERIODS.

2.8          Funds for Revolving Credit Loans.


2.8.1       FUNDING PROCEDURES.  NOT LATER THAN 1:00 P.M. (CHICAGO TIME) ON THE
PROPOSED DRAWDOWN DATE OF ANY REVOLVING CREDIT LOANS, EACH OF THE LENDERS WILL
MAKE AVAILABLE TO THE AGENT, AT THE AGENT’S OFFICE, IN IMMEDIATELY AVAILABLE
FUNDS, THE AMOUNT OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE
AMOUNT OF THE REQUESTED REVOLVING CREDIT LOANS.  UPON RECEIPT FROM EACH LENDER
OF SUCH AMOUNT, AND UPON RECEIPT OF THE DOCUMENTS REQUIRED BY §§12 AND 13 AND
THE SATISFACTION OF THE OTHER CONDITIONS SET FORTH THEREIN, TO THE EXTENT
APPLICABLE, THE AGENT WILL MAKE AVAILABLE TO THE BORROWERS THE AGGREGATE AMOUNT
OF SUCH REVOLVING CREDIT LOANS MADE AVAILABLE TO THE AGENT BY THE LENDERS.  THE
FAILURE OR REFUSAL OF ANY LENDER TO MAKE AVAILABLE TO THE AGENT AT THE AFORESAID
TIME AND PLACE ON ANY DRAWDOWN DATE THE AMOUNT OF ITS REVOLVING CREDIT
COMMITMENT PERCENTAGE OF THE REQUESTED REVOLVING CREDIT LOANS SHALL NOT RELIEVE
ANY OTHER LENDER FROM ITS SEVERAL OBLIGATION HEREUNDER TO MAKE AVAILABLE TO

30


--------------------------------------------------------------------------------



THE AGENT THE AMOUNT OF SUCH OTHER LENDER’S REVOLVING CREDIT COMMITMENT
PERCENTAGE OF ANY REQUESTED REVOLVING CREDIT LOANS.


2.8.2       ADVANCES BY AGENT.  THE AGENT MAY, UNLESS NOTIFIED TO THE CONTRARY
BY ANY LENDER PRIOR TO A DRAWDOWN DATE, ASSUME THAT SUCH LENDER HAS MADE
AVAILABLE TO THE AGENT ON SUCH DRAWDOWN DATE THE AMOUNT OF SUCH LENDER’S
REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE REVOLVING CREDIT LOANS TO BE MADE
ON SUCH DRAWDOWN DATE, AND THE AGENT MAY (BUT IT SHALL NOT BE REQUIRED TO), IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWERS A CORRESPONDING
AMOUNT.  IF ANY LENDER MAKES AVAILABLE TO THE AGENT SUCH AMOUNT ON A DATE AFTER
SUCH DRAWDOWN DATE, SUCH LENDER SHALL PAY TO THE AGENT ON DEMAND AN AMOUNT EQUAL
TO THE PRODUCT OF (A) THE AVERAGE COMPUTED FOR THE PERIOD REFERRED TO IN CLAUSE
(C) BELOW, OF THE WEIGHTED AVERAGE INTEREST RATE PAID BY THE AGENT FOR FEDERAL
FUNDS ACQUIRED BY THE AGENT DURING EACH DAY INCLUDED IN SUCH PERIOD, TIMES (B)
THE AMOUNT OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH
REVOLVING CREDIT LOANS, TIMES (C) A FRACTION, THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS THAT ELAPSE FROM AND INCLUDING SUCH DRAWDOWN DATE TO THE DATE ON
WHICH THE AMOUNT OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH
REVOLVING CREDIT LOANS SHALL BECOME IMMEDIATELY AVAILABLE TO THE AGENT, AND THE
DENOMINATOR OF WHICH IS 360.  A STATEMENT OF THE AGENT SUBMITTED TO SUCH LENDER
WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS PARAGRAPH SHALL BE PRIMA FACIE
EVIDENCE OF THE AMOUNT DUE AND OWING TO THE AGENT BY SUCH LENDER.  IF THE AMOUNT
OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH REVOLVING CREDIT
LOANS IS NOT MADE AVAILABLE TO THE AGENT BY SUCH LENDER WITHIN THREE (3)
BUSINESS DAYS FOLLOWING SUCH DRAWDOWN DATE, THE AGENT SHALL BE ENTITLED TO
RECOVER SUCH AMOUNT FROM THE BORROWERS ON DEMAND, WITH INTEREST THEREON AT THE
RATE PER ANNUM APPLICABLE TO THE REVOLVING CREDIT LOANS MADE ON SUCH DRAWDOWN
DATE.

31


--------------------------------------------------------------------------------


3.             REPAYMENT OF THE REVOLVING CREDIT LOANS.

3.1          Maturity.  The Borrowers jointly and severally promise to pay on
the Revolving Credit Loan Maturity Date, or at such earlier time as the
Revolving Credit Loans become due and payable as set forth herein, and there
shall become absolutely due and payable on the Revolving Credit Loan Maturity
Date, or at such earlier time as the Revolving Credit Loans become due and
payable as set forth herein, all of the Revolving Credit Loans Outstanding on
such date, together with any and all accrued and unpaid interest thereon.

3.2          Mandatory Repayments of Revolving Credit Loans.  If at any time the
sum of the Outstanding amount of the Revolving Credit Loans, plus the Maximum
Drawing Amount, plus all Unpaid Reimbursement Obligations exceeds the Total
Revolving Credit Commitment, then the Borrowers shall immediately pay the amount
of such excess to the Agent for the respective accounts of the Lenders for
application to the Revolving Credit Loans.  Each prepayment of Revolving Credit
Loans shall be allocated among the Lenders, in proportion, as nearly as
practicable, to the respective unpaid principal amount of each Lender’s
Revolving Credit Note, with adjustments to the extent practicable to equalize
any prior payments or repayments not exactly in proportion.  Each prepayment
pursuant to this §3.2 shall be made in accordance with the provisions of §6.9.

3.3          Optional Repayments of Revolving Credit Loans.  The Borrowers shall
have the right, at their election, to repay the Outstanding amount of the
Revolving Credit Loans, as a whole or in part, at any time without penalty or
premium, provided that any full or partial prepayment of the outstanding amount
of any Eurodollar Rate Loans pursuant to this §3.3 that is not made on the last
day of the Interest Period relating thereto shall be accompanied by any amounts
due under §6.9 hereunder.  The Borrowers shall give the Agent, no later than
noon (Chicago time), on the date of any proposed prepayment prior written notice
(confirmed telephonically on the date of delivery of such written notice, but in
any case such confirmation to occur no later than noon (Chicago time) time, on
the date of any such proposed prepayment) or telephonic notice (confirmed in
writing on the date of such telephonic notice) of any proposed prepayment
pursuant to this §3.3 of Base Rate Loans, and no later than noon (Chicago time),
two (2) Eurodollar Business Days prior to the date of any proposed repayment,
prior written notice (confirmed telephonically on the date of delivery of such
written notice) or telephonic notice (confirmed in writing on the date of such
telephonic notice) of any proposed prepayment pursuant to this §3.3 of
Eurodollar Rate Loans, in each case specifying the proposed date of prepayment
of Revolving Credit Loans and the principal amount to be prepaid.  Each such
partial prepayment of the Revolving Credit Loans shall be in a minimum amount of
$100,000 or an integral multiple thereof, shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of prepayment and shall be
applied, in the absence of instruction by the Borrowers, first to the principal
of Base Rate Loans and then to the principal of Eurodollar Rate Loans.  Each
partial prepayment shall be allocated among the Lenders, in proportion, as
nearly as practicable, to the respective unpaid principal amount of each
Lender’s Revolving Credit Note, with adjustments to the extent practicable to
equalize any prior repayments not exactly in proportion.

4.             [INTENTIONALLY OMITTED]

32


--------------------------------------------------------------------------------


5.             LETTERS OF CREDIT.

5.1          Letter of Credit Commitment.


5.1.1       COMMITMENT TO ISSUE LETTERS OF CREDIT.  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF AND THE EXECUTION AND DELIVERY BY THE BORROWERS OF A LETTER OF
CREDIT APPLICATION ON THE APPLICABLE L/C ISSUER’S CUSTOMARY FORM (A “LETTER OF
CREDIT APPLICATION”), EACH L/C ISSUER ON BEHALF OF THE LENDERS AND IN RELIANCE
UPON THE AGREEMENT OF THE LENDERS SET FORTH IN §5.1.4 AND UPON THE
REPRESENTATIONS AND WARRANTIES OF THE BORROWERS CONTAINED HEREIN, AGREES, IN ITS
INDIVIDUAL CAPACITY, TO ISSUE, EXTEND AND RENEW FOR THE ACCOUNT OF THE
BORROWERS, IN ACCORDANCE WITH SUCH L/C ISSUER’S USUAL AND CUSTOMARY BUSINESS
PRACTICES, ONE OR MORE STANDBY OR DOCUMENTARY LETTERS OF CREDIT (DENOMINATED IN
DOLLARS) (INDIVIDUALLY, A “LETTER OF CREDIT”), IN SUCH FORM AS MAY BE REQUESTED
FROM TIME TO TIME BY THE BORROWERS AND AGREED TO BY SUCH L/C ISSUER; PROVIDED,
HOWEVER, THAT, AFTER GIVING EFFECT TO SUCH REQUEST, (A) THE SUM OF THE AGGREGATE
MAXIMUM DRAWING AMOUNT AND ALL UNPAID REIMBURSEMENT OBLIGATIONS SHALL NOT EXCEED
$40,000,000 AT ANY ONE TIME AND (B) THE SUM OF THE AGGREGATE MAXIMUM DRAWING
AMOUNT AND ALL UNPAID REIMBURSEMENT OBLIGATIONS PLUS THE OUTSTANDING AMOUNT OF
THE REVOLVING CREDIT LOANS SHALL NOT, AT ANY TIME, EXCEED THE TOTAL REVOLVING
CREDIT COMMITMENT.  NOTWITHSTANDING THE FOREGOING, NO L/C ISSUER SHALL HAVE ANY
OBLIGATION TO ISSUE ANY LETTER OF CREDIT:

(A)           TO SUPPORT OR SECURE ANY INDEBTEDNESS OF ANY OF THE BORROWERS OR
THEIR SUBSIDIARIES TO THE EXTENT THAT SUCH INDEBTEDNESS WAS INCURRED PRIOR TO
THE PROPOSED ISSUANCE DATE OF SUCH LETTER OF CREDIT, UNLESS IN ANY SUCH CASE THE
BORROWERS DEMONSTRATE TO THE SATISFACTION OF SUCH L/C ISSUER AND THE AGENT THAT
(X) SUCH PRIOR INCURRED INDEBTEDNESS WAS THEN FULLY SECURED BY A PRIOR PERFECTED
AND UNAVOIDABLE SECURITY INTEREST IN COLLATERAL PROVIDED BY THE BORROWERS OR
SUCH SUBSIDIARY TO THE PROPOSED BENEFICIARY OF SUCH LETTER OF CREDIT OR (Y) SUCH
PRIOR INCURRED INDEBTEDNESS WERE THEN SECURED OR SUPPORTED BY A LETTER OF CREDIT
ISSUED FOR THE ACCOUNT OF SUCH BORROWER OR SUCH SUBSIDIARY AND THE REIMBURSEMENT
OBLIGATION WITH RESPECT TO SUCH LETTER OF CREDIT WAS FULLY SECURED BY A PRIOR
PERFECTED AND UNAVOIDABLE SECURITY INTEREST IN COLLATERAL PROVIDED TO THE ISSUER
OF SUCH LETTER OF CREDIT BY SUCH BORROWER OR SUCH SUBSIDIARY; AND

(B)           UPON THE OCCURRENCE OF ANY OF THE FOLLOWING: (I) ANY FEE DUE IN
CONNECTION WITH, AND ON OR PRIOR TO, SUCH ISSUANCE HAS NOT BEEN PAID, (II) SUCH
LETTER OF CREDIT IS REQUESTED TO BE ISSUED IN A FORM THAT IS NOT ACCEPTABLE TO
SUCH L/C ISSUER OR (III) SUCH L/C ISSUER SHALL NOT HAVE RECEIVED, EACH IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO IT AND DULY EXECUTED BY THE BORROWERS THE
DOCUMENTS THAT SUCH L/C ISSUER GENERALLY USES IN THE ORDINARY COURSE OF ITS
BUSINESS FOR THE ISSUANCE OF LETTERS OF CREDIT OF THE TYPE OF SUCH LETTER OF
CREDIT (COLLECTIVELY, THE “L/C REIMBURSEMENT AGREEMENT”).

For each issuance, extension of the expiration date of, or renewal of a Letter
of Credit, the applicable L/C Issuer may, but shall not be required to,
determine that, or take notice whether, the conditions precedent set forth in
§13 have been satisfied or waived in connection with the issuance, extension or
renewal of any Letter of Credit; provided, however, that no Letter of Credit
shall be issued, extended or renewed during the period starting on the first
Business

33


--------------------------------------------------------------------------------


Day after the receipt by such L/C Issuer of notice from the Agent or the
Majority Lenders that any condition precedent contained in §13 is not satisfied
and ending on the date all such conditions are satisfied or duly waived.

For the avoidance of doubt, the Backstop Letter of Credit is a Letter of Credit
issued pursuant to the terms of this Credit Agreement, including, without
limitation, Section 5 hereof.


5.1.2       LETTER OF CREDIT APPLICATIONS.  EACH LETTER OF CREDIT APPLICATION
SHALL BE COMPLETED TO THE SATISFACTION OF THE APPLICABLE L/C ISSUER.  IN THE
EVENT THAT ANY PROVISION OF ANY LETTER OF CREDIT APPLICATION SHALL BE
INCONSISTENT WITH ANY PROVISION OF THIS CREDIT AGREEMENT, THEN THE PROVISIONS OF
THIS CREDIT AGREEMENT SHALL, TO THE EXTENT OF ANY SUCH INCONSISTENCY, GOVERN.


5.1.3       TERMS OF LETTERS OF CREDIT.  EACH LETTER OF CREDIT ISSUED, EXTENDED
OR RENEWED HEREUNDER SHALL, AMONG OTHER THINGS, (A) PROVIDE FOR THE PAYMENT OF
SIGHT DRAFTS FOR HONOR THEREUNDER WHEN PRESENTED IN ACCORDANCE WITH THE TERMS
THEREOF AND WHEN ACCOMPANIED BY THE DOCUMENTS DESCRIBED THEREIN, AND (B) HAVE AN
EXPIRY DATE NO LATER THAN (I) THE FIRST ANNIVERSARY OF THE ISSUE DATE THEREOF
(ALTHOUGH LETTERS OF CREDIT MAY PROVIDE FOR AUTOMATIC RENEWALS UPON THE
EXPIRATION THEREOF FOR ADDITIONAL PERIODS NOT EXCEEDING ONE YEAR AS LONG AS (X)
THE BORROWERS AND SUCH L/C ISSUER EACH HAVE THE OPTION TO PREVENT SUCH RENEWAL
BEFORE THE EXPIRATION OF SUCH TERM OR ANY SUCH PERIOD AND (Y) NEITHER THE L/C
ISSUER NOR THE BORROWERS SHALL PERMIT ANY SUCH RENEWAL TO EXTEND SUCH EXPIRATION
DATE BEYOND THE DATE SET FORTH IN THE IMMEDIATELY SUCCEEDING CLAUSE (II)) HEREOF
AND (II) THE DATE WHICH IS FOURTEEN (14) DAYS (OR, IF THE LETTER OF CREDIT IS
CONFIRMED BY A CONFIRMER OR OTHERWISE PROVIDES FOR ONE OR MORE NOMINATED
PERSONS, THIRTY (30) DAYS) PRIOR TO THE REVOLVING CREDIT LOAN MATURITY DATE. 
EACH LETTER OF CREDIT SO ISSUED, EXTENDED OR RENEWED SHALL BE SUBJECT TO THE
UNIFORM CUSTOMS.


5.1.4       REIMBURSEMENT OBLIGATIONS OF LENDERS.  EACH LENDER SEVERALLY AGREES
THAT IT SHALL BE ABSOLUTELY LIABLE, WITHOUT REGARD TO THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT OR ANY OTHER CONDITION PRECEDENT WHATSOEVER, TO THE
EXTENT OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE, TO REIMBURSE
EACH L/C ISSUER ON DEMAND FOR THE AMOUNT OF EACH DRAFT PAID BY SUCH L/C ISSUER
UNDER EACH LETTER OF CREDIT TO THE EXTENT THAT SUCH AMOUNT IS NOT REIMBURSED BY
THE BORROWERS PURSUANT TO §5.2 (SUCH AGREEMENT FOR A LENDER BEING CALLED HEREIN
THE “LETTER OF CREDIT PARTICIPATION” OF SUCH LENDER).


5.1.5       PARTICIPATIONS OF LENDERS.  EACH SUCH PAYMENT MADE BY A LENDER SHALL
BE TREATED AS THE PURCHASE BY SUCH LENDER OF A PARTICIPATING INTEREST IN THE
BORROWERS’ REIMBURSEMENT OBLIGATION UNDER §5.2 IN AN AMOUNT EQUAL TO SUCH
PAYMENT.  EACH LENDER SHALL SHARE IN ACCORDANCE WITH ITS PARTICIPATING INTEREST
IN ANY INTEREST WHICH ACCRUES PURSUANT TO §5.2.


5.1.6       CASH COLLATERAL DEMAND.  AT ANY TIME DURING THE TERM OF THIS CREDIT
AGREEMENT, THE AGENT OR ANY L/C ISSUER MAY REQUIRE THAT THE BORROWERS DELIVER TO
THE AGENT ON DEMAND, AND THE BORROWERS HEREBY AGREE TO DELIVER TO THE AGENT AT
ANY SUCH TIME, CASH COLLATERAL TO SECURE THE MAXIMUM DRAWING AMOUNT OR UNPAID
REIMBURSEMENT OBLIGATION WITH RESPECT TO ANY LETTER OF CREDIT IN AN AMOUNT NOT
LESS THAN 105% OF THE

34


--------------------------------------------------------------------------------



AMOUNT OF THE MAXIMUM DRAWING AMOUNT AND UNPAID REIMBURSEMENT OBLIGATIONS UNDER
ANY LETTER OF CREDIT OUTSTANDING AT SUCH TIME.


5.1.7       REPORTING OBLIGATIONS OF L/C ISSUERS.  EACH L/C ISSUER AGREES TO
PROVIDE THE AGENT (WHICH, AFTER RECEIPT, THE AGENT SHALL PROVIDE TO EACH
LENDER), IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, EACH OF THE FOLLOWING
ON THE FOLLOWING DATES: (A) (I) ON OR PRIOR TO ANY ISSUANCE, EXTENSION AND
RENEWAL, AS THE CASE MAY BE, OF ANY LETTER OF CREDIT BY SUCH L/C ISSUER, (II)
IMMEDIATELY AFTER ANY DRAWING UNDER ANY SUCH LETTER OF CREDIT OR (III)
IMMEDIATELY AFTER ANY PAYMENT (OR FAILURE TO PAY WHEN DUE) BY THE BORROWERS OF
ANY RELATED REIMBURSEMENT OBLIGATION AS PROVIDED IN §5.2), NOTICE THEREOF, WHICH
SHALL CONTAIN A REASONABLY DETAILED DESCRIPTION OF SUCH ISSUANCE, EXTENSION AND
RENEWAL, AS THE CASE MAY BE, DRAWING OR PAYMENT; (B) UPON THE REQUEST OF THE
AGENT (OR ANY LENDER THROUGH THE AGENT), COPIES OF ANY LETTER OF CREDIT ISSUED,
EXTENDED OR RENEWED BY SUCH L/C ISSUER AND ANY RELATED L/C REIMBURSEMENT
AGREEMENT AND SUCH OTHER DOCUMENTS AND INFORMATION AS MAY REASONABLY BE
REQUESTED BY THE AGENT; AND (C) ON THE FIRST BUSINESS DAY OF EACH CALENDAR WEEK,
A SCHEDULE OF THE LETTERS OF CREDIT ISSUED, EXTENDED AND RENEWED, AS THE CASE
MAY BE, BY SUCH L/C ISSUER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
AGENT, SETTING FORTH THE MAXIMUM DRAWING AMOUNT FOR SUCH LETTERS OF CREDIT
OUTSTANDING ON THE LAST BUSINESS DAY OF THE PREVIOUS CALENDAR WEEK.

5.2          Reimbursement Obligation of the Borrowers.  In order to induce each
L/C Issuer to issue, extend and renew each Letter of Credit and the Lenders to
participate therein, the Borrowers hereby jointly and severally agree to
reimburse or pay to the Agent, for the account of such L/C Issuer or (as the
case may be) the Lenders, with respect to each Letter of Credit issued, extended
or renewed by such L/C Issuer hereunder,

(A)           ON THE DAY FOLLOWING EACH DATE THAT ANY DRAFT PRESENTED UNDER SUCH
LETTER OF CREDIT IS HONORED BY SUCH  L/C ISSUER, OR SUCH L/C ISSUER OTHERWISE
MAKES A PAYMENT WITH RESPECT THERETO, (I) THE AMOUNT PAID BY SUCH L/C ISSUER
UNDER OR WITH RESPECT TO SUCH LETTER OF CREDIT, AND (II) THE AMOUNT OF ANY
TAXES, FEES, CHARGES OR OTHER COSTS AND EXPENSES WHATSOEVER INCURRED BY SUCH L/C
ISSUER OR ANY LENDER IN CONNECTION WITH ANY PAYMENT MADE BY SUCH L/C ISSUER OR
ANY LENDER UNDER, OR WITH RESPECT TO, SUCH LETTER OF CREDIT,

(B)           UPON THE REDUCTION (BUT NOT TERMINATION) OF THE TOTAL REVOLVING
CREDIT COMMITMENT TO AN AMOUNT LESS THAN THE MAXIMUM DRAWING AMOUNT, AN AMOUNT
EQUAL TO SUCH DIFFERENCE, WHICH AMOUNT SHALL BE HELD BY THE AGENT FOR THE
BENEFIT OF THE LENDERS AND THE L/C ISSUERS AS CASH COLLATERAL FOR ALL
REIMBURSEMENT OBLIGATIONS, AND

(C)           UPON THE TERMINATION OF THE TOTAL REVOLVING CREDIT COMMITMENT, OR
THE ACCELERATION OF THE REIMBURSEMENT OBLIGATIONS WITH RESPECT TO ALL LETTERS OF
CREDIT IN ACCORDANCE WITH §14, AN AMOUNT EQUAL TO THE THEN MAXIMUM DRAWING
AMOUNT ON ALL LETTERS OF CREDIT, WHICH AMOUNT SHALL BE HELD BY THE AGENT FOR THE
BENEFIT OF THE LENDERS AND THE L/C ISSUERS AS CASH COLLATERAL FOR ALL
REIMBURSEMENT OBLIGATIONS.

35


--------------------------------------------------------------------------------


Each such payment shall be made to the Agent at the Agent’s Office in
immediately available funds.  Interest on any and all amounts remaining unpaid
by the Borrowers under this §5.2 at any time from the date such amounts become
due and payable (whether as stated in this §5.2, by acceleration or otherwise)
until payment in full (whether before or after judgment) shall be payable to the
Agent on demand at the rate specified in §6.10 for overdue principal on the
Revolving Credit Loans.

5.3          Letter of Credit Payments.  If any draft shall be presented or
other demand for payment shall be made under any Letter of Credit, the
applicable L/C Issuer shall notify the Borrowers of the date and amount of the
draft presented or demand for payment and of the date and time when it expects
to pay such draft or honor such demand for payment.  If the Borrowers fail to
reimburse the Agent, for the account of such L/C Issuer or (as the case may be)
the Lenders, as provided in §5.2 on or before the date that such draft is paid
or other payment is made by such L/C Issuer, the Agent may at any time
thereafter notify the Lenders of the amount of any such Unpaid Reimbursement
Obligation.  No later than 2:00 p.m. (Chicago time) on the Business Day next
following the receipt of such notice, each Lender shall make available to the
Agent, at the Agent’s Office, in immediately available funds, such Lender’s
Revolving Credit Commitment Percentage of such Unpaid Reimbursement Obligation,
together with an amount equal to the product of (i) the average, computed for
the period referred to in clause (iii) below, of the weighted average interest
rate paid by the Agent for federal funds acquired by the Agent during each day
included in such period, times (ii) the amount equal to such Lender’s Revolving
Credit Commitment Percentage of such Unpaid Reimbursement Obligation, times
(iii) a fraction, the numerator of which is the number of days that elapse from
and including the date such L/C Issuer paid the draft presented for honor or
otherwise made payment to the date on which such Lender’s Revolving Credit
Commitment Percentage of such Unpaid Reimbursement obligation shall become
immediately available to the Agent, and the denominator of which is 360.  The
responsibility of any L/C Issuer to the Borrowers and the Lenders shall be only
to determine that the documents (including each draft) delivered under each
Letter of Credit in connection with such presentment shall be in conformity in
all material respects with such Letter of Credit.

5.4          Obligations Absolute.  (a)     The Borrowers’ obligations under
this §5 shall be absolute and unconditional under any and all circumstances and
irrespective of the occurrence of any Default or Event of Default or any
condition precedent whatsoever or any setoff, counterclaim or defense to payment
which any of the Borrowers may have or have had against the Agent, any L/C
Issuer any Lender or any beneficiary of a Letter of Credit, other than claims
arising due to the gross negligence or willful misconduct of the Agent, any L/C
Issuer or any Lender.  Each of the Borrowers further agrees with the Agent, the
L/C Issuers and the Lenders that neither the Agent, any L/C Issuer nor any
Lender shall be responsible for, and the Borrowers’ Reimbursement Obligations
under §5.2 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among the Borrowers, the beneficiary of any Letter of
Credit or any financing institution or other party to which any Letter of Credit
may be transferred or any claims or defenses whatsoever of any of the Borrowers
against the beneficiary of any Letter of Credit or any such transferee.  The
Agent, the L/C Issuers and the Lenders shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of
Credit.  Each of the Borrowers agrees that

36


--------------------------------------------------------------------------------


any action taken or omitted by the Agent, any L/C Issuer or any Lender under or
in connection with each Letter of Credit and the related drafts and documents,
if done in good faith, shall be binding upon the Borrowers and shall not result
in any liability on the part of the Agent, any L/C Issuer or any Lender to the
Borrowers.

(b)           The obligations of the Lenders under §5.1.4 and §5.1.5 above shall
be absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (iii)
any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Borrower) may have against the beneficiary of any
Letter of Credit or any other Person, whether in connection with any Loan
Document or any other contractual obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) (i) the failure of any
condition precedent set forth in §13 to be satisfied (each of which conditions
precedent the Lenders hereby irrevocably waive) or (ii) any adverse change in
the condition (financial or otherwise) of any Borrower and (D) any other act or
omission to act or delay of any kind of Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this clause (b), constitute a
legal or equitable discharge of any obligation of any Lender hereunder.

5.5          Reliance by Issuer.  To the extent not inconsistent with §5.4, each
L/C Issuer shall be entitled to rely, and shall be fully protected in relying
upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel, independent accountants and
other experts selected by such L/C Issuer.  The Agent shall be fully justified
in failing or refusing to take any action under this Credit Agreement unless it
shall first have received such advice or concurrence of the Majority Lenders as
it reasonably deems appropriate or it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.  The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Credit Agreement in accordance with a request
of the Majority Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Revolving Credit Notes or of a Letter of Credit Participation.

5.6          Letter of Credit Fee.  The Borrower agrees to pay to Agent for the
ratable benefit of the Lenders, as compensation to such Lenders for obligations
incurred by Lenders at the request of the Borrowers, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by L/C Issuers hereunder or in connection with the
reimbursement obligations and the purchase of a participation as set forth in
§5.1.4 and §5.1.5 above with respect to Letters of Credit issued hereunder
(collectively, “Letter of Credit Obligations”), (i) without duplication of costs
and expenses otherwise payable to Agent or

37


--------------------------------------------------------------------------------


Lenders hereunder or fees otherwise paid by the Borrowers, all reasonable costs
and expenses incurred by Agent or any Lender on account of such obligations with
respect to any Letter of Credit issued hereunder, and (ii) for each month during
which any Letter of Credit Obligation shall remain outstanding, a fee (the
“Letter of Credit Fee”) in an amount equal to the product of the average daily
undrawn face amount of all Letters of Credit issued, guaranteed or supported by
risk participation agreements multiplied by a per annum rate equal to the
Applicable Margin with respect to Loans which are Eurodollar Rate Loans;
provided, however, at Agent’s or Majority Lenders’ option, while an Event of
Default exists (or automatically while an Event of Default specified in
§§14.1(g), 14.1(h) or 14.1(j) exists), such rate shall be increased by two
percent (2.00%) per annum.  Such fee shall be paid to Agent for the benefit of
the Lenders in arrears, on the first day of each calendar month and on the
Revolving Credit Loan Maturity Date.  In addition, the Borrower shall pay to
each L/C Issuer, on demand, such reasonable fees, without duplication of fees
otherwise payable hereunder (including all per annum fees), charges and expenses
of such L/C Issuer in respect of the issuance, negotiation, acceptance,
amendment, transfer and payment of such Letter of Credit or otherwise payable
pursuant to the application and related documentation under which such Letter of
Credit is issued.

6.             CERTAIN GENERAL PROVISIONS.

6.1          Fees.  The Borrowers jointly and severally agree to pay the Agent
all fees described in the Fee Letter in accordance with the term thereof.

6.2          Funds for Payments.


6.2.1       PAYMENTS TO AGENT.  ALL PAYMENTS OF PRINCIPAL, INTEREST,
REIMBURSEMENT OBLIGATIONS, COMMITMENT FEES, LETTER OF CREDIT FEES AND ANY OTHER
AMOUNTS DUE HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS SHALL BE MADE TO
THE AGENT (FOR THE RATABLE ACCOUNT OF THE PERSONS ENTITLED THERETO), AT THE
AGENT’S OFFICE AT THE ADDRESS FOR PAYMENT SPECIFIED IN THE SIGNATURE PAGE HEREOF
IN RELATION TO THE AGENT OR AT SUCH OTHER LOCATION THAT THE AGENT MAY FROM TIME
TO TIME DESIGNATE, IN EACH CASE AT OR ABOUT 12:00 P.M. (CHICAGO TIME) IN
IMMEDIATELY AVAILABLE FUNDS.


6.2.2       NO OFFSET, ETC.

(A)           ANY AND ALL PAYMENTS BY THE BORROWERS HEREUNDER AND UNDER ANY OF
THE OTHER LOAN DOCUMENTS SHALL BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND FREE
AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR ANY TAXES.  IN ADDITION,
EACH BORROWER SHALL PAY ALL OTHER TAXES.

(B)           SUBJECT TO §6.2.2(F), THE BORROWERS AGREE, JOINTLY AND SEVERALLY,
TO INDEMNIFY AND HOLD HARMLESS EACH LENDER AND THE AGENT FOR THE FULL AMOUNT OF
TAXES OR OTHER TAXES (INCLUDING ANY TAXES OR OTHER TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS §6.2.2) PAID BY SUCH LENDER OR THE
AGENT AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST, ADDITIONS TO TAX AND
EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES
OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED.  PAYMENT UNDER THIS

38


--------------------------------------------------------------------------------


INDEMNIFICATION SHALL BE MADE WITHIN THIRTY (30) DAYS AFTER THE DATE ANY LENDER
(THROUGH THE AGENT) OR THE AGENT MAKES WRITTEN DEMAND THEREFOR.

(C)           IF ANY BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY
TAXES OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY
LENDER OR THE AGENT, THEN, SUBJECT TO §6.2.2(F):

(I)            THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER
MAKING ALL REQUIRED DEDUCTIONS AND WITHHOLDINGS (INCLUDING DEDUCTIONS AND
WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS §6.2.2) SUCH
LENDER OR THE AGENT, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN MADE;

(II)           SUCH BORROWER SHALL MAKE SUCH DEDUCTIONS AND WITHHOLDINGS;

(III)          SUCH BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED OR WITHHELD TO
THE RELEVANT TAXING AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW; AND

(IV)          SUCH BORROWER SHALL ALSO PAY TO SUCH LENDER OR THE AGENT FOR THE
ACCOUNT OF SUCH LENDER, AT THE TIME INTEREST IS PAID, ALL ADDITIONAL AMOUNTS
WHICH THE RESPECTIVE LENDER SPECIFIES AS NECESSARY TO PRESERVE THE AFTER-TAX
YIELD SUCH LENDER WOULD HAVE RECEIVED IF SUCH TAXES OR OTHER TAXES HAD NOT BEEN
IMPOSED.

(D)           WITHIN THIRTY (30) DAYS AFTER THE DATE OF ANY PAYMENT BY ANY
BORROWER OF TAXES OR OTHER TAXES, SUCH BORROWER SHALL FURNISH THE AGENT THE
ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF, OR OTHER
EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO THE AGENT.

(E)           IF ANY BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO ANY
LENDER OR THE AGENT PURSUANT TO SUBSECTION (B) OR (C) OF THIS §6.2.2, THEN SUCH
LENDER SHALL USE COMMERCIALLY REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND
REGULATORY RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS LENDING OFFICE SO AS
TO ELIMINATE ANY SUCH ADDITIONAL PAYMENT BY SUCH BORROWER WHICH MAY THEREAFTER
ACCRUE, IF SUCH CHANGE IN THE JUDGMENT OF SUCH LENDER IS NOT OTHERWISE
DISADVANTAGEOUS TO SUCH LENDER.

(F)            NO BORROWER SHALL BE OBLIGATED TO INDEMNIFY ANY LENDER OR THE
AGENT PURSUANT TO §6.2.2(B) OR GROSS UP ANY PAYMENTS TO ANY LENDER OR THE AGENT
PURSUANT TO §6.2.2(C) IN RESPECT OF UNITED STATES FEDERAL WITHHOLDING TAXES TO
THE EXTENT SUCH LENDER OR THE AGENT IS ORGANIZED UNDER THE LAWS OF A
JURISDICTION OUTSIDE THE  UNITED STATES AND TO THE EXTENT IMPOSED AS A RESULT OF
(I) THE FAILURE OF SUCH LENDER OR THE AGENT TO DELIVER THE RELEVANT FORM OR
FORMS PRESCRIBED BY THE INTERNAL REVENUE SERVICE OF THE UNITED STATES REFERRED
TO IN §20.2(J) IF THE AGENT OR SUCH LENDER IS ENTITLED UNDER THE CODE TO DELIVER
SUCH FORMS, (II) THE

39


--------------------------------------------------------------------------------


INFORMATION OR CERTIFICATIONS MADE IN SUCH FORMS BEING UNTRUE OR INACCURATE ON
THE DATE DELIVERED OR SUCH FORM OR FORMS NOT ESTABLISHING A COMPLETE EXEMPTION
FOR UNITED STATES WITHHOLDING TAXES (EXCEPT BY REASON OF A CHANGE IN UNITED
STATES TAX LAWS OR REGULATIONS OCCURRING AFTER THE CLOSING DATE) OR (III) SUCH
LENDER OR THE AGENT DESIGNATING A SUCCESSOR LENDING OFFICE WHICH HAS THE EFFECT
OF CAUSING SUCH LENDER OR AGENT TO BECOME OBLIGATED FOR TAX PAYMENTS (OR BEING
SUBJECT TO ADDED UNITED STATES FEDERAL WITHHOLDING TAXES) IN EXCESS OF THOSE IN
EFFECT IMMEDIATELY PRIOR TO SUCH DESIGNATION, UNLESS SUCH DESIGNATION IS MADE AT
THE REQUEST OF A BORROWER.

(G)           IF A LENDER OR THE AGENT RECEIVES THE BENEFIT OF A REFUND OR
CREDIT WHICH IT DETERMINES IN ITS SOLE DISCRETION IS ATTRIBUTABLE TO ANY TAXES
OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY A BORROWER, OR WITH
RESPECT TO WHICH A BORROWER HAS PAID INCREASED AMOUNTS HEREUNDER, IT SHALL
WITHIN 30 DAYS AFTER THE DATE OF SUCH RECEIPT PAY OVER THE AMOUNT OF SUCH REFUND
OR CREDIT (TO THE EXTENT SO ATTRIBUTABLE) TO SUCH BORROWER, NET OF ALL
REASONABLE OUT-OF-POCKET EXPENSES OF SUCH LENDER OR THE AGENT RELATED TO
CLAIMING SUCH REFUND OR CREDIT; PROVIDED, HOWEVER, THAT (I) ANY LENDER OR THE
AGENT MAY DETERMINE, IN ITS SOLE DISCRETION CONSISTENT WITH THE POLICIES OF SUCH
LENDER OR THE AGENT, WHETHER TO SEEK SUCH A REFUND OR CREDIT; (II) ANY TAXES OR
OTHER TAXES THAT ARE IMPOSED ON A LENDER OR THE AGENT AS A RESULT OF A
DISALLOWANCE OR REDUCTION (INCLUDING THROUGH THE EXPIRATION OF ANY TAX CREDIT
CARRYOVER OR CARRYBACK OF SUCH LENDER OR THE AGENT THAT OTHERWISE WOULD NOT HAVE
EXPIRED) OF ANY SUCH REFUND OR CREDIT WITH RESPECT TO WHICH SUCH LENDER OR THE
AGENT HAS MADE A PAYMENT TO A BORROWER PURSUANT TO THIS §6.2.2(G) SHALL BE
TREATED AS A TAX FOR WHICH A BORROWER IS OBLIGATED TO INDEMNIFY SUCH LENDER OR
THE AGENT PURSUANT TO THIS §6.2.2 WITHOUT ANY SETOFF, COUNTERCLAIMS, EXCLUSIONS
OR DEFENSES; AND (III) NOTHING IN THIS §6.2.2(G) SHALL REQUIRE THE LENDERS OR
THE AGENT TO DISCLOSE ANY CONFIDENTIAL INFORMATION TO A BORROWER (INCLUDING,
WITHOUT LIMITATION, ITS TAX RETURNS).

6.3          Computations.  All computations of interest on Base Rate Loans
shall be based on a 365-day year and the actual number of days elapsed.  All
computations of interest on the Eurodollar Rate Loans and of commitment fees,
Letter of Credit Fees or other fees shall be based on a 360-day year and paid
for the actual number of days elapsed.  Except as otherwise provided in the
definition of the term “Interest Period” with respect to Eurodollar Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension.  The outstanding amount of the Loans as reflected on the
Revolving Credit Note Records from time to time shall be considered correct and
binding on the Borrowers absent manifest error.

6.4          Inability to Determine Eurodollar Rate.  In the event, prior to the
commencement of any Interest Period relating to any Eurodollar Rate Loan, the
Agent shall determine or be notified by the Majority Lenders that adequate and
reasonable methods do not exist for ascertaining the Eurodollar Rate that would
otherwise determine the rate of interest to be applicable to any Eurodollar Rate
Loan during any Interest Period, the Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on the Borrowers and

40


--------------------------------------------------------------------------------


the Lenders) to the Borrowers and the Lenders.  In such event (i) any Revolving
Credit Loan Request or Conversion Request with respect to Eurodollar Rate Loans
shall be automatically withdrawn and shall be deemed a request for Base Rate
Loans, (ii) each Eurodollar Rate Loan will automatically, on the last day of the
then current Interest Period relating thereto, become a Base Rate Loan, and
(iii) the obligations of the Lenders to make Eurodollar Rate Loans shall be
suspended until the Agent or the Majority Lenders determine that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent or, as the case may be, the Agent upon the instruction of the Majority
Lenders, shall so notify the Borrowers and the Lenders.

6.5          Illegality.  Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or change in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Rate Loans, such Lender shall forthwith give notice
of such circumstances to the Borrowers and the other Lenders and thereupon (i)
the commitment of such Lender to make Eurodollar Rate Loans or convert Loans of
another Type to Eurodollar Rate Loans shall forthwith be suspended and (ii) such
Lender’s Revolving Credit Loans then outstanding as Eurodollar Rate Loans, if
any, shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such Eurodollar Rate Loans or within such earlier
period as may be required by law.  Each of the Borrowers hereby agrees promptly
to pay the Agent for the account of such Lender, upon demand by such Lender, any
additional amounts necessary to compensate such Lender for any costs incurred by
such Lender in making any conversion in accordance with this §6.5, including any
interest or fees payable by such Lender to lenders of funds obtained by it in
order to make or maintain its Eurodollar Rate Loans hereunder.

6.6          Additional Costs, etc.

(A)           IF ANY FUTURE APPLICABLE LAW OR ANY CHANGE IN INTERPRETATION OF
ANY PRESENT LAW, WHICH EXPRESSION, AS USED HEREIN, INCLUDES STATUTES, RULES AND
REGULATIONS THEREUNDER AND INTERPRETATIONS THEREOF BY ANY COMPETENT COURT OR BY
ANY GOVERNMENTAL OR OTHER REGULATORY BODY OR OFFICIAL CHARGED WITH THE
ADMINISTRATION OR THE INTERPRETATION THEREOF AND REQUESTS, DIRECTIVES,
INSTRUCTIONS AND NOTICES AT ANY TIME OR FROM TIME TO TIME HEREAFTER MADE UPON OR
OTHERWISE ISSUED TO ANY LENDER OR THE AGENT BY ANY CENTRAL BANK OR OTHER FISCAL,
MONETARY OR OTHER AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), SHALL:

(I)            SUBJECT ANY LENDER OR THE AGENT TO ANY TAX, LEVY, IMPOST, DUTY,
CHARGE, FEE, DEDUCTION OR WITHHOLDING OF ANY NATURE WITH RESPECT TO THIS CREDIT
AGREEMENT, THE OTHER LOAN DOCUMENTS, ANY LETTERS OF CREDIT, SUCH LENDER’S
REVOLVING CREDIT COMMITMENT OR THE LOANS (OTHER THAN TAXES BASED UPON OR
MEASURED BY THE INCOME OR PROFITS OF SUCH LENDER OR THE AGENT AND TAXES COVERED
BY §6.2.2), OR

(II)           IMPOSE OR INCREASE OR RENDER APPLICABLE (OTHER THAN TO THE EXTENT
SPECIFICALLY PROVIDED FOR ELSEWHERE IN THIS CREDIT AGREEMENT) ANY SPECIAL
DEPOSIT, RESERVE, ASSESSMENT, LIQUIDITY, CAPITAL ADEQUACY OR OTHER SIMILAR
REQUIREMENTS (WHETHER OR NOT HAVING THE FORCE OF LAW) AGAINST

41


--------------------------------------------------------------------------------


ASSETS HELD BY, OR DEPOSITS IN OR FOR THE ACCOUNT OF, OR LOANS BY, OR LETTERS OF
CREDIT ISSUED BY, OR COMMITMENTS OF AN OFFICE OF ANY LENDER, OR

(III)          IMPOSE ON ANY LENDER OR THE AGENT ANY OTHER CONDITIONS OR
REQUIREMENTS WITH RESPECT TO THIS CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS,
ANY LETTERS OF CREDIT, THE LOANS, SUCH LENDER’S REVOLVING CREDIT COMMITMENT, OR
ANY CLASS OF LOANS, LETTERS OF CREDIT OR COMMITMENTS OF WHICH ANY OF THE LOANS
OR SUCH LENDER’S REVOLVING CREDIT COMMITMENT FORMS A PART;

and the result of any of the foregoing is:

(A)          to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans or such Lender’s Revolving
Credit Commitment or any Letter of Credit, or

(B)           to reduce the amount of principal, interest, Reimbursement
Obligation or other amount payable to such Lender or the Agent hereunder on
account of such Lender’s Revolving Credit Commitment, any Letter of Credit or
any of the Loans, or

(C)           to require such Lender or the Agent to make any payment or to
forego any interest or Reimbursement Obligation or other sum payable hereunder,
the amount of which payment or foregone interest or Reimbursement Obligation or
other sum is calculated by reference to the gross amount of any sum receivable
or deemed received by such Lender or the Agent from the Borrowers hereunder,

then, and in each such case, the Borrowers will, upon demand made by such Lender
or (as the case may be) the Agent at any time and from time to time and as often
as the occasion therefor may arise, pay to such Lender or the Agent such
additional amounts as will be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or
Reimbursement Obligation or other sum.

(B)           FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND COMPENSATION
FOR ANY INCREASED COSTS OR REDUCTIONS IN AMOUNTS RECEIVED OR RECEIVABLE OR
REDUCTIONS IN RETURN ON CAPITAL SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S
RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT THE BORROWERS SHALL NOT BE
UNDER ANY OBLIGATION TO COMPENSATE ANY LENDER UNDER SUBCLAUSE (A) ABOVE WITH
RESPECT TO INCREASED COSTS OR REDUCTIONS WITH RESPECT TO ANY PERIOD PRIOR TO THE
DATE THAT IS ONE YEAR PRIOR TO SUCH REQUEST IF SUCH LENDER KNEW OR COULD
REASONABLY HAVE BEEN EXPECTED TO KNOW OF THE CIRCUMSTANCES GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF THE FACT THAT SUCH CIRCUMSTANCES WOULD IN
FACT RESULT IN A CLAIM FOR INCREASED COMPENSATION BY REASON OF SUCH INCREASED
COSTS OR REDUCTIONS; PROVIDED, FURTHER, THAT THE FOREGOING LIMITATION SHALL NOT
APPLY TO ANY INCREASED COSTS OR REDUCTIONS ARISING OUT OF THE RETROACTIVE
APPLICATION OF ANY LAW, REGULATION, RULE, GUIDELINE OR DIRECTIVE AS AFORESAID
WITHIN SUCH ONE YEAR PERIOD.

42


--------------------------------------------------------------------------------


6.7          Capital Adequacy.

(A)           IF AFTER THE DATE HEREOF ANY LENDER OR THE AGENT DETERMINES THAT
(I) THE ADOPTION OF OR CHANGE IN ANY LAW, GOVERNMENTAL RULE, REGULATION, POLICY,
GUIDELINE OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) REGARDING
CAPITAL REQUIREMENTS FOR BANKS OR BANK HOLDING COMPANIES OR ANY CHANGE IN THE
INTERPRETATION OR APPLICATION THEREOF BY A COURT OR GOVERNMENTAL AUTHORITY WITH
APPROPRIATE JURISDICTION, OR (II) COMPLIANCE BY SUCH LENDER OR THE AGENT OR ANY
CORPORATION CONTROLLING SUCH LENDER OR THE AGENT WITH ANY SUCH LAW, GOVERNMENTAL
RULE, REGULATION, POLICY, GUIDELINE OR DIRECTIVE ISSUED AFTER THE DATE HEREOF
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH ENTITY REGARDING CAPITAL
ADEQUACY, HAS THE EFFECT OF REDUCING THE RETURN ON SUCH LENDER’S OR THE AGENT’S
COMMITMENT WITH RESPECT TO ANY LOANS TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
THE AGENT COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE
(TAKING INTO CONSIDERATION SUCH LENDER’S OR THE AGENT’S THEN EXISTING POLICIES
WITH RESPECT TO CAPITAL ADEQUACY AND ASSUMING FULL UTILIZATION OF SUCH ENTITY’S
CAPITAL) BY ANY AMOUNT DEEMED BY SUCH LENDER OR (AS THE CASE MAY BE) THE AGENT
TO BE MATERIAL, THEN SUCH LENDER OR THE AGENT MAY NOTIFY THE BORROWERS OF SUCH
FACT.  TO THE EXTENT THAT THE AMOUNT OF SUCH REDUCTION IN THE RETURN ON CAPITAL
IS NOT REFLECTED IN THE BASE RATE, THE BORROWERS AGREE TO PAY SUCH LENDER OR (AS
THE CASE MAY BE) THE AGENT FOR THE AMOUNT OF SUCH REDUCTION IN THE RETURN ON
CAPITAL AS AND WHEN SUCH REDUCTION IS DETERMINED UPON PRESENTATION BY SUCH
LENDER OR (AS THE CASE MAY BE) THE AGENT OF A CERTIFICATE IN ACCORDANCE WITH
§6.8 HEREOF.  EACH LENDER SHALL ALLOCATE SUCH COST INCREASES AMONG ITS CUSTOMERS
IN GOOD FAITH AND ON AN EQUITABLE BASIS.

(B)           EACH LENDER AGREES THAT, UPON THE OCCURRENCE OF ANY EVENT GIVING
RISE TO THE OPERATION OF §§ 6.2.2, 6.6 OR 6.7 WITH RESPECT TO SUCH LENDER, IT
WILL, IF REQUESTED IN WRITING BY THE BORROWERS, USE COMMERCIALLY REASONABLE
EFFORTS (SUBJECT TO OVERALL POLICY CONSIDERATIONS OF SUCH LENDER) TO DESIGNATE
ANOTHER LENDING OFFICE FOR ANY LOANS AFFECTED BY SUCH EVENT WITH THE OBJECT OF
AVOIDING THE CONSEQUENCES OF SUCH EVENT; PROVIDED, THAT SUCH DESIGNATION IS MADE
ON TERMS THAT, IN THE SOLE JUDGMENT OF SUCH LENDER, CAUSE SUCH LENDER AND ITS
LENDING OFFICE(S) TO SUFFER NO ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE;
PROVIDED, FURTHER, THAT NOTHING IN THIS §6.7 SHALL AFFECT OR POSTPONE ANY OF THE
OBLIGATIONS OF THE BORROWERS OR THE RIGHTS OF ANY LENDER OR THE AGENT PURSUANT
TO §§ 6.2.2, 6.6 OR 6.7.

(C)           UPON RECEIPT BY THE BORROWERS FROM ANY LENDER (AN “AFFECTED
LENDER”) OF A CLAIM UNDER §§ 6.2.2, 6.6 OR 6.7, THE BORROWERS MAY:

(I)            REQUEST ONE OR MORE OF THE OTHER LENDERS TO ACQUIRE AND ASSUME
ALL OR PART OF SUCH AFFECTED LENDER’S LOANS AND REVOLVING CREDIT COMMITMENT,
PROVIDED THAT NO LENDER SHALL BE REQUIRED TO ACCEDE TO ANY SUCH REQUEST; OR

(II)           REPLACE SUCH AFFECTED LENDER WITH ANOTHER LENDER OR AN ELIGIBLE
ASSIGNEE; PROVIDED THAT (A) SUCH OTHER LENDER OR ELIGIBLE ASSIGNEE AGREES TO BE
THE REPLACEMENT LENDER, (B) SUCH REPLACEMENT DOES NOT CONFLICT WITH ANY
REQUIREMENT OF LAW, (C) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING AT THE TIME OF SUCH

43


--------------------------------------------------------------------------------


REPLACEMENT, (D) THE BORROWERS SHALL REPAY (OR THE REPLACEMENT LENDER SHALL
PURCHASE, AT PAR) ALL LOANS, ACCRUED INTEREST AND OTHER AMOUNTS OWING TO SUCH
REPLACED LENDER PRIOR TO THE DATE OF REPLACEMENT, (E) THE BORROWERS SHALL BE
LIABLE TO SUCH REPLACED LENDER IN ACCORDANCE WITH §6.9 WITH RESPECT TO ANY
PREPAYMENT OR PURCHASE OF EURODOLLAR RATE LOANS, (F) THE REPLACEMENT LENDER, IF
NOT ALREADY A LENDER, SHALL BE AN ELIGIBLE ASSIGNEE AND REASONABLY SATISFACTORY
TO THE AGENT, (G) THE REPLACED LENDER SHALL BE OBLIGATED TO MAKE SUCH
REPLACEMENT IN ACCORDANCE WITH THE PROVISIONS OF §20 (PROVIDED THAT THE
BORROWERS OR THE REPLACEMENT LENDER SHALL BE OBLIGATED TO PAY THE REGISTRATION
AND PROCESSING FEE) AND (H) THE BORROWERS SHALL PAY ALL ADDITIONAL AMOUNTS (IF
ANY) REQUIRED PURSUANT TO §§ 6.2.2, 6.6 OR 6.7, AS THE CASE MAY BE, TO THE
EXTENT SUCH ADDITIONAL AMOUNTS WERE INCURRED ON OR PRIOR TO THE CONSUMMATION OF
SUCH REPLACEMENT.

6.8          Certificate.  A certificate setting forth any additional amounts
payable pursuant to §§6.6 or 6.7 and a brief explanation of such amounts which
are due including the calculation thereof in reasonable detail, submitted by any
Lender or the Agent to the Borrowers, shall be conclusive, absent manifest
error, that such amounts are due and owing.

6.9          Indemnity.  The Borrowers jointly and severally agree to indemnify
each Lender and to hold each Lender harmless from and against any loss, cost or
expense (including loss of anticipated profits) that such Lender may sustain or
incur as a consequence of (i) default by the Borrowers in payment of the
principal amount of or any interest on any Eurodollar Rate Loans as and when due
and payable, including any such loss or expense arising from interest or fees
payable by such Lender to lenders of funds obtained by it in order to maintain
its Eurodollar Rate Loans, (ii) default by the Borrowers in making a borrowing
or conversion after the Borrowers have given (or are deemed to have given) a
Revolving Credit Loan Request, or a Conversion Request relating thereto in
accordance with §2.6 or §2.7 or (iii) the making of any payment of a Eurodollar
Rate Loan or the making of any conversion of any such Loan to a Base Rate Loan
on a day that is not the last day of the applicable Interest Period with respect
thereto, including interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain any such Loans.

6.10        Interest After Default.


6.10.1     OVERDUE AMOUNTS.  OVERDUE PRINCIPAL AND (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) INTEREST ON THE LOANS AND ALL OTHER OVERDUE AMOUNTS PAYABLE
HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS SHALL BEAR INTEREST
COMPOUNDED MONTHLY AND PAYABLE ON DEMAND AT A RATE PER ANNUM EQUAL TO THE BASE
RATE PLUS THE APPLICABLE MARGIN FOR BASE RATE LOANS THEN IN EFFECT WITH RESPECT
TO REVOLVING CREDIT LOANS PLUS TWO PERCENT (2%) PER ANNUM UNTIL SUCH AMOUNT
SHALL BE PAID IN FULL (AFTER AS WELL AS BEFORE JUDGMENT).


6.10.2     AMOUNTS NOT OVERDUE.  DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
THE PRINCIPAL OF THE LOANS NOT OVERDUE SHALL, UNTIL SUCH EVENT OF DEFAULT HAS
BEEN CURED OR REMEDIED OR SUCH EVENT OF DEFAULT HAS BEEN WAIVED BY THE LENDERS
PURSUANT TO §27,

44


--------------------------------------------------------------------------------



BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE
MARGIN FOR BASE RATE LOANS THEN IN EFFECT WITH RESPECT TO REVOLVING CREDIT
LOANSPLUS TWO PERCENT (2%) PER ANNUM.


6.10.3     LETTERS OF CREDIT.  THE UNPAID REIMBURSEMENT OBLIGATIONS AND (TO THE
EXTENT PERMITTED BY LAW) UNPAID INTEREST THEREON (AS PROVIDED IN THIS SENTENCE)
SHALL BEAR INTEREST COMPOUNDED MONTHLY AND PAYABLE ON DEMAND AT A RATE PER ANNUM
EQUAL TO THE BASE RATE PLUS THE APPLICABLE MARGIN FOR BASE RATE LOANS THEN IN
EFFECT WITH RESPECT TO REVOLVING CREDIT LOANSPLUS TWO PERCENT (2%) PER ANNUM
UNTIL SUCH AMOUNT SHALL BE PAID IN FULL (AFTER AS WELL AS BEFORE JUDGMENT).

6.11        Concerning Joint and Several Liability of the Borrowers.

(A)           EACH OF THE BORROWERS IS ACCEPTING JOINT AND SEVERAL LIABILITY
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS IN CONSIDERATION OF THE FINANCIAL
ACCOMMODATIONS TO BE PROVIDED BY THE LENDERS AND THE AGENT UNDER THIS CREDIT
AGREEMENT, FOR THE MUTUAL BENEFIT, DIRECTLY AND INDIRECTLY, OF EACH OF THE
BORROWERS AND IN CONSIDERATION OF THE UNDERTAKINGS OF EACH OTHER BORROWER TO
ACCEPT JOINT AND SEVERAL LIABILITY FOR THE OBLIGATIONS.

(B)           EACH OF THE BORROWERS, JOINTLY AND SEVERALLY, HEREBY IRREVOCABLY
AND UNCONDITIONALLY ACCEPTS, NOT MERELY AS A SURETY BUT ALSO AS A CO-DEBTOR,
JOINT AND SEVERAL LIABILITY WITH THE OTHER BORROWERS, WITH RESPECT TO THE
PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS (INCLUDING, WITHOUT
LIMITATION, ANY OBLIGATIONS ARISING UNDER THIS §6.11), IT BEING THE INTENTION OF
THE PARTIES HERETO THAT ALL THE OBLIGATIONS SHALL BE THE JOINT AND SEVERAL
OBLIGATIONS OF EACH OF THE BORROWERS WITHOUT PREFERENCES OR DISTINCTION AMONG
THEM.

(C)           IF AND TO THE EXTENT THAT ANY OF THE BORROWERS SHALL FAIL TO MAKE
ANY PAYMENT WITH RESPECT TO ANY OF THE OBLIGATIONS AS AND WHEN DUE OR TO PERFORM
ANY OF THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS THEREOF, THEN IN EACH SUCH
EVENT THE OTHER BORROWERS WILL MAKE SUCH PAYMENT WITH RESPECT TO, OR PERFORM,
SUCH OBLIGATION.

(D)           THE OBLIGATIONS OF EACH OF THE BORROWERS UNDER THE PROVISIONS OF
THIS §6.11 CONSTITUTE THE FULL RECOURSE OBLIGATIONS OF EACH OF THE BORROWERS
ENFORCEABLE AGAINST EACH SUCH BORROWER TO THE FULL EXTENT OF ITS PROPERTIES AND
ASSETS, IRRESPECTIVE OF THE VALIDITY, REGULARITY OR ENFORCEABILITY OF THIS
CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY OTHER CIRCUMSTANCE
WHATSOEVER AS TO ANY OTHER BORROWER.

(E)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, EACH BORROWER
HEREBY WAIVES PROMPTNESS, DILIGENCE, PRESENTMENT, DEMAND, PROTEST, NOTICE OF
ACCEPTANCE OF ITS JOINT AND SEVERAL LIABILITY, NOTICE OF ANY AND ALL ADVANCES OF
THE LOANS MADE UNDER THIS CREDIT AGREEMENT AND THE NOTES, NOTICE OF OCCURRENCE
OF ANY DEFAULT OR EVENT OF DEFAULT (EXCEPT TO THE EXTENT NOTICE IS EXPRESSLY
REQUIRED TO BE GIVEN PURSUANT TO THE TERMS OF THIS CREDIT AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS), OR OF ANY DEMAND FOR ANY PAYMENT UNDER THIS CREDIT
AGREEMENT, NOTICE OF ANY ACTION AT ANY TIME TAKEN OR OMITTED BY THE AGENT OR THE
LENDERS UNDER OR IN RESPECT OF ANY OF THE OBLIGATIONS HEREUNDER, ANY

45


--------------------------------------------------------------------------------


REQUIREMENT OF DILIGENCE AND, GENERALLY, ALL DEMANDS, NOTICES AND OTHER
FORMALITIES OF EVERY KIND IN CONNECTION WITH THIS CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS.  EACH BORROWER HEREBY WAIVES ALL DEFENSES WHICH MAY BE AVAILABLE
BY VIRTUE OF ANY VALUATION, STAY, MORATORIUM LAW OR OTHER SIMILAR LAW NOW OR
HEREAFTER IN EFFECT, ANY RIGHT TO REQUIRE THE MARSHALING OF ASSETS OF THE
BORROWERS AND ANY OTHER ENTITY OR PERSON PRIMARILY OR SECONDARILY LIABLE WITH
RESPECT TO ANY OF THE OBLIGATIONS, AND ALL SURETYSHIP DEFENSES GENERALLY.  EACH
BORROWER HEREBY ASSENTS TO, AND WAIVES NOTICE OF, ANY EXTENSION OR POSTPONEMENT
OF THE TIME FOR THE PAYMENT, OR PLACE OR MANNER FOR PAYMENT, COMPROMISE,
REFINANCING, CONSOLIDATION OR RENEWALS OF ANY OF THE OBLIGATIONS HEREUNDER, THE
ACCEPTANCE OF ANY PARTIAL PAYMENT THEREON, ANY WAIVER, CONSENT OR OTHER ACTION
OR ACQUIESCENCE BY THE AGENT AND THE LENDERS AT ANY TIME OR TIMES IN RESPECT OF
ANY DEFAULT BY ANY BORROWER IN THE PERFORMANCE OR SATISFACTION OF ANY TERM,
COVENANT, CONDITION OR PROVISION OF THIS CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, ANY AND ALL OTHER INDULGENCES WHATSOEVER BY THE AGENT AND THE LENDERS
IN RESPECT OF ANY OF THE OBLIGATIONS HEREUNDER, AND THE TAKING, ADDITION,
SUBSTITUTION OR RELEASE, IN WHOLE OR IN PART, AT ANY TIME OR TIMES, OF ANY
SECURITY FOR ANY OF SUCH OBLIGATIONS OR THE ADDITION, SUBSTITUTION OR RELEASE,
IN WHOLE OR IN PART, OF ANY BORROWER OR ANY OTHER ENTITY OR PERSON PRIMARILY OR
SECONDARILY LIABLE FOR ANY OBLIGATION.  SUCH BORROWER FURTHER AGREES THAT ITS
OBLIGATIONS SHALL NOT BE RELEASED OR DISCHARGED, IN WHOLE OR IN PART, OR
OTHERWISE AFFECTED BY THE ADEQUACY OF ANY RIGHTS WHICH THE AGENT OR ANY LENDER
MAY HAVE AGAINST ANY COLLATERAL SECURITY OR OTHER MEANS OF OBTAINING REPAYMENT
OF ANY OF THE OBLIGATIONS, THE IMPAIRMENT OF ANY COLLATERAL SECURITY SECURING
THE OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, THE FAILURE TO PROTECT OR
PRESERVE ANY RIGHTS WHICH THE AGENT OR ANY LENDER MAY HAVE IN SUCH COLLATERAL
SECURITY OR THE SUBSTITUTION, EXCHANGE, SURRENDER, RELEASE, LOSS OR DESTRUCTION
OF ANY SUCH COLLATERAL SECURITY, ANY OTHER ACT OR OMISSION WHICH MIGHT IN ANY
MANNER OR TO ANY EXTENT VARY THE RISK OF SUCH BORROWER, OR OTHERWISE OPERATE AS
A RELEASE OR DISCHARGE OF SUCH BORROWER, ALL OF WHICH MAY BE DONE WITHOUT NOTICE
TO SUCH BORROWER; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL IN NO WAY BE
DEEMED TO CREATE COMMERCIALLY UNREASONABLE STANDARDS AS TO THE AGENT’S DUTIES AS
SECURED PARTY UNDER THE LOAN DOCUMENTS (AS SUCH RIGHTS AND DUTIES ARE SET FORTH
THEREIN).  IF FOR ANY REASON ANY OF THE OTHER BORROWERS HAS NO LEGAL EXISTENCE
OR IS UNDER NO LEGAL OBLIGATION TO DISCHARGE ANY OF THE OBLIGATIONS, OR IF ANY
OF THE OBLIGATIONS HAVE BECOME IRRECOVERABLE FROM ANY OF THE OTHER BORROWERS BY
REASON OF SUCH OTHER BORROWER’S INSOLVENCY, BANKRUPTCY OR REORGANIZATION OR BY
OTHER OPERATION OF LAW OR FOR ANY REASON, THIS CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH IT IS A PARTY SHALL NEVERTHELESS BE BINDING ON SUCH
BORROWER TO THE SAME EXTENT AS IF SUCH BORROWER AT ALL TIMES HAD BEEN THE SOLE
OBLIGOR ON SUCH OBLIGATIONS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
EACH BORROWER ASSENTS TO ANY OTHER ACTION OR DELAY IN ACTING OR FAILURE TO ACT
ON THE PART OF THE AGENT AND THE LENDERS, INCLUDING, WITHOUT LIMITATION, ANY
FAILURE STRICTLY OR DILIGENTLY TO ASSERT ANY RIGHT OR TO PURSUE ANY REMEDY OR TO
COMPLY FULLY WITH APPLICABLE LAWS OR REGULATIONS THEREUNDER WHICH MIGHT, BUT FOR
THE PROVISIONS OF THIS §6.11, AFFORD GROUNDS FOR TERMINATING, DISCHARGING OR
RELIEVING SUCH BORROWER, IN WHOLE OR IN PART, FROM ANY OF ITS OBLIGATIONS UNDER
THIS §6.11, IT BEING THE INTENTION OF EACH BORROWER THAT, SO LONG AS ANY OF THE
OBLIGATIONS HEREUNDER REMAIN UNSATISFIED, THE OBLIGATIONS OF SUCH BORROWER UNDER
THIS §6.11 SHALL NOT BE DISCHARGED EXCEPT BY PERFORMANCE AND THEN ONLY TO THE
EXTENT OF SUCH PERFORMANCE.  THE OBLIGATIONS OF EACH BORROWER UNDER THIS §6.11
SHALL NOT BE

46


--------------------------------------------------------------------------------


DIMINISHED OR RENDERED UNENFORCEABLE BY ANY WINDING UP, REORGANIZATION,
ARRANGEMENT, LIQUIDATION, RECONSTRUCTION OR SIMILAR PROCEEDING WITH RESPECT TO
ANY RECONSTRUCTION OR SIMILAR PROCEEDING WITH RESPECT TO ANY OTHER BORROWER, OR
ANY OF THE LENDERS.  THE JOINT AND SEVERAL LIABILITY OF THE BORROWERS HEREUNDER
SHALL CONTINUE IN FULL FORCE AND EFFECT NOTWITHSTANDING ANY ABSORPTION, MERGER,
AMALGAMATION OR ANY OTHER CHANGE WHATSOEVER IN THE NAME, OWNERSHIP, MEMBERSHIP,
CONSTITUTION OR PLACE OF FORMATION OF ANY BORROWER OR THE LENDERS.  EACH OF THE
BORROWERS ACKNOWLEDGES AND CONFIRMS THAT IT HAS ITSELF ESTABLISHED ITS OWN
ADEQUATE MEANS OF OBTAINING FROM EACH OF THE OTHER BORROWERS ON A CONTINUING
BASIS ALL INFORMATION DESIRED BY SUCH BORROWER CONCERNING THE FINANCIAL
CONDITION OF EACH OF THE OTHER BORROWERS AND THAT EACH SUCH BORROWER WILL LOOK
TO EACH OF THE OTHER BORROWERS AND NOT TO THE AGENT OR ANY LENDER IN ORDER FOR
SUCH BORROWER TO KEEP ADEQUATELY INFORMED OF CHANGES IN EACH OF THE OTHER
BORROWERS’ RESPECTIVE FINANCIAL CONDITIONS.

(F)            THE PROVISIONS OF THIS §6.11 ARE MADE FOR THE BENEFIT OF THE
LENDERS AND THE AGENT AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND
MAY BE ENFORCED BY IT OR THEM FROM TIME TO TIME AGAINST ANY OR ALL OF THE
BORROWERS AS OFTEN AS OCCASION THEREFOR MAY ARISE AND WITHOUT REQUIREMENT ON THE
PART OF THE LENDERS OR THE AGENT OR SUCH SUCCESSOR OR ASSIGN FIRST TO MARSHALL
ANY OF ITS OR THEIR CLAIMS OR TO EXERCISE ANY OF ITS OR THEIR RIGHTS AGAINST ANY
OF THE OTHER BORROWERS OR TO EXHAUST ANY REMEDIES AVAILABLE TO IT OR THEM
AGAINST ANY OF THE OTHER BORROWERS OR TO RESORT TO ANY OTHER SOURCE OR MEANS OF
OBTAINING PAYMENT OF ANY OF THE OBLIGATIONS HEREUNDER OR TO ELECT ANY OTHER
REMEDY.  THE PROVISIONS OF THIS §6.11 SHALL REMAIN IN EFFECT UNTIL ALL OF THE
OBLIGATIONS SHALL HAVE BEEN PAID IN FULL OR OTHERWISE FULLY SATISFIED.  IF AT
ANY TIME, ANY PAYMENT, OR ANY PART THEREOF, MADE IN RESPECT OF ANY OF THE
OBLIGATIONS, IS RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY ANY
LENDER OR THE AGENT UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF ANY OF
THE BORROWERS, OR OTHERWISE, THE PROVISIONS OF THIS §6.11 WILL FORTHWITH BE
REINSTATED IN EFFECT, AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.

(G)           EACH OF THE BORROWERS HEREBY AGREES THAT IT WILL NOT ENFORCE ANY
OF ITS RIGHTS OF REIMBURSEMENT, CONTRIBUTION, SUBROGATION OR THE LIKE AGAINST
THE OTHER BORROWERS WITH RESPECT TO ANY LIABILITY INCURRED BY IT HEREUNDER OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS, ANY PAYMENTS MADE BY IT TO ANY OF THE
LENDERS OR THE AGENT WITH RESPECT TO ANY OF THE OBLIGATIONS OR ANY COLLATERAL
SECURITY THEREFOR UNTIL SUCH TIME AS ALL OF THE OBLIGATIONS HAVE BEEN
IRREVOCABLY PAID IN FULL IN CASH.  ANY CLAIM WHICH ANY BORROWER MAY HAVE AGAINST
ANY OTHER BORROWER WITH RESPECT TO ANY PAYMENTS TO THE LENDERS OR THE AGENT
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS ARE HEREBY EXPRESSLY MADE
SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT, WITHOUT LIMITATION AS TO ANY
INCREASES IN THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER, TO THE PRIOR
PAYMENT IN FULL OF THE OBLIGATIONS AND, IN THE EVENT OF ANY INSOLVENCY,
BANKRUPTCY, RECEIVERSHIP, LIQUIDATION, REORGANIZATION OR OTHER SIMILAR
PROCEEDING UNDER THE LAWS OF ANY JURISDICTION RELATING TO ANY BORROWER, ITS
DEBTS OR ITS ASSETS, WHETHER VOLUNTARY OR INVOLUNTARY, ALL SUCH OBLIGATIONS
SHALL BE PAID IN FULL BEFORE ANY PAYMENT OR DISTRIBUTION OF ANY CHARACTER,
WHETHER IN CASH, SECURITIES OR OTHER PROPERTY, SHALL BE MADE TO ANY OTHER
BORROWER THEREFOR.

47


--------------------------------------------------------------------------------


(H)           EACH OF THE BORROWERS HEREBY AGREES THAT THE PAYMENT OF ANY
AMOUNTS DUE WITH RESPECT TO THE INDEBTEDNESS OWING BY ANY BORROWER TO ANY OTHER
BORROWER IS HEREBY SUBORDINATED TO THE PRIOR PAYMENT IN FULL IN CASH OF THE
OBLIGATIONS.  EACH BORROWER HEREBY AGREES THAT AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY DEFAULT OR EVENT OF DEFAULT, SUCH BORROWER WILL NOT
DEMAND, SUE FOR OR OTHERWISE ATTEMPT TO COLLECT ANY INDEBTEDNESS OF ANY OTHER
BORROWER OWING TO SUCH BORROWER UNTIL THE OBLIGATIONS SHALL HAVE BEEN PAID IN
FULL IN CASH.  IF, NOTWITHSTANDING THE FOREGOING SENTENCE, SUCH BORROWER SHALL
COLLECT, ENFORCE OR RECEIVE ANY AMOUNTS IN RESPECT OF SUCH INDEBTEDNESS, SUCH
AMOUNTS SHALL BE COLLECTED, ENFORCED AND RECEIVED BY SUCH BORROWER AS TRUSTEE
FOR THE AGENT AND BE PAID OVER TO THE AGENT FOR THE PRO RATA ACCOUNTS OF THE
LENDERS TO BE APPLIED TO REPAY THE OBLIGATIONS.

7.             GUARANTY; COLLATERAL SECURITY; COLLATERAL NOTES.

7.1          Security of Borrowers.  The Obligations shall be guaranteed by the
Parent pursuant to the terms of the Parent Guaranty.  The Obligations shall be
secured by a perfected first priority security interest (subject only to
Permitted Liens entitled to priority under applicable law) in all of the assets
(except as otherwise provided herein or in the Loan Documents) of each of the
Borrowers (including, without limitation, accounts and notes receivable,
inventory, equipment, real property (to the extent permitted with respect to
leased property under the applicable Real Estate Lease), stock of each of the
Borrowers, intangible property, licenses and intellectual property), whether now
owned or hereafter acquired, pursuant to the terms of the Security Documents to
which each such Borrower is a party.  Each of the Security Documents executed
and delivered pursuant to the Existing Credit Agreement prior to the Closing
Date shall continue to secure the Obligations under this Credit Agreement from
and after the Closing Date.

7.2          Collateral Notes.  In addition to the Revolving Credit Notes, each
of the Borrowers agrees that with respect to any of the Real Estate to be
mortgaged by it or any of its Subsidiaries hereunder, it will execute and
deliver or cause such Subsidiary to execute and deliver to the Agent such
collateral notes (the “Collateral Notes”) in such form as the Agent and the
Borrowers may from time to time agree.  The parties hereto hereby agree that (a)
the aggregate amount of the Outstanding Obligations shall not be increased by
the issuance of the Collateral Notes and (b) any payment or recovery on the
Collateral Notes shall be applied to the Obligations pursuant to §14.4.  All
Collateral Notes shall be payable to the order of the Agent, on demand; provided
that the Agent hereby agrees that it shall not demand payment on any Collateral
Note unless the Obligations shall have become immediately due and payable
pursuant to §14.1.

8.             REPRESENTATIONS AND WARRANTIES.

The Borrowers represent and warrant to the Lenders and the Agent as follows:

8.1          Corporate Authority.


8.1.1       INCORPORATION; GOOD STANDING.  EACH OF THE BORROWERS AND EACH OF
THEIR SUBSIDIARIES (I) IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF ITS STATE OF INCORPORATION, (II) HAS ALL
REQUISITE CORPORATE POWER TO OWN

48


--------------------------------------------------------------------------------



OR LEASE ITS PROPERTY AS THE CASE MAY BE AND CONDUCT ITS BUSINESS AS NOW
CONDUCTED AND AS PRESENTLY CONTEMPLATED, AND (III) IS IN GOOD STANDING AS A
FOREIGN CORPORATION AND IS DULY AUTHORIZED TO DO BUSINESS IN EACH JURISDICTION
WHERE SUCH QUALIFICATION IS NECESSARY EXCEPT WHERE A FAILURE TO BE SO QUALIFIED
WOULD NOT HAVE A MATERIALLY ADVERSE EFFECT.


8.1.2       AUTHORIZATION.  EXCEPT WHERE A FAILURE THEREOF WOULD NOT HAVE A
MATERIALLY ADVERSE EFFECT, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS, THE EQUITY DOCUMENTS, THE SENIOR
SECURED DEBT DOCUMENTS AND THE UNSECURED TERM LOAN DOCUMENTS TO WHICH EACH OF
THE BORROWERS OR ANY OF THEIR SUBSIDIARIES IS OR IS TO BECOME A PARTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (I) ARE WITHIN THE CORPORATE
AUTHORITY OF SUCH PERSON, (II) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE PROCEEDINGS, (III) DO NOT CONFLICT WITH OR RESULT IN ANY BREACH OR
CONTRAVENTION OF ANY PROVISION OF LAW, STATUTE, RULE OR REGULATION TO WHICH ANY
OF THE BORROWERS OR ANY OF THEIR SUBSIDIARIES IS SUBJECT OR ANY JUDGMENT, ORDER,
WRIT, INJUNCTION, LICENSE OR PERMIT APPLICABLE TO ANY OF THE BORROWERS OR ANY OF
THEIR SUBSIDIARIES AND (IV) DO NOT CONFLICT WITH ANY PROVISION OF THE CORPORATE
CHARTER OR BYLAWS OF, OR ANY AGREEMENT OR OTHER INSTRUMENT BINDING UPON, ANY OF
THE BORROWERS OR ANY OF THEIR SUBSIDIARIES.


8.1.3       ENFORCEABILITY.  THE EXECUTION AND DELIVERY OF THIS CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS TO WHICH ANY OF THE BORROWERS OR ANY OF THEIR
SUBSIDIARIES IS OR IS TO BECOME A PARTY WILL RESULT IN VALID AND LEGALLY BINDING
OBLIGATIONS OF SUCH PERSON ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THE
RESPECTIVE TERMS AND PROVISIONS HEREOF AND THEREOF, EXCEPT AS ENFORCEABILITY IS
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
RELATING TO OR AFFECTING GENERALLY THE ENFORCEMENT OF CREDITORS’ RIGHTS AND
EXCEPT TO THE EXTENT THAT AVAILABILITY OF THE REMEDY OF SPECIFIC PERFORMANCE OR
INJUNCTIVE RELIEF IS SUBJECT TO THE DISCRETION OF THE COURT BEFORE WHICH ANY
PROCEEDING THEREFOR MAY BE BROUGHT.

49


--------------------------------------------------------------------------------


8.2          Governmental Approvals.  Except as set forth on Schedule 8.2 and
where a failure thereof would not have a Materially Adverse Effect, the
execution, delivery and performance by each of the Borrowers and their
Subsidiaries of this Credit Agreement, the other Loan Documents, the Senior
Secured Debt Documents, the Equity Documents and the Unsecured Term Loan
Documents to which each is or is to become a party and the transactions
contemplated hereby and thereby do not require the approval or consent of, or
filing with, any governmental agency or authority other than those already
obtained.

8.3          Title to Properties; Leases.  Attached hereto as Schedule 8.3, as
such Schedule 8.3 may be updated from time to time in accordance with the
provisions of §9.5.7, is a complete list of Real Estate owned or leased by the
Borrowers.  The Borrowers own or lease all of the assets reflected in the
consolidated balance sheet of the Borrowers and their Subsidiaries as at the
Balance Sheet Date or acquired since that date (except property and assets sold
or otherwise disposed of in the ordinary course of business since the Closing
Date or as permitted hereunder since the Closing Date), subject to no rights of
others, including any mortgages, leases, conditional sales agreements, title
retention agreements, liens or other encumbrances except Permitted Liens.

8.4          Financial Statements.


8.4.1       FISCAL YEAR.  EACH OF THE BORROWERS AND THEIR SUBSIDIARIES WILL HAVE
A FISCAL YEAR WHICH ENDS ON THE LAST SUNDAY IN DECEMBER OF EACH CALENDAR YEAR.


8.4.2       FINANCIAL STATEMENTS.  THERE HAS BEEN FURNISHED TO EACH OF THE
LENDERS (A) A CONSOLIDATED BALANCE SHEET OF THE BORROWERS AND THEIR SUBSIDIARIES
AS AT THE BALANCE SHEET DATE, AND A CONSOLIDATED STATEMENT OF INCOME OF THE
BORROWERS AND THEIR SUBSIDIARIES FOR THE FISCAL YEAR THEN ENDED, CERTIFIED BY
ERNST & YOUNG L.L.P., AND (B) UNAUDITED BALANCE SHEETS AND STATEMENTS OF INCOME
AND CASH FLOW FOR THAT PORTION OF THE FISCAL YEAR ENDING ON SEPTEMBER 24, 2006. 
SUCH FINANCIAL STATEMENTS DESCRIBED IN THE PRECEDING SENTENCE HAVE BEEN PREPARED
IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND FAIRLY PRESENT
THE FINANCIAL CONDITION OF THE BORROWERS AND THEIR SUBSIDIARIES AS AT THE CLOSE
OF BUSINESS ON THE DATE THEREOF AND THE RESULTS OF OPERATIONS FOR THE FISCAL
PERIOD THEN ENDED SUBJECT TO YEAR END ADJUSTMENTS IN THE CASE OF INTERIM
STATEMENTS.  THERE ARE NO CONTINGENT LIABILITIES OF ANY OF THE BORROWERS OR
THEIR SUBSIDIARIES AS OF SUCH DATE INVOLVING MATERIAL AMOUNTS, KNOWN TO THE
OFFICERS OF THE BORROWERS, WHICH WERE NOT DISCLOSED IN SUCH BALANCE SHEET AND
THE NOTES RELATED THERETO.


8.4.3       [INTENTIONALLY OMITTED]

8.5          No Material Changes, etc.

(A)           FROM THE BALANCE SHEET DATE THROUGH THE CLOSING DATE, THERE HAS
OCCURRED NO MATERIALLY ADVERSE CHANGE IN THE FINANCIAL CONDITION OR BUSINESS OF
THE BORROWERS AS SHOWN ON OR REFLECTED IN THE BALANCE SHEET OF THE BORROWERS AS
AT THE BALANCE SHEET DATE, OR THE CONSOLIDATED STATEMENT OF INCOME FOR THE
FISCAL YEAR THEN ENDED, OTHER THAN (I) THE MERGER, (II) A RESTRICTED PAYMENT IN
THE AMOUNT OF $10,000,000 OCCURRING ON AUGUST 24, 2006 AND (III) CHANGES IN THE
ORDINARY COURSE OF BUSINESS THAT HAVE NOT HAD ANY MATERIALLY

50


--------------------------------------------------------------------------------


ADVERSE EFFECT EITHER INDIVIDUALLY OR IN THE AGGREGATE ON THE BUSINESS OR
FINANCIAL CONDITION OF THE BORROWERS.  FROM THE BALANCE SHEET DATE THROUGH THE
CLOSING DATE, NO BORROWER HAS MADE ANY RESTRICTED PAYMENT, EXCEPT RESTRICTED
PAYMENTS OF THE KIND DESCRIBED IN §10.4(D).

(B)           SINCE THE CLOSING DATE, THERE HAS OCCURRED NO MATERIALLY ADVERSE
CHANGE IN THE FINANCIAL CONDITION OR BUSINESS OF THE BORROWERS OTHER THAN
CHANGES IN THE ORDINARY COURSE OF BUSINESS THAT HAVE NOT HAD ANY MATERIALLY
ADVERSE EFFECT EITHER INDIVIDUALLY OR IN THE AGGREGATE ON THE BUSINESS OR
FINANCIAL CONDITION OF THE BORROWERS.

8.6          Laws, Licenses; Franchises, Patents, Copyrights, etc.


8.6.1       LAWS, LICENSES.  NONE OF THE BORROWERS OR THEIR SUBSIDIARIES IS IN
VIOLATION OF OR DELINQUENT WITH RESPECT TO, ANY DECREE, ORDER, OR ARBITRATION
AWARD OF ANY COURT OR GOVERNMENTAL AUTHORITY, OR ANY AGREEMENT WITH, OR ANY
LICENSE OR PERMIT FROM, ANY GOVERNMENTAL AUTHORITY, OR ANY STATUTE, LAW,
LICENSE, RULE OR REGULATION INCLUDING, WITHOUT LIMITATION, LAWS AND REGULATIONS
RELATING TO FOOD OR LIQUOR, OCCUPATIONAL HEALTH AND SAFETY, EQUAL EMPLOYMENT
OPPORTUNITIES, FAIR EMPLOYMENT PRACTICES, AND SEX, RACE, RELIGIOUS OR AGE
DISCRIMINATION, IN ANY OF THE FOREGOING CASES IN A MANNER THAT COULD REASONABLY
BE EXPECTED TO RESULT IN THE IMPOSITION OF SUBSTANTIAL PENALTIES OR MATERIALLY
AND ADVERSELY AFFECT THE FINANCIAL CONDITION, PROPERTIES OR BUSINESS OF THE
BORROWERS AND THEIR SUBSIDIARIES TAKEN AS A WHOLE.  ANY AND ALL APPROVALS BY ANY
FEDERAL, STATE OR LOCAL LIQUOR AUTHORITY NECESSARY FOR THE CONTINUED OPERATION
OF ANY RESTAURANT OPERATED BY ANY OF THE BORROWERS OR THEIR SUBSIDIARIES WITH
FULL LIQUOR SERVICE HAVE BEEN RECEIVED AND REMAIN IN FULL FORCE AND EFFECT
EXCEPT WHERE THE FAILURE THEREOF WOULD NOT HAVE A MATERIALLY ADVERSE EFFECT.


8.6.2       FRANCHISES, PATENTS, COPYRIGHTS, ETC.  EXCEPT AS SET FORTH ON
SCHEDULE 8.6.2 AND WHERE A FAILURE THEREOF WOULD NOT HAVE A MATERIALLY ADVERSE
EFFECT, EACH OF THE BORROWERS AND THEIR SUBSIDIARIES POSSESSES ALL FRANCHISES,
PATENTS, COPYRIGHTS, TRADEMARKS, TRADE NAMES, LICENSES AND PERMITS, AND RIGHTS
IN RESPECT OF THE FOREGOING, ADEQUATE FOR THE CONDUCT OF THE BUSINESS OF THE
BORROWERS AND THEIR SUBSIDIARIES, SUBSTANTIALLY AS SUCH BUSINESS IS NOW
CONDUCTED WITHOUT KNOWN CONFLICT WITH ANY RIGHTS OF OTHERS.

51


--------------------------------------------------------------------------------


8.7          Litigation.  Except as set forth in Schedule 8.7 hereto, there are
no actions, suits, proceedings or investigations of any kind pending or, to the
knowledge of the Borrowers or their Subsidiaries, threatened against any of the
Borrowers or their Subsidiaries before any court, tribunal or administrative
agency or board that could be reasonably expected to, either in any case or in
the aggregate, materially adversely affect the properties, assets, financial
condition or business of the Borrowers and their Subsidiaries or materially
impair the right of the Borrowers and their Subsidiaries, taken as a whole, to
carry on business substantially as now conducted by them, or result in any
substantial liability not adequately covered by insurance, or for which adequate
reserves are not maintained on the consolidated balance sheet of the Borrowers
and their Subsidiaries, or which question the validity of this Credit Agreement,
any of the other Loan Documents, the Senior Secured Debt Documents, the Equity
Documents, the Unsecured Term Loan Documents, or any action taken or to be taken
pursuant hereto or thereto.

8.8          No Materially Adverse Contracts, etc.  None of the Borrowers or
their Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation that has or
could reasonably be expected in the future to have a materially adverse effect
on the business, assets or financial condition of the Borrowers and their
Subsidiaries.  None of the Borrowers or their Subsidiaries is a party to any
contract or agreement that has or is, in the judgment of the Borrowers’
officers, to have any Materially Adverse Effect either individually or in the
aggregate.

8.9          Compliance with Other Instruments, etc.  None of the Borrowers or
their Subsidiaries is in violation of any provision of its charter documents,
bylaws, or any agreement or instrument to which it may be subject or by which it
or any of its properties may be bound or any decree, order, judgment, statute,
license, rule or regulation, in any of the foregoing cases in a manner that
could result in the imposition of substantial penalties or have a Materially
Adverse Effect.

8.10        Tax Status.  Each of the Borrowers and their Subsidiaries (a) has
made or filed, or have filed valid extensions of time to file, all federal and
state income tax returns and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject, (b) has paid
all material taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Borrowers know of no basis for any such claim.

8.11        No Event of Default.  No Default or Event of Default has occurred
and is continuing.

8.12        Investment Company Acts.  None of the Borrowers and their
Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.

52


--------------------------------------------------------------------------------


8.13        Absence of Financing Statements; Perfection of Security Interests. 
Except with respect to Permitted Liens, there is no financing statement,
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any filing records, registry or other public office, that
purports to cover, affect or give notice of any present or possible future lien
on, or security interest in, any assets or property of any of the Borrowers or
their Subsidiaries or any rights relating thereto.  All filings, assignments,
pledges and deposits of documents or instruments have been made and all other
actions have been taken that are necessary or advisable, under applicable law,
to establish and perfect the Agent’s security interest in the Collateral.  The
Collateral and the Agent’s rights with respect to the  Collateral are not
subject to any setoff, claims, withholdings or other defenses, except for
Permitted Liens.  The Borrowers are the owners of the Collateral free from any
lien, security interest, encumbrance and any other claim or demand, except for
Permitted Liens.

8.14        Employee Benefit Plans.


8.14.1     IN GENERAL.  EACH EMPLOYEE BENEFIT PLAN AND EACH GUARANTEED PENSION
PLAN HAS BEEN MAINTAINED AND OPERATED IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH THE PROVISIONS OF ERISA AND, TO THE EXTENT APPLICABLE, THE CODE, INCLUDING
BUT NOT LIMITED TO THE PROVISIONS THEREUNDER RESPECTING PROHIBITED TRANSACTIONS
AND THE BONDING OF FIDUCIARIES AND OTHER PERSONS HANDLING PLAN FUNDS AS REQUIRED
BY §412 OF ERISA.  THE BORROWERS HAVE HERETOFORE DELIVERED TO THE AGENT THE MOST
RECENTLY FILED ANNUAL REPORT, FORM 5500, WITH ALL REQUIRED ATTACHMENTS, AND
ACTUARIAL STATEMENT REQUIRED TO BE SUBMITTED UNDER §103(D) OF ERISA, WITH
RESPECT TO EACH GUARANTEED PENSION PLAN.


8.14.2     TERMINABILITY OF WELFARE PLANS.  EXCEPT AS SET FORTH IN
SCHEDULE 8.14.2, (A) NO EMPLOYEE BENEFIT PLAN MAINTAINED OR CONTRIBUTED TO BY
THE BORROWERS OR THEIR SUBSIDIARIES WHICH IS AN EMPLOYEE WELFARE BENEFIT PLAN
WITHIN THE MEANING OF §3(1) OR §3(2)(B) OF ERISA, PROVIDES BENEFIT COVERAGE
SUBSEQUENT TO TERMINATION OF EMPLOYMENT, EXCEPT AS REQUIRED BY TITLE I, PART 6
OF ERISA OR THE APPLICABLE STATE INSURANCE LAWS AND (B) THE BORROWERS, OR THEIR
SUBSIDIARIES, AS THE CASE MAY BE, MAY TERMINATE EACH SUCH PLAN AT ANY TIME (OR
AT ANY TIME SUBSEQUENT TO THE EXPIRATION OF ANY APPLICABLE BARGAINING AGREEMENT)
IN THE DISCRETION OF THE BORROWERS OR THEIR SUBSIDIARIES WITHOUT LIABILITY TO
ANY PERSON OTHER THAN FOR CLAIMS ARISING PRIOR TO TERMINATION.


8.14.3     GUARANTEED PENSION PLANS.  EACH CONTRIBUTION REQUIRED TO BE MADE TO A
GUARANTEED PENSION PLAN, WHETHER REQUIRED TO BE MADE TO AVOID THE INCURRENCE OF
AN ACCUMULATED FUNDING DEFICIENCY, THE NOTICE OR LIEN PROVISIONS OF §302(F) OF
ERISA, OR OTHERWISE, HAS BEEN TIMELY MADE.  NO WAIVER OF AN ACCUMULATED FUNDING
DEFICIENCY OR EXTENSION OF AMORTIZATION PERIODS UNDER §412 OF THE CODE OR §302
OF ERISA HAS BEEN RECEIVED WITH RESPECT TO ANY GUARANTEED PENSION PLAN, AND
NEITHER ANY OF THE BORROWERS NOR ANY ERISA AFFILIATE IS OBLIGATED TO POST OR HAS
POSTED SECURITY IN CONNECTION WITH AN AMENDMENT TO A GUARANTEED PENSION PLAN
PURSUANT TO §307 OF ERISA OR §401(A)(29) OF THE CODE.  NO LIABILITY TO THE PBGC
(OTHER THAN REQUIRED INSURANCE PREMIUMS, ALL OF WHICH HAVE BEEN PAID) HAS BEEN
INCURRED BY ANY BORROWER OR ANY ERISA AFFILIATE WITH RESPECT TO ANY GUARANTEED
PENSION PLAN AND NO ERISA REPORTABLE EVENT (OTHER THAN AN ERISA REPORTABLE EVENT
AS TO WHICH THE REQUIREMENT OF 30 DAYS NOTICE HAS BEEN WAIVED), NOR ANY OTHER
EVENT OR CONDITION WHICH PRESENTS A MATERIAL RISK OF TERMINATION OF

53


--------------------------------------------------------------------------------



ANY GUARANTEED PENSION PLAN BY THE PBGC, HAS OCCURRED.  BASED ON THE LATEST
VALUATION OF EACH GUARANTEED PENSION PLAN (WHICH IN EACH CASE OCCURRED WITHIN
TWELVE MONTHS OF THE DATE OF THIS REPRESENTATION), AND ON THE ACTUARIAL METHODS
AND ASSUMPTIONS EMPLOYED FOR THAT VALUATION, THE AGGREGATE BENEFIT LIABILITIES
OF ALL SUCH GUARANTEED PENSION PLANS WITHIN THE MEANING OF §4001 OF ERISA DID
NOT EXCEED THE AGGREGATE VALUE OF THE ASSETS OF ALL SUCH GUARANTEED PENSION
PLANS, DISREGARDING FOR THIS PURPOSE THE BENEFIT LIABILITIES AND ASSETS OF ANY
GUARANTEED PENSION PLAN WITH ASSETS IN EXCESS OF BENEFIT LIABILITIES.


8.14.4     MULTIEMPLOYER PLANS.  NEITHER ANY OF THE BORROWERS NOR ANY ERISA
AFFILIATE HAS INCURRED ANY MATERIAL LIABILITY (INCLUDING SECONDARY LIABILITY) TO
ANY MULTIEMPLOYER PLAN AS A RESULT OF A COMPLETE OR PARTIAL WITHDRAWAL FROM SUCH
MULTIEMPLOYER PLAN UNDER §4201 OF ERISA OR AS A RESULT OF A SALE OF ASSETS
DESCRIBED IN §4204 OF ERISA.  NEITHER ANY OF THE BORROWERS NOR ANY ERISA
AFFILIATE HAS BEEN NOTIFIED THAT (A) ANY MULTIEMPLOYER PLAN IS IN REORGANIZATION
OR INSOLVENT UNDER AND WITHIN THE MEANING OF §4241 OR §4245 OF ERISA OR IS AT
RISK OF ENTERING REORGANIZATION OR BECOMING INSOLVENT, OR (B) THAT ANY
MULTIEMPLOYER PLAN INTENDS TO TERMINATE OR HAS BEEN TERMINATED UNDER §4041A OF
ERISA.

8.15        Use of Proceeds.


8.15.1     GENERAL.  THE REVOLVING CREDIT LOANS SHALL BE USED FOR PAYMENT OF
COSTS AND EXPENSES ASSOCIATED WITH THE REFINANCING, AND THE ACQUISITION AND/OR
CONSTRUCTION OF NEW STORES AND TO UPGRADE EXISTING STORES, IN EACH CASE IN
ACCORDANCE WITH THE TERMS HEREOF, AND FOR WORKING CAPITAL AND GENERAL CORPORATE
PURPOSES.  THE BORROWERS WILL OBTAIN LETTERS OF CREDIT FOR SELF-INSURANCE AND
VOLUNTARY DISABILITY INSURANCE PROGRAMS AND PURCHASES OF SUPPLIES IN THE
ORDINARY COURSE OF BUSINESS (“PERMITTED LC PURPOSES”); PROVIDED THAT THE
BORROWERS MAY OBTAIN LETTERS OF CREDIT FOR PURPOSES OTHER THAN PERMITTED LC
PURPOSES SO LONG AS (X) SUCH LETTERS OF CREDIT ARE OBTAINED SOLELY FOR WORKING
CAPITAL AND GENERAL CORPORATE PURPOSES AND (Y) THE AGGREGATE PRINCIPAL AMOUNT OF
THE OUTSTANDING REVOLVING CREDIT LOANS AND LETTERS OF CREDIT OBTAINED FOR
PURPOSES OTHER THAN PERMITTED LC PURPOSES DOES NOT EXCEED $15,000,000.


8.15.2     REGULATIONS U AND X.  NO PORTION OF ANY LOAN IS TO BE USED, AND NO
PORTION OF ANY LETTER OF CREDIT IS TO BE OBTAINED, FOR THE PURPOSE OF PURCHASING
OR CARRYING ANY “MARGIN SECURITY” OR “MARGIN STOCK” AS SUCH TERMS ARE USED IN
REGULATIONS U AND X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, 12
C.F.R. PARTS 221 AND 224.


8.15.3     INELIGIBLE SECURITIES. NO PORTION OF THE PROCEEDS OF ANY LOANS IS TO
BE USED, AND NO PORTION OF ANY LETTER OF CREDIT IS TO BE OBTAINED, FOR THE
PURPOSE OF KNOWINGLY PURCHASING, OR PROVIDING CREDIT SUPPORT FOR THE PURCHASE
OF, DURING THE UNDERWRITING OR PLACEMENT PERIOD OR WITHIN THIRTY (30) DAYS
THEREAFTER, ANY INELIGIBLE SECURITIES UNDERWRITTEN OR PRIVATELY PLACED BY A
FINANCIAL AFFILIATE.

8.16        Disclosure.  Neither this Credit Agreement, nor any of the other
Loan Documents, nor any other written information provided to the Lenders by any
Borrower or any of the Borrowers’ Subsidiaries contains any untrue statement of
a material fact or omits to state a material fact (known to any of the Borrowers
or their Subsidiaries in the case of any document or

54


--------------------------------------------------------------------------------


information not furnished by it or any of its Subsidiaries) necessary in order
to make the statements herein or therein not misleading at the time made.  There
is no fact known to any of the Borrowers or their Subsidiaries which materially
adversely affects, or which could reasonably be expected to materially adversely
affect, the business, assets, financial condition or prospects of the Borrowers
and their Subsidiaries taken as a whole, exclusive of effects resulting from
changes in general economic conditions, legal standards or regulatory
conditions.

8.17        Environmental Compliance.  The Borrowers have taken all steps
reasonably deemed necessary by the Borrowers to investigate the past and present
condition and usage of the Real Estate and the operations conducted thereon and,
based upon such diligent investigation, have determined that, except as
disclosed on Schedule 8.17:

(A)           NONE OF THE BORROWERS OR THEIR SUBSIDIARIES IS IN VIOLATION, OR,
TO THE KNOWLEDGE OF THE BORROWERS OR THEIR SUBSIDIARIES, ALLEGED VIOLATION, OF
ANY JUDGMENT, DECREE, ORDER, LAW, LICENSE, RULE OR REGULATION PERTAINING TO
ENVIRONMENTAL MATTERS, INCLUDING WITHOUT LIMITATION, THOSE ARISING UNDER THE
RESOURCE CONSERVATION AND RECOVERY ACT (“RCRA”), THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980 AS AMENDED (“CERCLA”), THE
SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT OF 1986 (“SARA”), THE FEDERAL CLEAN
WATER ACT, THE FEDERAL CLEAN AIR ACT, THE TOXIC SUBSTANCES CONTROL ACT, OR ANY
STATE OR LOCAL STATUTE, REGULATION, ORDINANCE, ORDER OR DECREE RELATING TO
HEALTH, SAFETY OR THE ENVIRONMENT (HEREINAFTER “ENVIRONMENTAL LAWS”), WHICH
VIOLATION COULD BE REASONABLY EXPECTED TO HAVE A MATERIALLY ADVERSE EFFECT;

(B)           NONE OF THE BORROWERS OR THEIR SUBSIDIARIES HAS RECEIVED WRITTEN
NOTICE FROM ANY THIRD PARTY INCLUDING, WITHOUT LIMITATION, ANY FEDERAL, STATE OR
LOCAL GOVERNMENTAL AUTHORITY, (I) THAT ANY ONE OF THEM HAS BEEN IDENTIFIED BY
THE UNITED STATES ENVIRONMENTAL PROTECTION AGENCY (“EPA”) AS A POTENTIALLY
RESPONSIBLE PARTY UNDER CERCLA WITH RESPECT TO A SITE LISTED ON THE NATIONAL
PRIORITIES LIST, 40 C.F.R. PART 300 APPENDIX B; (II) THAT ANY HAZARDOUS WASTE,
AS DEFINED BY 42 U.S.C. §6903(5), ANY HAZARDOUS SUBSTANCES AS DEFINED BY 42
U.S.C. §9601(14), ANY POLLUTANT OR CONTAMINANT AS DEFINED BY 42 U.S.C. §9601(33)
AND ANY TOXIC SUBSTANCES, PETROLEUM PRODUCTS OR HAZARDOUS MATERIALS OR OTHER
CHEMICALS OR SUBSTANCES REGULATED BY ANY ENVIRONMENTAL LAWS (“HAZARDOUS
SUBSTANCES”) WHICH ANY ONE OF THEM HAS GENERATED, TRANSPORTED OR DISPOSED OF HAS
BEEN FOUND AT ANY SITE AT WHICH A FEDERAL, STATE OR LOCAL AGENCY OR OTHER THIRD
PARTY HAS CONDUCTED OR HAS ORDERED THAT ANY OF THE BORROWERS OR THEIR
SUBSIDIARIES CONDUCT A REMEDIAL INVESTIGATION, REMOVAL OR OTHER RESPONSE ACTION
PURSUANT TO ANY ENVIRONMENTAL LAW; OR (III) THAT IT IS OR SHALL BE A NAMED PARTY
TO ANY CLAIM, ACTION, CAUSE OF ACTION, COMPLAINT, OR LEGAL OR ADMINISTRATIVE
PROCEEDING (IN EACH CASE, CONTINGENT OR OTHERWISE) ARISING OUT OF ANY THIRD
PARTY’S INCURRENCE OF COSTS, EXPENSES, LOSSES OR DAMAGES OF ANY KIND WHATSOEVER
IN CONNECTION WITH THE RELEASE OF HAZARDOUS SUBSTANCES;

(C)           (I) NO PORTION OF THE REAL ESTATE HAS BEEN USED FOR THE HANDLING,
PROCESSING, STORAGE OR DISPOSAL OF HAZARDOUS SUBSTANCES EXCEPT IN ACCORDANCE
WITH APPLICABLE ENVIRONMENTAL LAWS, AND NO UNDERGROUND TANK OR OTHER UNDERGROUND
STORAGE RECEPTACLE FOR HAZARDOUS SUBSTANCES OWNED OR USED BY, OR WHICH THE
BORROWERS OR THEIR SUBSIDIARIES ARE OR COULD BE REASONABLY EXPECTED TO BE LIABLE
IS LOCATED ON ANY PORTION OF

55


--------------------------------------------------------------------------------


THE REAL ESTATE, EXCEPT FOR SUCH HANDLING, STORAGE, DISPOSAL OR USE WHICH COULD
NOT BE REASONABLY EXPECTED TO HAVE A MATERIALLY ADVERSE EFFECT; (II) IN THE
COURSE OF ANY ACTIVITIES CONDUCTED BY THE BORROWERS, THEIR SUBSIDIARIES OR
OPERATORS OF THEIR PROPERTIES, NO HAZARDOUS SUBSTANCES HAVE BEEN GENERATED OR
ARE BEING USED ON THE REAL ESTATE EXCEPT IN SUBSTANTIAL COMPLIANCE WITH
APPLICABLE ENVIRONMENTAL LAWS; (III) THERE HAVE BEEN NO RELEASES (I.E. ANY PAST
OR PRESENT RELEASING, SPILLING, LEAKING, PUMPING, POURING, EMITTING, EMPTYING,
DISCHARGING, INJECTING, ESCAPING, DISPOSING OR DUMPING) OR THREATENED RELEASES
OF HAZARDOUS SUBSTANCES ON, UPON, INTO OR FROM THE PROPERTIES OF ANY OF THE
BORROWERS OR THEIR SUBSIDIARIES, WHICH RELEASES WOULD HAVE A MATERIALLY ADVERSE
EFFECT; (IV) TO THE BEST OF THE BORROWERS’ KNOWLEDGE, THERE HAVE BEEN NO
RELEASES ON, UPON, FROM OR INTO ANY REAL PROPERTY IN THE VICINITY OF ANY OF THE
REAL ESTATE WHICH, THROUGH SOIL OR GROUNDWATER CONTAMINATION, MAY HAVE COME TO
BE LOCATED ON, AND WHICH WOULD HAVE A MATERIALLY ADVERSE EFFECT; AND (V) IN
ADDITION, ANY HAZARDOUS SUBSTANCES THAT HAVE BEEN GENERATED ON ANY OF THE REAL
ESTATE WHILE OWNED OR LEASED BY THE BORROWERS OR THEIR SUBSIDIARIES HAVE BEEN
TRANSPORTED OFFSITE IN COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAW, TREATED OR
DISPOSED OF ONLY BY TREATMENT OR DISPOSAL FACILITIES MAINTAINING VALID PERMITS
AT THE TIME OF SUCH TREATMENT OR DISPOSAL AS REQUIRED UNDER APPLICABLE
ENVIRONMENTAL LAWS, WHICH TRANSPORTERS AND FACILITIES HAVE BEEN AND ARE, TO THE
BEST OF THE BORROWERS’ KNOWLEDGE, OPERATING IN COMPLIANCE WITH SUCH PERMITS AND
APPLICABLE ENVIRONMENTAL LAWS; AND

(D)           NONE OF THE BORROWERS, THEIR SUBSIDIARIES, ANY MORTGAGED PROPERTY
OR ANY OF THE OTHER REAL ESTATE IS SUBJECT TO ANY APPLICABLE ENVIRONMENTAL LAW
REQUIRING THE PERFORMANCE OF HAZARDOUS SUBSTANCES SITE ASSESSMENTS, OR THE
REMOVAL OR REMEDIATION OF HAZARDOUS SUBSTANCES, OR THE GIVING OF NOTICE TO ANY
GOVERNMENTAL AGENCY OR THE RECORDING OR DELIVERY TO OTHER PERSONS OF AN
ENVIRONMENTAL DISCLOSURE DOCUMENT OR STATEMENT BY VIRTUE OF THE TRANSACTIONS SET
FORTH AND CONTEMPLATED IN THE LOAN DOCUMENTS, OR AS A CONDITION TO THE RECORDING
OF ANY MORTGAGE OR TO THE EFFECTIVENESS OF ANY OTHER TRANSACTIONS CONTEMPLATED
HEREBY EXCEPT WHERE THE EXISTENCE THEREOF WOULD NOT HAVE A MATERIALLY ADVERSE
EFFECT.

8.18        Subsidiaries, etc.  Schedule 8.18, as such Schedule 8.18 may be
updated from time to time in accordance with the provisions of §9.18, lists all
Subsidiaries of each Borrower, together with information on their jurisdictions
of incorporation, the number and class of authorized and issued capital stock
and the owners of all issued capital stock. Such capital stock constitutes, of
record, 100% of the outstanding capital stock of each such Borrower and, on a
fully-diluted basis, 100% of such outstanding capital stock.  Except as set
forth on Schedule 8.18 hereto, none of the Borrowers or their Subsidiaries is
engaged in any joint venture or partnership with any other Person.

8.19        Senior Secured Debt Documents; Equity Documents; Unsecured Term Loan
Documents and Parent Debt Documents.

(A)           THE BORROWERS HAVE HERETOFORE FURNISHED TO THE AGENT TRUE,
COMPLETE AND CORRECT COPIES OF THE SENIOR SECURED DEBT DOCUMENTS (INCLUDING
SCHEDULES, EXHIBITS AND ANNEXES THERETO).  THE SENIOR SECURED DEBT DOCUMENTS
HAVE NOT SUBSEQUENTLY BEEN AMENDED, SUPPLEMENTED, OR MODIFIED (OTHER THAN THE
AMENDMENTS, IF ANY, DELIVERED TO THE

56


--------------------------------------------------------------------------------


AGENT ON OR PRIOR TO THE CLOSING DATE AND CONSENTED TO OR APPROVED ON OR PRIOR
TO THE CLOSING DATE BY THE AGENT OR AS EXPRESSLY PERMITTED HEREUNDER) AND
CONSTITUTE THE COMPLETE UNDERSTANDING AMONG THE PARTIES THERETO IN RESPECT OF
THE MATTERS AND TRANSACTIONS COVERED THEREBY.  TO THE BEST KNOWLEDGE OF THE
BORROWERS, AS OF THE CLOSING DATE, ALL OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE SENIOR SECURED DEBT DOCUMENTS WERE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS WHEN MADE OR DEEMED TO BE MADE EXCEPT AS WOULD NOT HAVE A
MATERIALLY ADVERSE EFFECT AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED
THEREBY, AND THE AGENT AND THE LENDERS MAY RELY ON SUCH REPRESENTATIONS AND
WARRANTIES AS IF THEY WERE INCORPORATED HEREIN ON THE CLOSING DATE; PROVIDED,
THAT NOTHING CONTAINED HEREIN SHALL PREJUDICE IN ANY WAY ANY RIGHTS OF THE
BORROWERS UNDER OR IN RESPECT OF THE SENIOR SECURED DEBT DOCUMENTS, ALL OF WHICH
ARE EXPRESSLY HEREBY RESERVED.  THE REQUIREMENTS OF §12.23 HAVE BEEN SATISFIED
AS OF THE CLOSING DATE (SUBJECT TO THE SATISFACTION OF THE AGENT AS TO THE
MATTERS SET FORTH THEREIN WHICH EXPRESSLY REQUIRE SUCH SATISFACTION).

(B)           ON OR PRIOR TO THE CLOSING DATE, THE BORROWERS HAVE FURNISHED TO
THE AGENT TRUE, COMPLETE AND CORRECT COPIES OF THE EQUITY DOCUMENTS (INCLUDING
SCHEDULES, EXHIBITS AND ANNEXES THERETO).  AS OF THE CLOSING DATE, THE EQUITY
DOCUMENTS HAVE NOT BEEN AMENDED, SUPPLEMENTED, OR MODIFIED (OTHER THAN THE
AMENDMENTS, IF ANY, DELIVERED TO THE AGENT ON OR PRIOR TO THE CLOSING DATE AND
CONSENTED TO OR APPROVED ON OR PRIOR TO THE CLOSING DATE BY THE AGENT OR AS
EXPRESSLY PERMITTED HEREUNDER) AND CONSTITUTE THE COMPLETE UNDERSTANDING AMONG
THE PARTIES THERETO IN RESPECT OF THE MATTERS AND TRANSACTIONS COVERED THEREBY. 
AS OF THE CLOSING DATE, THE REPRESENTATIONS AND WARRANTIES OF THE BORROWERS AND
THEIR AFFILIATES CONTAINED IN THE EQUITY DOCUMENTS WERE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS WHEN MADE OR DEEMED TO BE MADE EXCEPT AS WOULD NOT HAVE A
MATERIALLY ADVERSE EFFECT AND THE AGENT AND THE LENDERS MAY RELY ON SUCH
REPRESENTATIONS AND WARRANTIES AS IF THEY WERE INCORPORATED HEREIN ON THE
CLOSING DATE; PROVIDED, THAT NOTHING CONTAINED HEREIN SHALL PREJUDICE IN ANY WAY
ANY RIGHTS OF THE BORROWERS UNDER OR IN RESPECT OF THE EQUITY DOCUMENTS, ALL OF
WHICH ARE EXPRESSLY HEREBY RESERVED.

(C)           ON OR PRIOR TO THE CLOSING DATE, THE BORROWERS HAVE FURNISHED TO
THE AGENT TRUE, COMPLETE AND CORRECT COPIES OF THE UNSECURED TERM LOAN DOCUMENTS
(INCLUDING SCHEDULES, EXHIBITS AND ANNEXES THERETO).  AS OF THE CLOSING DATE,
THE UNSECURED TERM LOAN DOCUMENTS HAVE NOT BEEN AMENDED, SUPPLEMENTED, OR
MODIFIED (OTHER THAN THE AMENDMENTS, IF ANY, DELIVERED TO THE AGENT ON OR PRIOR
TO THE CLOSING DATE AND CONSENTED TO OR APPROVED ON OR PRIOR TO THE CLOSING DATE
BY THE AGENT OR AS EXPRESSLY PERMITTED HEREUNDER) AND CONSTITUTE THE COMPLETE
UNDERSTANDING AMONG THE PARTIES THERETO IN RESPECT OF THE MATTERS AND
TRANSACTIONS COVERED THEREBY.  TO THE BEST KNOWLEDGE OF THE BORROWERS, AS OF THE
CLOSING DATE, ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE
UNSECURED TERM LOAN DOCUMENTS WERE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
WHEN MADE OR DEEMED TO BE MADE EXCEPT AS WOULD NOT HAVE A MATERIALLY ADVERSE
EFFECT AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED THEREBY, AND THE
AGENT AND THE LENDERS MAY RELY ON SUCH REPRESENTATIONS AND WARRANTIES AS IF THEY
WERE INCORPORATED HEREIN ON THE CLOSING DATE; PROVIDED, THAT NOTHING CONTAINED
HEREIN SHALL PREJUDICE IN ANY WAY ANY RIGHTS OF THE BORROWERS UNDER OR IN
RESPECT OF THE UNSECURED TERM LOAN DOCUMENTS, ALL OF WHICH ARE EXPRESSLY HEREBY
RESERVED.

57


--------------------------------------------------------------------------------


(D)           ON OR PRIOR TO THE CLOSING DATE, THE BORROWERS HAVE FURNISHED TO
THE AGENT TRUE, COMPLETE AND CORRECT COPIES OF THE PARENT DEBT DOCUMENTS
(INCLUDING SCHEDULES, EXHIBITS AND ANNEXES THERETO).  AS OF THE CLOSING DATE,
THE PARENT DEBT DOCUMENTS HAVE NOT BEEN AMENDED, SUPPLEMENTED, OR MODIFIED
(OTHER THAN THE AMENDMENTS, IF ANY, DELIVERED TO THE AGENT ON OR PRIOR TO THE
CLOSING DATE AND CONSENTED TO OR APPROVED ON OR PRIOR TO THE CLOSING DATE BY THE
AGENT OR AS EXPRESSLY PERMITTED HEREUNDER) AND CONSTITUTE THE COMPLETE
UNDERSTANDING AMONG THE PARTIES THERETO IN RESPECT OF THE MATTERS AND
TRANSACTIONS COVERED THEREBY.

8.20        Solvency.  Both before and after giving effect to this Credit
Agreement and the other Loan Documents and the Refinancing, all of the Borrowers
and their Subsidiaries on a consolidated basis are Solvent.  As used herein,
“Solvent” shall mean that each of the Borrowers and their Subsidiaries (i) have
assets having a fair value in excess of their liabilities, (ii) have assets
having a fair value in excess of the amount required to pay their liabilities on
existing debts as such debts become absolute and matured, and (iii) have, and
expect to continue to have, access to adequate capital for the conduct of their
business and the ability to pay their debts from time to time incurred in
connection with the operation of their business as such debts mature.

8.21        Certain Transactions.  Except for transactions listed on Schedule
8.21 and arm’s length transactions pursuant to which any of the Borrowers or
their Subsidiaries makes payments in the ordinary course of business upon terms
no less favorable than such Borrower or such Subsidiary could obtain from third
parties, none of the officers, directors, or employees of any of the Borrowers
or their Subsidiaries is presently a party to any transaction with any of the
Borrowers or their Subsidiaries (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Borrowers, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

8.22        Bank Accounts.  Schedule 8.22, as such Schedule 8.22 may be updated
from time to time in accordance with the provisions of §9.5.6, sets forth the
account numbers and location of all bank accounts of the Borrowers and their
Subsidiaries.

8.23        Stores.  Schedule 8.23 sets forth, as of the Closing Date, the
names, addresses and Concepts of each Store and identifies, as of the Closing
Date, which of those Stores are operated under a franchise agreement between a
Borrower as franchisor and a franchisee.

8.24        Franchise Agreements.  The Borrowers have delivered to the Agent as
at the Closing Date and pursuant to §9.5.5 true and complete copies of any
franchise agreements to which the Borrowers or any of the Borrowers’
Subsidiaries is party.

8.25        Leases.  Neither the execution, delivery and performance of this
Credit Agreement, the other Loan Documents, the Equity Documents, the Senior
Secured Debt Documents and the Unsecured Term Loan Documents to which the
Borrowers or any of their Subsidiaries is a party, including a pledge by the
Borrowers to the Agent of all the Equity Interests of the Borrowers nor the
realization by the Agent on such pledge, will create a default

58


--------------------------------------------------------------------------------


under any Real Estate Lease under which the Borrowers or any of their
Subsidiaries is presently a lessee or sublessee, which is likely to have a
materially adverse effect on the business or financial condition of the
Borrowers and their Subsidiaries, taken as a whole.

8.26        Foreign Assets Control Regulations.  None of the requesting or
borrowing of the Loans, the requesting or issuance, extension or renewal of any
Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)).  Furthermore, neither the Borrower nor any of its
Subsidiaries or other Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.

9.             AFFIRMATIVE COVENANTS.

Each of the Borrowers covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is Outstanding or any Lender
has any obligation to make any Loans or the Agent has any obligation to issue,
extend or renew any Letters of Credit:

9.1          Punctual Payment.  The Borrowers will duly and punctually pay or
cause to be paid the principal and interest on the Loans, all Reimbursement
Obligations, the Letter of Credit Fees, the commitment fees and all other fees
or other amounts provided for in this Credit Agreement and the other Loan
Documents to which any of the Borrowers or their Subsidiaries is a party, all in
accordance with the terms of this Credit Agreement and such other Loan
Documents.

9.2          Maintenance of Office.  Each of the Borrowers will maintain its
chief executive office at the location identified in the Perfection Certificate
delivered by it pursuant to the Security Agreement, or at such other place in
the United States of America as such Borrower shall designate upon written
notice to the Agent, where notices, presentations and demands to or upon such
Borrower in respect of the Loan Documents to which such Borrower is a party may
be given or made.

9.3          Records and Accounts.  Each of the Borrowers will (i) keep, and
cause each of its Subsidiaries to keep, true and accurate records and books of
account in which full, true and correct entries will be made in accordance with
generally accepted accounting principles, (ii) maintain adequate accounts and
reserves for all taxes (including income taxes), depreciation, depletion,
obsolescence and amortization of its properties and the properties of its
Subsidiaries, contingencies, and other reserves, and (iii) at all times engage
Ernst & Young L.L.P. or other

59


--------------------------------------------------------------------------------


independent nationally recognized certified public accountants reasonably
satisfactory to the Agent as the independent certified public accountants of the
Borrowers and their Subsidiaries and will not permit more than thirty (30) days
to elapse between the cessation of such firm’s (or any successor firm’s)
engagement as the independent certified public accountants of the Borrowers and
their Subsidiaries and the appointment in such capacity of a successor firm as
shall be reasonably satisfactory to the Agent.

9.4          Financial Statements, Certificates and Information.  The Borrowers
will deliver to each of the Lenders:

(A)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN NINETY
(90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWERS AND THEIR
SUBSIDIARIES, THE CONSOLIDATED BALANCE SHEET OF THE BORROWERS AND THEIR
SUBSIDIARIES, AS AT THE END OF SUCH YEAR, AND THE RELATED CONSOLIDATED STATEMENT
OF INCOME AND CONSOLIDATED STATEMENT OF CASH FLOW FOR SUCH YEAR, EACH SETTING
FORTH IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR AND THE
PROJECTIONS FROM THE CURRENT FISCAL YEAR AND ALL SUCH CONSOLIDATED STATEMENTS TO
BE IN REASONABLE DETAIL, PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, AND CERTIFIED WITHOUT QUALIFICATION AND WITHOUT AN
EXPRESSION OF UNCERTAINTY AS TO THE ABILITY OF ANY BORROWER AND ANY OF THEIR
SUBSIDIARIES TO CONTINUE AS A GOING CONCERN, BY ERNST & YOUNG L.L.P. OR BY OTHER
INDEPENDENT NATIONALLY RECOGNIZED CERTIFIED PUBLIC ACCOUNTANTS REASONABLY
SATISFACTORY TO THE AGENT, TOGETHER WITH A WRITTEN STATEMENT FROM SUCH
ACCOUNTANTS TO THE EFFECT THAT THEY HAVE READ A COPY OF THIS CREDIT AGREEMENT,
AND THAT, IN MAKING THE EXAMINATION NECESSARY TO SAID CERTIFICATION, THEY HAVE
OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT, OR, IF SUCH
ACCOUNTANTS SHALL HAVE OBTAINED KNOWLEDGE OF ANY THEN EXISTING DEFAULT OR EVENT
OF DEFAULT THEY SHALL DISCLOSE IN SUCH STATEMENT ANY SUCH DEFAULT OR EVENT OF
DEFAULT; PROVIDED THAT SUCH ACCOUNTANTS SHALL NOT BE LIABLE TO THE LENDERS FOR
FAILURE TO OBTAIN KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT;

(B)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN FORTY-FIVE
(45) DAYS AFTER THE END OF EACH OF THE FISCAL QUARTERS OF THE BORROWERS AND
THEIR SUBSIDIARIES, COPIES OF THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE
BORROWERS AND THEIR SUBSIDIARIES AS AT THE END OF SUCH QUARTER, AND THE RELATED
CONSOLIDATED STATEMENT OF INCOME AND CONSOLIDATED STATEMENT OF CASH FLOW FOR
SUCH FISCAL QUARTER AND THE PORTION OF THE SUCH PERSONS’ FISCAL YEAR THEN
ELAPSED, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET AS OF
THE END OF) THE PREVIOUS FISCAL YEAR AND THE COMPARISONS TO THE PROJECTIONS FOR
SUCH PERIOD, ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES, TOGETHER WITH A CERTIFICATION BY THE PRINCIPAL
FINANCIAL OR ACCOUNTING OFFICER OF THE BORROWERS THAT THE INFORMATION CONTAINED
IN SUCH FINANCIAL STATEMENTS FAIRLY PRESENTS THE FINANCIAL POSITION OF THE
BORROWERS AND THEIR SUBSIDIARIES ON THE DATE THEREOF (SUBJECT TO YEAR-END
ADJUSTMENTS);

(C)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT WITHIN THIRTY (30) DAYS
AFTER THE END OF EACH MONTH IN EACH FISCAL YEAR OF THE BORROWERS AND THEIR
SUBSIDIARIES, UNAUDITED MONTHLY CONSOLIDATED FINANCIAL STATEMENTS OF THE
BORROWERS AND THEIR SUBSIDIARIES FOR SUCH MONTH AND THE PORTION OF THE
BORROWERS’ FISCAL YEAR THEN ENDING SETTING FORTH IN EACH

60


--------------------------------------------------------------------------------


CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF
(OR, IN THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL
YEAR AND THE PROJECTIONS FOR SUCH PERIOD, EACH PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, TOGETHER WITH A CERTIFICATION BY THE
PRINCIPAL FINANCIAL OR ACCOUNTING OFFICER OF THE BORROWERS THAT THE INFORMATION
CONTAINED IN SUCH FINANCIAL STATEMENTS FAIRLY PRESENTS THE FINANCIAL CONDITION
OF THE BORROWERS AND THEIR SUBSIDIARIES ON THE DATE THEREOF (SUBJECT TO YEAR-END
ADJUSTMENTS);

(D)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT (I) LATER THAN THIRTY
(30) DAYS AFTER THE END OF EACH MONTH IN EACH FISCAL YEAR OF THE BORROWERS AND
THEIR SUBSIDIARIES SALES AND CONSOLIDATED EBITDA STATEMENTS ON AN INDIVIDUAL
STORE-BY-STORE BASIS FOR EACH STORE OPERATED BY A BORROWER OR A BORROWER’S
SUBSIDIARY AND COMPARING SUCH AMOUNTS TO THE PREVIOUS FISCAL YEAR PERIOD, AND
(II) FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FISCAL QUARTERS OF THE
BORROWERS AND THEIR SUBSIDIARIES SALES AND CONSOLIDATED EBITDA STATEMENTS ON AN
INDIVIDUAL STORE-BY-STORE BASIS FOR EACH STORE OPERATED BY A BORROWER OR A
BORROWER’S SUBSIDIARY AND COMPARING SUCH AMOUNTS TO THE PREVIOUS FISCAL YEAR
PERIOD, ALL SUCH STATEMENTS TO BE IN A FORM SATISFACTORY TO THE MAJORITY
LENDERS;

(E)           SIMULTANEOUSLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SUBSECTIONS (A) AND (B) ABOVE, A STATEMENT CERTIFIED BY THE
PRINCIPAL FINANCIAL OR ACCOUNTING OFFICER OF THE BORROWERS (AND IN THE CASE OF
DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN SUBSECTION (A) ABOVE, THE
ACCOUNTANTS OF THE BORROWERS), IN SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO (A
“COMPLIANCE CERTIFICATE”) AND SETTING FORTH IN REASONABLE DETAIL COMPUTATIONS
EVIDENCING COMPLIANCE WITH THE COVENANTS CONTAINED IN §11 AND (IF APPLICABLE)
RECONCILIATIONS TO REFLECT CHANGES IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
SINCE THE BALANCE SHEET DATE;

(F)            PROMPTLY AFTER THE FILING OR MAILING THEREOF, COPIES OF ALL
MATERIAL OF A FINANCIAL NATURE FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
OR SENT TO THE STOCKHOLDERS OF THE BORROWERS;

(G)           WITHIN FORTY-FIVE (45) DAYS AFTER THE BEGINNING OF EACH FISCAL
YEAR OF THE BORROWERS AND FROM TIME TO TIME UPON REQUEST OF THE AGENT (BUT NOT
MORE FREQUENTLY THAN ANNUALLY SO LONG AS NO DEFAULT OR EVENT OF DEFAULT IS
CONTINUING), PROJECTIONS OF THE BORROWERS AND THEIR SUBSIDIARIES BROKEN DOWN FOR
THE NEXT FISCAL YEAR ON A MONTH BY MONTH AND QUARTER BY QUARTER BASIS UPDATING
THOSE PROJECTIONS AND BUDGETS DELIVERED TO THE LENDERS AND REFERRED TO IN §8.4.3
OR, IF APPLICABLE, UPDATING ANY LATER SUCH PROJECTIONS DELIVERED IN RESPONSE TO
A REQUEST PURSUANT TO THIS §9.4(G);

(H)           ALL INFORMATION SENT TO THE DIRECTORS OF ANY BORROWER REGARDING
THE OPENING OF NEW STORES;

(I)            ALL NOTICES AND OTHER INFORMATION SENT TO ANY HOLDER OF ANY
OBLIGATIONS UNDER THE SENIOR SECURED DEBT DOCUMENTS AND UNSECURED TERM LOAN
DOCUMENTS IN ITS CAPACITY AS SUCH;

61


--------------------------------------------------------------------------------


(J)            ON OR BEFORE WEDNESDAY OF EACH WEEK, A THIRTEEN WEEK ROLLING CASH
FLOW FORECAST IN FORM SATISFACTORY TO THE AGENT WHICH SHALL DETAIL ALL SOURCES
AND USES OF CASH ON A WEEKLY BASIS AND SHALL REPORT ANY VARIANCES FROM THE PRIOR
WEEK, AND WHICH SHALL BE REFORECAST IN ITS ENTIRETY AS OF THE END OF EACH MONTH
(THE “WEEKLY CASH FLOW PROJECTION”); AND

(K)           FROM TIME TO TIME SUCH OTHER FINANCIAL DATA AND INFORMATION
(INCLUDING ACCOUNTANTS’ MANAGEMENT LETTERS) AS THE AGENT OR ANY LENDER MAY
REASONABLY REQUEST.

9.5          Notices.


9.5.1       DEFAULTS.  EACH OF THE BORROWERS WILL PROMPTLY NOTIFY THE AGENT IN
WRITING OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT.  IF ANY PERSON
SHALL GIVE ANY NOTICE OR TAKE ANY OTHER ACTION IN RESPECT OF A CLAIMED DEFAULT
(WHETHER OR NOT CONSTITUTING AN EVENT OF DEFAULT) UNDER THIS CREDIT AGREEMENT OR
ANY OTHER NOTE, EVIDENCE OF INDEBTEDNESS, INDENTURE OR OTHER SUCH OBLIGATION TO
WHICH OR WITH RESPECT TO WHICH ANY OF THE BORROWERS OR THEIR SUBSIDIARIES IS A
PARTY OR OBLIGOR IN EXCESS OF $1,000,000, WHETHER AS PRINCIPAL, GUARANTOR,
SURETY OR OTHERWISE, THE BORROWERS SHALL FORTHWITH GIVE WRITTEN NOTICE THEREOF
TO THE AGENT, DESCRIBING THE NOTICE OR ACTION AND THE NATURE OF THE CLAIMED
DEFAULT.


9.5.2       ENVIRONMENTAL EVENTS.  EACH OF THE BORROWERS WILL PROMPTLY GIVE
NOTICE TO THE AGENT (A) OF ANY VIOLATION OF ANY ENVIRONMENTAL LAW THAT ANY OF
THE BORROWERS OR THEIR SUBSIDIARIES REPORTS IN WRITING TO, OR IS REQUIRED BY
ENVIRONMENTAL LAW TO REPORT (OR FOR WHICH ANY WRITTEN REPORT SUPPLEMENTAL TO ANY
ORAL REPORT IS MADE) TO, ANY FEDERAL, STATE OR LOCAL ENVIRONMENTAL AGENCY, AND
(B) UPON BECOMING AWARE THEREOF, OF ANY INQUIRY, PROCEEDING, INVESTIGATION, OR
OTHER ACTION, INCLUDING A NOTICE FROM ANY AGENCY OF POTENTIAL ENVIRONMENTAL
LIABILITY, OF ANY FEDERAL, STATE OR LOCAL ENVIRONMENTAL AGENCY OR BOARD, THAT
HAS THE POTENTIAL TO HAVE A MATERIALLY ADVERSE EFFECT, OR HAVE A MATERIALLY
ADVERSE EFFECT ON THE AGENT’S MORTGAGES, DEEDS OF TRUST OR SECURITY INTERESTS
PURSUANT TO THE SECURITY DOCUMENTS.


9.5.3       NOTIFICATION OF CLAIM AGAINST COLLATERAL.  EACH OF THE BORROWERS
WILL, IMMEDIATELY UPON BECOMING AWARE THEREOF, NOTIFY THE AGENT IN WRITING OF
ANY SETOFF, CLAIM (INCLUDING, WITH RESPECT TO THE REAL ESTATE, ENVIRONMENTAL
CLAIMS), WITHHOLDING OR OTHER DEFENSE TO WHICH ANY OF THE COLLATERAL HAVING A
VALUE IN EXCESS OF $500,000, OR THE AGENT’S RIGHTS WITH RESPECT TO THE
COLLATERAL, ARE SUBJECT.


9.5.4       NOTICE OF LITIGATION AND JUDGMENTS.  EACH OF THE BORROWERS WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, GIVE NOTICE TO THE AGENT IN WRITING
WITHIN FIFTEEN (15) DAYS OF BECOMING AWARE OF ANY LITIGATION OR PROCEEDINGS
THREATENED IN WRITING OR ANY SIGNIFICANT DEVELOPMENT IN ANY PENDING LITIGATION
AND PROCEEDINGS AFFECTING THE BORROWERS OR ANY OF THEIR SUBSIDIARIES OR TO WHICH
ANY OF THE BORROWERS OR THEIR SUBSIDIARIES IS OR BECOMES A PARTY INVOLVING AN
UNINSURED CLAIM AGAINST ANY OF THE BORROWERS OR THEIR SUBSIDIARIES THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIALLY ADVERSE EFFECT ON THE BORROWERS AND
THEIR SUBSIDIARIES AND STATING THE NATURE AND STATUS OF SUCH LITIGATION OR
PROCEEDINGS.  EACH OF THE BORROWERS WILL, AND WILL CAUSE EACH OF ITS

62


--------------------------------------------------------------------------------



SUBSIDIARIES TO, GIVE NOTICE TO THE AGENT, IN WRITING, IN FORM AND DETAIL
SATISFACTORY TO THE AGENT, WITHIN TEN (10) DAYS OF ANY JUDGMENT NOT COVERED BY
INSURANCE, FINAL OR OTHERWISE, AGAINST ANY OF THE BORROWERS OR THEIR
SUBSIDIARIES IN AN AMOUNT IN EXCESS OF $500,000.


9.5.5       NOTICE OF FRANCHISE AGREEMENTS.  EACH OF THE BORROWERS WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, GIVE NOTICE TO THE AGENT IN WRITING OF
ANY SUCH PERSON ENTERING INTO, OR MODIFYING ANY MATERIAL PROVISIONS RELATING TO
COMPENSATION, TERM OR ADVERTISING REQUIREMENTS UNDER ANY FRANCHISE AGREEMENT
WITH ANY FRANCHISEE SIMULTANEOUSLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN §9.4(C) BUT IN ANY EVENT NO LATER THAN ONE MONTH AFTER SUCH
EVENT.


9.5.6       NOTICE OF BANK ACCOUNTS.  EACH OF THE BORROWERS WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, GIVE NOTICE TO THE AGENT IN WRITING OF ANY SUCH
PERSON CREATING OR OPENING ANY ADDITIONAL BANK ACCOUNTS SIMULTANEOUSLY WITH THE
DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN § 9.4(C) BUT IN ANY EVENT NO
LATER THAN ONE MONTH AFTER THE OPENING OF SUCH ACCOUNT.  IN SUCH EVENT, THE
AGENT IS HEREBY AUTHORIZED BY THE PARTIES HERETO TO AMEND SCHEDULE 8.22 TO
INCLUDE EACH SUCH NEW BANK ACCOUNT.


9.5.7       NOTICE OF REAL ESTATE.  WITHOUT PREJUDICE TO §9.13, EACH OF THE
BORROWERS WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, GIVE NOTICE TO THE
AGENT IN WRITING OF ANY SUCH PERSON ACQUIRING ANY ADDITIONAL OWNED OR LEASED
REAL ESTATE SIMULTANEOUSLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN § 9.4(C) BUT IN ANY EVENT NO LATER THAN ONE MONTH AFTER SUCH
ACQUISITION.  IN SUCH EVENT, THE AGENT IS HEREBY AUTHORIZED BY THE PARTIES
HERETO TO AMEND SCHEDULE 8.3 TO INCLUDE EACH SUCH ADDITIONAL REAL ESTATE.

9.6          Corporate Existence; Maintenance of Properties.  Each of the
Borrowers will do or cause to be done all things necessary to preserve and keep
in full force and effect its corporate existence and rights and those of its
Subsidiaries and will not, and will not cause or permit any of its Subsidiaries
to, convert to a limited liability company.  It (i) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment,
(ii) will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of such Borrower
may be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, and (iii) will, and will
cause each of its Subsidiaries to, continue to engage primarily in the
businesses now conducted by them and in related businesses; provided that
nothing in this §9.6 shall prevent any of the Borrowers from discontinuing the
operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of such Borrower,
desirable in the conduct of its or their business and that do not in the
aggregate materially adversely affect the business of the Borrowers and their
Subsidiaries on a consolidated basis.

9.7          Insurance.


9.7.1       REQUIRED INSURANCE.  EACH OF THE BORROWERS WILL, AND WILL CAUSE EACH
OF ITS SUBSIDIARIES TO, MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURERS
INSURANCE WITH RESPECT TO ITS PROPERTIES AND BUSINESS AGAINST SUCH CASUALTIES
AND CONTINGENCIES AS SHALL BE

63


--------------------------------------------------------------------------------



IN ACCORDANCE WITH THE GENERAL PRACTICES OF BUSINESSES ENGAGED IN SIMILAR
ACTIVITIES IN SIMILAR GEOGRAPHIC AREAS AND IN AMOUNTS, CONTAINING SUCH TERMS, IN
SUCH FORMS AND FOR SUCH PERIODS AS MAY BE REASONABLE AND PRUDENT.  WITHOUT
LIMITING THE FOREGOING, (A) SUCH INSURANCE SHALL BE IN SUCH MINIMUM AMOUNTS THAT
SUCH PERSON WILL NOT BE DEEMED A CO-INSURER UNDER APPLICABLE INSURANCE LAWS,
REGULATIONS AND POLICIES AND OTHERWISE SHALL BE IN SUCH AMOUNTS, CONTAIN SUCH
TERMS, BE IN SUCH FORMS AND BE FOR SUCH PERIODS AS MAY BE REASONABLY
SATISFACTORY TO THE AGENT, (B) ALL SUCH INSURANCE SHALL BE PAYABLE TO THE AGENT
AS LOSS PAYEE UNDER A “STANDARD” OR “NEW YORK” LOSS PAYEE CLAUSE FOR THE BENEFIT
OF THE LENDERS AND THE AGENT (C) EACH SUCH PERSON WILL (I) KEEP ALL OF ITS
PHYSICAL PROPERTY INSURED WITH CASUALTY OR PHYSICAL HAZARD INSURANCE ON AN “ALL
RISKS” BASIS, WITH BROAD FORM FLOOD AND EARTHQUAKE COVERAGES AND ELECTRONIC DATA
PROCESSING COVERAGE, WITH A FULL REPLACEMENT COST ENDORSEMENT AND AN “AGREED
AMOUNT” CLAUSE IN AN AMOUNT EQUAL TO 100% OF THE FULL REPLACEMENT COST OF SUCH
PROPERTY, WITH DEDUCTIBLES EQUAL TO THOSE GENERALLY MAINTAINED BY BUSINESSES
ENGAGED IN SIMILAR ACTIVITIES IN SIMILAR GEOGRAPHIC AREAS, SUBJECT TO AGGREGATE
SUBLIMITS FOR FLOOD AND EARTHQUAKE EQUAL TO THOSE GENERALLY MAINTAINED BY
BUSINESSES ENGAGED IN SIMILAR ACTIVITIES IN SIMILAR GEOGRAPHIC AREAS, (II)
MAINTAIN ALL SUCH WORKERS’ COMPENSATION OR SIMILAR INSURANCE AS MAY BE REQUIRED
BY LAW AND (III) MAINTAIN, IN AMOUNTSAND WITH DEDUCTIBLES AND “STOP LOSS”
PROVISIONS EQUAL TO THOSE GENERALLY MAINTAINED BY BUSINESSES ENGAGED IN SIMILAR
ACTIVITIES IN SIMILAR GEOGRAPHIC AREAS, GENERAL PUBLIC LIABILITY INSURANCE
AGAINST CLAIMS OF BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING, ON, IN OR
ABOUT THE PROPERTIES OF SUCH PERSON; BUSINESS INTERRUPTION INSURANCE; AND
PRODUCT LIABILITY INSURANCE.  EACH OF THE BORROWERS WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, MAINTAIN INSURANCE ON THE MORTGAGED PROPERTIES IN
ACCORDANCE WITH THE TERMS OF THE MORTGAGES.


9.7.2       INSURANCE PROCEEDS.  THE PROCEEDS OF ANY CASUALTY INSURANCE IN
RESPECT OF ANY CASUALTY LOSS OF ANY OF THE COLLATERAL SHALL, SUBJECT TO THE
RIGHTS, IF ANY, OF OTHER PARTIES WITH A PRIOR INTEREST IN THE PROPERTY COVERED
THEREBY, (I) SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
TO THE EXTENT THAT THE AMOUNT OF SUCH PROCEEDS IS LESS THAN $1,000,000, BE
DISBURSED TO THE APPLICABLE BORROWER FOR REINVESTMENT IN SUCH BORROWER’S
BUSINESS AND (II) IN ALL OTHER CIRCUMSTANCES, BE HELD BY THE AGENT AS CASH
COLLATERAL FOR THE OBLIGATIONS.  THE AGENT MAY, SO LONG AS NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, DISBURSE FROM TIME TO TIME ALL OR ANY PART OF
SUCH PROCEEDS SO HELD AS CASH COLLATERAL, UPON SUCH TERMS AND CONDITIONS AS THE
AGENT MAY REASONABLY PRESCRIBE, FOR DIRECT APPLICATION BY SUCH BORROWER SOLELY
TO THE REPAIR OR REPLACEMENT OF SUCH BORROWER’S PROPERTY SO DAMAGED OR DESTROYED
OR OTHER REINVESTMENT IN THE BORROWERS’ BUSINESS.  IN THE EVENT THAT SUCH
PROCEEDS HAVE NOT BEEN REINVESTED IN THE BORROWERS’ BUSINESS WITH TWO HUNDRED
AND SEVENTY (270) DAYS AFTER THE EARLIER TO OCCUR OF RECEIPT THEREOF BY THE
BORROWERS OR RECEIPT THEREOF BY THE AGENT, THE AGENT SHALL APPLY ALL OR ANY PART
OF SUCH PROCEEDS TO THE OBLIGATIONS.


9.7.3       NOTICE OF CANCELLATION.  ALL POLICIES OF INSURANCE SHALL PROVIDE FOR
AT LEAST 30 DAYS PRIOR WRITTEN CANCELLATION NOTICE TO THE AGENT.  IN THE EVENT
OF FAILURE BY ANY BORROWER TO PROVIDE AND MAINTAIN INSURANCE AS HEREIN PROVIDED,
THE AGENT MAY, AT ITS OPTION, PROVIDE SUCH INSURANCE AND CHARGE THE AMOUNT
THEREOF TO SUCH BORROWER.  EACH BORROWER SHALL FURNISH THE AGENT WITH
CERTIFICATES OF INSURANCE AND POLICIES EVIDENCING COMPLIANCE WITH THE FOREGOING
INSURANCE PROVISION.

64


--------------------------------------------------------------------------------


9.8          Taxes.  Each of the Borrowers will, and will cause each of its
Subsidiaries to, duly pay and discharge, or cause to be paid and discharged,
before the same shall become overdue, all taxes, assessments and other
governmental charges imposed upon it and its real properties, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of its property; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if such Borrower or such Subsidiary shall have set aside on its books
adequate reserves with respect thereto; and provided further that each of the
Borrowers and their Subsidiaries will pay all such taxes, assessments, charges,
levies or claims forthwith upon the commencement of proceedings to foreclose any
lien that may have attached as security therefor.

9.9          Inspection of Properties and Books, etc.


9.9.1       GENERAL.  EACH OF THE BORROWERS SHALL PERMIT THE LENDERS, IF
ACCOMPANIED BY THE AGENT, TO VISIT AND INSPECT ANY OF THE PROPERTIES OF ANY OF
THE BORROWERS OR THEIR SUBSIDIARIES, TO EXAMINE THE BOOKS OF ACCOUNT OF THE
BORROWERS AND THEIR SUBSIDIARIES (AND TO MAKE COPIES THEREOF AND EXTRACTS
THEREFROM), AND SHALL PERMIT THE LENDERS TO DISCUSS THE AFFAIRS, FINANCES AND
ACCOUNTS OF THE BORROWERS AND THEIR SUBSIDIARIES WITH, AND TO BE ADVISED AS TO
THE SAME BY, ITS AND THEIR OFFICERS, ALL AT SUCH REASONABLE TIMES AND INTERVALS
AS THE AGENT OR ANY LENDER MAY REASONABLY REQUEST, PROVIDED THAT ANY SUCH VISITS
SHALL OCCUR NO MORE FREQUENTLY THAN TWICE PER YEAR IF NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.  THE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH
VISIT OR INSPECTION BY THE AGENT, AND THE LENDERS SHALL HAVE THE RIGHT TO
PARTICIPATE THEREIN.


9.9.2       ENVIRONMENTAL ASSESSMENTS.  IF THE AGENT REASONABLY SUSPECTS THAT AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE AGENT MAY, FROM TIME TO
TIME, IN ITS DISCRETION FOR THE PURPOSE OF ASSESSING AND ENSURING THE VALUE OF
ANY MORTGAGED PROPERTY, OBTAIN ONE OR MORE ENVIRONMENTAL ASSESSMENTS OR AUDITS
OF SUCH MORTGAGED PROPERTY PREPARED BY A HYDROGEOLOGIST, AN INDEPENDENT ENGINEER
OR OTHER QUALIFIED CONSULTANT OR EXPERT APPROVED BY THE AGENT TO EVALUATE OR
CONFIRM (A) WHETHER ANY HAZARDOUS SUBSTANCES ARE PRESENT IN THE SOIL OR WATER AT
SUCH MORTGAGED PROPERTY IN VIOLATION OF ENVIRONMENTAL LAWS AND (B) WHETHER THE
USE AND OPERATION OF SUCH MORTGAGED PROPERTY COMPLIES WITH ALL ENVIRONMENTAL
LAWS.  SUCH ENVIRONMENTAL ASSESSMENTS OR AUDITS SHALL BE CONDUCTED, TO THE
EXTENT REASONABLY PRACTICABLE, IN A MANNER THAT DOES NOT UNREASONABLY INTERFERE
WITH THE BORROWERS’ OR THEIR SUBSIDIARIES’ USE OF THE MORTGAGED PROPERTY.  THE
AGENT’S RIGHT TO CONDUCT SUCH ENVIRONMENTAL ASSESSMENT OR AUDIT SHALL BE SUBJECT
TO ALL RELATED RESTRICTIONS IN ANY APPLICABLE LEASE.  ENVIRONMENTAL ASSESSMENTS
MAY INCLUDE WITHOUT LIMITATION DETAILED VISUAL INSPECTIONS OF SUCH MORTGAGED
PROPERTY INCLUDING ANY AND ALL STORAGE AREAS, STORAGE TANKS, DRAINS, DRY WELLS
AND LEACHING AREAS, AND THE TAKING OF SOIL SAMPLES, SURFACE WATER SAMPLES AND
GROUND WATER SAMPLES, AS WELL AS SUCH OTHER INVESTIGATIONS OR ANALYSES AS THE
AGENT DEEMS REASONABLY APPROPRIATE.  ALL SUCH ENVIRONMENTAL ASSESSMENTS SHALL BE
CONDUCTED AND MADE AT THE EXPENSE OF THE BORROWERS.

65


--------------------------------------------------------------------------------



9.9.3       COMMUNICATIONS WITH ACCOUNTANTS.  EACH OF THE BORROWERS AUTHORIZES
THE LENDERS, IF ACCOMPANIED BY THE AGENT, TO COMMUNICATE DIRECTLY WITH THE
BORROWERS’ INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS AND AUTHORIZES SUCH
ACCOUNTANTS TO DISCLOSE TO THE AGENT ANY AND ALL FINANCIAL STATEMENTS AND OTHER
SUPPORTING FINANCIAL DOCUMENTS AND SCHEDULES INCLUDING COPIES OF ANY MANAGEMENT
LETTER WITH RESPECT TO THE BUSINESS, FINANCIAL CONDITION AND OTHER AFFAIRS OF
ANY OF THE BORROWERS OR THEIR SUBSIDIARIES.  AT THE REQUEST OF THE AGENT, THE
BORROWERS SHALL DELIVER A LETTER ADDRESSED TO SUCH ACCOUNTANTS INSTRUCTING THEM
TO COMPLY WITH THE PROVISIONS OF THIS §9.9.3.

9.10        Compliance with Laws, Contracts, Licenses, and Permits.  Each of the
Borrowers will, and will cause each of its Subsidiaries to, comply in all
material respects with (a) the applicable laws and regulations wherever its
business is conducted, including all Environmental Laws, (b) the provisions of
its charter documents and by-laws, (c) all agreements and instruments by which
it or any of its properties may be bound and (d) all applicable decrees, orders,
and judgments.  If any authorization, consent, approval, permit or license from
any officer, agency or instrumentality of any government shall become necessary
or required in order that any of the Borrowers or their Subsidiaries may fulfill
any of its obligations hereunder or any of the other Loan Documents to which
such Borrower or such Subsidiary is a party, such Borrower will, or (as the case
may be) will cause such Subsidiary to, immediately take or cause to be taken all
reasonable steps within the power of such Borrower or such Subsidiary to obtain
such authorization, consent, approval, permit or license and furnish the Agent
and the Lenders with evidence thereof.  Without limiting the foregoing, each of
the Borrowers will, and will cause each of its Subsidiaries to, obtain any and
all approvals by any federal, state or local liquor authority necessary for the
continued operation at all times of any Store operated by any of the Borrowers
or their Subsidiaries with full liquor service unless the failure to obtain such
approvals would not have a Materially Adverse Effect.

9.11        Employee Benefit Plans.  The Borrowers will (i) promptly upon filing
the same with the Department of Labor or Internal Revenue Service and upon
request of the Agent, furnish to the Agent a copy of the most recent actuarial
statement required to be submitted under §103(d) of ERISA and Annual Report,
Form 5500, with all required attachments, in respect of each Guaranteed Pension
Plan and (ii) promptly upon receipt or dispatch by the Borrowers or any ERISA
affiliate, furnish to the Agent any notice, report or demand sent or received in
respect of a Guaranteed Pension Plan under §§302, 4041, 4042, 4043, 4063, 4065,
4066 and 4068 of ERISA, or in respect of a Multiemployer Plan, under §§4041A,
4202, 4219, 4242, or 4245 of ERISA.

9.12        Use of Proceeds.  The Borrowers will use the proceeds of the Loans
and the Letters of Credit for the purposes described in §8.15.1, and none other.

9.13        Additional Mortgaged Property; Notice of Leases.

(A)           IF, AFTER THE CLOSING DATE, ANY OF THE BORROWERS OR THEIR
SUBSIDIARIES ACQUIRES REAL ESTATE, SUCH BORROWER SHALL, OR SHALL CAUSE SUCH
SUBSIDIARY TO DELIVER FORTHWITH TO THE AGENT FOR THE BENEFIT OF THE LENDERS AND
THE AGENT A FULLY EXECUTED VALID AND ENFORCEABLE FIRST PRIORITY MORTGAGE OR DEED
OF TRUST OVER SUCH ACQUIRED REAL ESTATE FREE AND CLEAR OF ALL DEFECTS AND
ENCUMBRANCES EXCEPT FOR PERMITTED LIENS.

66


--------------------------------------------------------------------------------


(B)           IF, AFTER THE CLOSING DATE, ANY OF THE BORROWERS OR THEIR
SUBSIDIARIES INTENDS TO LEASEFOR A TERM IN EXCESS OF FIVE (5) YEARS REAL ESTATE,
SUCH BORROWER SHALL USE REASONABLE BEST EFFORTS TO ENSURE THAT SUCH LEASE
PERMITS THE AGENT TO OBTAIN A FIRST PRIORITY LEASEHOLD MORTGAGE OVER SUCH LEASED
REAL ESTATE.  UPON THE EXECUTION OF SUCH LEASE SUCH BORROWER OR SUCH SUBSIDIARY
SHALL PROMPTLY DELIVER TO THE AGENT A COPY OF SUCH LEASE, AND, TO THE EXTENT
PERMITTED BY THE APPLICABLE LEASE, SUCH BORROWER OR SUCH SUBSIDIARY SHALL
DELIVER FORTHWITH TO THE AGENT FOR THE BENEFIT OF THE LENDERS AND THE AGENT A
FULLY EXECUTED, VALID AND ENFORCEABLE FIRST PRIORITY LEASEHOLD MORTGAGE OVER
SUCH LEASED REAL ESTATE, FREE AND CLEAR OF ALL DEFECTS AND ENCUMBRANCES EXCEPT
FOR PERMITTED LIENS.

(C)           EACH SUCH MORTGAGE, LEASEHOLD MORTGAGE OR DEED OF TRUST REFERRED
TO IN §9.13(A) AND §9.13(B) SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
AGENT, TOGETHER WITH TITLE INSURANCE POLICIES, SURVEYS, EVIDENCES OF INSURANCES
WITH THE AGENT NAMED AS LOSS PAYEE AND ADDITIONAL INSURED, LEGAL OPINIONS AND
OTHER DOCUMENTS AND CERTIFICATES WITH RESPECT TO SUCH REAL ESTATE (SUCH
POLICIES, SURVEYS, EVIDENCE OF INSURANCE, OPINIONS AND OTHER DOCUMENTS AND
CERTIFICATES REFERRED TO IN THIS §9.13 AS “REAL ESTATE DOCUMENTATION”) AS WAS
REQUIRED FOR REAL ESTATE OF THE BORROWERS AS OF THE CLOSING DATE OR AS OTHERWISE
REQUIRED BY THE AGENT.

(D)           IF, AFTER THE CLOSING DATE, ANY OF THE BORROWERS OR THEIR
SUBSIDIARIES LEASES REAL ESTATE OR ANY LEASE OF REAL ESTATE IS EXTENDED OR
OTHERWISE MODIFIED IN ANY RESPECT, THE APPLICABLE BORROWER SHALL, OR SHALL CAUSE
THE APPLICABLE SUBSIDIARY TO, USE ITS BEST EFFORTS TO CAUSE THE RELEVANT LESSOR
TO EXECUTE AND DELIVER A NOTICE OF LEASE (TO THE EXTENT THAT A NOTICE OF LEASE
IS NOT ALREADY RECORDED IN RESPECT OF SUCH LEASE) IN FORM MEETING ALL STATUTORY
AND RECORDING REQUIREMENTS OF THE JURISDICTION IN WHICH THE RELEVANT REAL
PROPERTY IS LOCATED.

9.14        Further Assurances.  Each of the Borrowers will, and will cause each
of its Subsidiaries to, cooperate with the Lenders and the Agent and execute
such further instruments and documents as the Lenders or the Agent shall
reasonably request to carry out to their satisfaction the transactions
contemplated by this Credit Agreement and the other Loan Documents.  Upon
receipt of an affidavit of any officer of any Lender as to the loss, theft,
destruction or mutilation of the any Note or other Loan Document, the Borrowers
will issue, in lieu thereof, a replacement Note or other Loan Document in the
same principal amount thereof and otherwise of like tenor.

9.15        Conduct of Business; Stores.  Each of the Borrowers will, and will
cause its Subsidiaries to, continue to engage only in the business of owning and
operating casual dining restaurants and in businesses and activities closely
related thereto.  The Borrowers shall inform the Agent of any new Store
locations simultaneously with the delivery of the financial statements referred
to in §9.4(c) but in any event no later than one month after the opening of a
new Store location and the entering into a lease for, or the acquisition of, the
premises for a new Store.

9.16        Additional Mortgages Post Default.  If at any time an Event of
Default has occurred and is continuing, each of the Borrowers will, and will
cause each of its Subsidiaries to, cooperate with the Lenders and the Agent to
take all actions of the kind described in Section 9.13

67


--------------------------------------------------------------------------------


with respect to each parcel of Real Estate which it owns or leases and for which
the Agent has not previously been granted a Mortgage.

9.17        Bank Accounts.  On or prior to the Closing Date, each of the
Borrowers will, and will cause each of its Subsidiaries to cause all cash
receipts, checks and cash proceeds of accounts receivable and other Collateral
of the Borrowers and their Subsidiaries to be deposited only into (x) depository
accounts with financial institutions that have entered into agency account
agreements in a form satisfactory to the Agent (such agency account agreements
referred to herein as “Agency Account Agreements” and such depository accounts
with financial institutions that have entered into such Agency Account
Agreements referred to herein as “Agency Accounts”), (y) the Concentration
Accounts or (z) deposit accounts number 686365909 and number 628376030 each
maintained at JPMorgan Chase Bank, National Association and deposit account
number 3084386826 maintained at Washington Mutual Bank, NA that are not Agency
Accounts (each an “Excluded Account”) as long as all funds in (A) each Excluded
Account maintained at JPMorgan Chase Bank, National Association in excess of
$3,000 and (B) the Excluded Account maintained at Washington Mutual Bank, NA in
excess of $8,000 are transferred to the Concentration Accounts on a daily basis
on each Business Day.  The Agency Account Agreements shall provide that at any
time following the occurrence of a Default or an Event of Default, the Agent
shall be entitled to direct the financial institutions party thereto to cause
all funds of the Borrowers and their Subsidiaries held in the Agency Accounts at
such financial institutions to be transferred immediately and at any time
thereafter to the Agent to be applied to the Obligations or held as Collateral,
as the Agent deems appropriate.  The Borrowers shall cause (a) all cash receipts
and checks in excess of $50,000 at each Store to be deposited into an Agency
Account, a Concentration Account or, subject to the satisfaction of conditions
set forth in clause (z) above, an Excluded Account, on at least two separate
Business Days during each week (a “week,” for the purposes of this §9.17, being
deemed to begin at the beginning of each Monday and end at the end of the
following Friday) and (b) all funds in (A) each Agency Account or any other
account of the Borrowers or their Subsidiaries (other than Excluded Accounts) in
excess of $2,000, (B) each Excluded Account maintained at JPMorgan Chase Bank,
National Association in excess of $3,000 and (C) the Excluded Account maintained
at Washington Mutual Bank, NA in excess of $8,000 to be transferred to the
Concentration Accounts on a daily basis on each Business Day.  The Borrowers
shall at all times maintain a Concentration Account with a financial institution
that has entered into an Agency Account Agreement with the Agent and the
Borrowers that is in all respects satisfactory to the Agent.  Notwithstanding
the foregoing to the contrary, (i) Chevys may maintain deposit account number
3039022607 at Union Bank of California that is not an Agency Account as long as
(A) the balance of funds on deposit in such account shall not exceed $50,000 at
any time and (B) such deposit account and such funds on deposit therein are
pledged as security to the California State Board of Equalization and (ii)
Chevys may maintain deposit account number 8759883641 at Wells Fargo Bank that
is not an Agency Account as long as (A) the balance of funds on deposit in such
account shall not exceed $169,000 plus any interest accrued thereon at any time
and (B) such deposit account and such funds on deposit therein are pledged as
security to the Nevada Department of Taxation.

9.18        New Subsidiaries; Ownership of Borrowers by Real Mex.

 

68


--------------------------------------------------------------------------------


(A)           ANY NEW SUBSIDIARY OF ANY BORROWER CREATED OR ACQUIRED SHALL
BECOME A BORROWER HEREUNDER AND BECOME A PARTY TO THE SECURITY DOCUMENTS BY (I)
SIGNING A JOINDER AGREEMENT, (II) SIGNING ALLONGES TO THE REVOLVING CREDIT NOTES
IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, AND (III) PROVIDING SUCH OTHER
DOCUMENTATION AS THE AGENT MAY REASONABLY REQUEST, INCLUDING, WITHOUT
LIMITATION, AMENDMENTS TO THE STOCK PLEDGE AGREEMENT OR NEW PLEDGE AGREEMENTS IN
SUBSTANTIALLY THE SAME FORM, MORTGAGES OR DEEDS OF TRUST REQUIRED BY §9.13
ABOVE, UNIFORM COMMERCIAL CODE SEARCHES AND FILINGS, LEGAL OPINIONS AND
CORPORATE AUTHORIZATION DOCUMENTATION WITH RESPECT TO SUCH NEW SUBSIDIARY AND
OTHER DOCUMENTATION WITH RESPECT TO THE CONDITIONS SPECIFIED IN §12 HEREOF, AND
100% OF THE EQUITY INTERESTS AND ASSETS OF EACH SUCH NEW SUBSIDIARY SHALL BE
PLEDGED TO THE AGENT FOR THE BENEFIT OF THE LENDERS AND THE AGENT.  IN SUCH
EVENT, THE AGENT IS HEREBY AUTHORIZED BY THE PARTIES HERETO TO AMEND
SCHEDULE 8.18 TO INCLUDE EACH SUCH NEW SUBSIDIARY.

(B)           REAL MEX SHALL AT ALL TIMES DIRECTLY OR INDIRECTLY THROUGH A
SUBSIDIARY OWN ALL OF THE SHARES, INTERESTS OR UNITS OF EQUITY INTERESTS OF EACH
OF THE BORROWERS, AND SUCH SHARES, INTERESTS OR UNITS SHALL AT ALL TIMES BE
PLEDGED TO THE AGENT PURSUANT TO STOCK PLEDGE AGREEMENT OR OTHER PLEDGE
AGREEMENTS IN SUBSTANTIALLY THE SAME FORM ENTERED INTO FROM TIME TO TIME BY
SUBSIDIARIES OF THE BORROWERS WHICH ARE THE DIRECT OWNERS OF SUCH EQUITY
INTERESTS OF ANY BORROWER.

10.          CERTAIN NEGATIVE COVENANTS.

Each of the Borrowers covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is Outstanding or any Lender
has any obligation to make any Loans or the Agent has any obligations to issue,
extend or renew any Letters of Credit:

10.1        Restrictions on Indebtedness.  None of the Borrowers will, and none
will permit any of its Subsidiaries to, create, incur, assume, guarantee or be
or remain liable, contingently or otherwise, with respect to any Indebtedness
other than:

(A)           INDEBTEDNESS TO THE LENDERS AND THE AGENT ARISING UNDER ANY OF THE
LOAN DOCUMENTS;

(B)           ENDORSEMENTS FOR COLLECTION, DEPOSIT OR NEGOTIATION AND WARRANTIES
OF PRODUCTS OR SERVICES, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF
BUSINESS;

(C)           INDEBTEDNESS OF SUCH BORROWER OR SUCH SUBSIDIARY IN RESPECT OF
RATE PROTECTION AGREEMENTS ENTERED INTO IN ORDER TO HEDGE INTEREST RATE
FLUCTUATIONS ON INDEBTEDNESS FOR BORROWED MONEY OF THE BORROWERS OR THEIR
SUBSIDIARIES AND NOT FOR SPECULATIVE PURPOSES;

(D)           INDEBTEDNESS INCURRED IN CONNECTION WITH THE ACQUISITION AFTER THE
DATE HEREOF OF ANY REAL OR PERSONAL PROPERTY BY SUCH BORROWER OR SUCH SUBSIDIARY
OR UNDER ANY CAPITALIZED LEASE, PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF
SUCH INDEBTEDNESS OF THE BORROWERS AND THEIR SUBSIDIARIES OUTSTANDING AT ANY
TIME SHALL NOT EXCEED THE AGGREGATE AMOUNT OF $5,000,000 AND PROVIDED, FURTHER,
THAT NO DEFAULT OR EVENT OF

69


--------------------------------------------------------------------------------


DEFAULT SHALL EXIST (I) PRIOR TO THE INCURRENCE OF SUCH INDEBTEDNESS OR (II) AS
A RESULT OF THE INCURRENCE OF SUCH INDEBTEDNESS; AND PROVIDED FURTHER THAT THE
OUTSTANDING PRINCIPAL AMOUNT OF THE PROMISSORY NOTE DATED MARCH 22, 2000 IN THE
ORIGINAL PRINCIPAL AMOUNT OF $1,000,000 MADE BY CHEVYS, INC. (AND ASSUMED BY
CHEVYS RESTAURANTS, LLC) IN FAVOR OF GENERAL ELECTRIC CAPITAL BUSINESS ASSET
FUNDING CORPORATION SHALL CONSTITUTE INDEBTEDNESS INCURRED UNDER THIS CLAUSE (D)
AND SHALL REDUCE AMOUNTS AVAILABLE HEREUNDER BY SUCH AMOUNT;

(E)           INDEBTEDNESS OF ONE BORROWER TO ANOTHER THEN EXISTING BORROWER;
PROVIDED THAT ALL SUCH INTERCOMPANY INDEBTEDNESS PERMITTED BY THIS §10.1(E), AND
ALL INSTRUMENTS EVIDENCING ANY THEREOF, SHALL BE PLEDGED AND DELIVERED TO THE
AGENT, FOR THE BENEFIT OF THE LENDERS AND THE AGENT, AS SECURITY FOR THE
OBLIGATIONS PURSUANT TO THE PROVISIONS OF THE APPLICABLE SECURITY DOCUMENTS, AND
THE AGENT SHALL HAVE A FIRST PRIORITY PERFECTED LIEN AND SECURITY INTEREST
THEREIN; AND PROVIDED, FURTHER, THAT ALL SUCH INTERCOMPANY INDEBTEDNESS SHALL BE
SUBORDINATED TO THE OBLIGATIONS ON TERMS SATISFACTORY TO THE AGENT;

(F)            INDEBTEDNESS EXISTING ON THE DATE HEREOF AND LISTED AND DESCRIBED
ON SCHEDULE 10.1 HERETO AND ANY REFINANCINGS THEREOF NOT TO EXCEED SUCH ORIGINAL
PRINCIPAL AMOUNT AND ON TERMS AND CONDITIONS SUBSTANTIALLY SIMILAR THERETO;

(G)           INDEBTEDNESS IN AN ORIGINAL PRINCIPAL AMOUNT NOT IN EXCESS OF
$105,000,000 EVIDENCED BY THE SENIOR SECURED DEBT DOCUMENTS;

(H)           INDEBTEDNESS CONSISTING OF CONTINGENT OBLIGATIONS OF ANY BORROWER
OR ANY OF ITS SUBSIDIARIES TO REPURCHASE OR OTHERWISE REDEEM CAPITAL STOCK OF A
BORROWER FROM FORMER EMPLOYEES OF THE BORROWERS AND THEIR SUBSIDIARIES PURSUANT
TO THE TERMS OF EMPLOYEE STOCK OWNERSHIP EMPLOYEE STOCK OPTION OR OTHER EMPLOYEE
COMPENSATION PLANS OF THE BORROWERS AND THEIR SUBSIDIARIES AND MATURED
OBLIGATIONS TO REPURCHASE OR OTHERWISE REDEEM SUCH STOCK TO THE EXTENT SUCH
REPURCHASE OR REDEMPTION IS PERMITTED UNDER §10.4(C);

(I)            INDEBTEDNESS CONSISTING OF ANY BORROWER OR ANY OF ITS
SUBSIDIARIES GUARANTYING THE INDEBTEDNESS OF ANOTHER BORROWER SO LONG AS SUCH
INDEBTEDNESS IS OTHERWISE PERMITTED HEREUNDER;

(J)            OTHER INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME
OUTSTANDING NOT TO EXCEED $500,000; PROVIDED THAT NO EVENT OF DEFAULT SHALL
EXIST (I) PRIOR TO THE INCURRENCE OF SUCH INDEBTEDNESS OR (II) AS A RESULT OF
THE INCURRENCE OF SUCH INDEBTEDNESS; PROVIDED FURTHER THAT SUCH LIMITATION SHALL
BE INCREASED UP TO AN AMOUNT NOT TO EXCEED $3,000,000 IN THE AGGREGATE (I) IF
THE LEVERAGE RATIO IS LESS THAN 3.50:1 FOR TWO CONSECUTIVE FISCAL QUARTERS, AS
SET FORTH IN THE MOST RECENT COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO §
9.4(E) HEREOF, AND (II) TO THE EXTENT THAT, AFTER GIVING EFFECT TO SUCH
ADDITIONAL INDEBTEDNESS, THE LEVERAGE RATIO WOULD NOT EXCEED 3.50:1; AND

(K)           INDEBTEDNESS IN AN ORIGINAL PRINCIPAL AMOUNT NOT IN EXCESS OF
$65,000,000 EVIDENCED BY THE UNSECURED TERM LOAN DOCUMENTS AND ANY PERMITTED
SUBORDINATED REFINANCING (AS DEFINED IN THE INTERCREDITOR AGREEMENT (UNSECURED
TERM LOAN)) THEREOF.

70


--------------------------------------------------------------------------------


10.2        Restrictions on Liens.  None of the Borrowers will, and none will
permit any of its Subsidiaries to, (i) create or incur or suffer to be created
or incurred or to exist any lien, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (ii) transfer any of such property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (iii) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; (iv) suffer to
exist for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against it that if unpaid might by
law or upon bankruptcy or insolvency, or otherwise, be given any priority
whatsoever over its general creditors; (v) sell, assign, pledge or otherwise
transfer any “receivables” as defined in clause (vii) of the definition of the
term “Indebtedness,” with or without recourse; or (vi) enter into or permit to
exist any arrangement or agreement, enforceable under applicable law, which
directly or indirectly prohibits any Borrower or any of its Subsidiaries from
creating or incurring any lien, encumbrance, mortgage, pledge, charge,
restriction or other security interest other than (1) the restrictions under the
Loan Documents in favor of the Agent for the benefit of the Lenders and the
Agent, (2) the restrictions under the Senior Debt Documents as in effect on the
Closing Date and as amended to the extent permitted by §10.13, and (3) customary
anti-assignment provisions in leases and licensing agreements entered into by
such Borrower or such Subsidiary in the ordinary course of its business,
provided that any of the Borrowers or their Subsidiaries may create or incur or
suffer to be created or incurred or to exist:

(A)           LIENS TO SECURE TAXES, ASSESSMENTS AND OTHER GOVERNMENT CHARGES IN
RESPECT OF OBLIGATIONS NOT OVERDUE OR LIENS ON PROPERTIES TO SECURE CLAIMS FOR
LABOR, MATERIAL OR SUPPLIES IN RESPECT OF OBLIGATIONS NOT OVERDUE OR WHICH ARE
BEING CONTESTED IN GOOD FAITH AND FOR WHICH AN ADEQUATE RESERVE OR OTHER
APPROPRIATE PROVISIONS SHALL HAVE BEEN MADE TO THE EXTENT REQUIRED BY GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES;

(B)           DEPOSITS OR PLEDGES MADE IN CONNECTION WITH, OR TO SECURE PAYMENT
OF, WORKMEN’S COMPENSATION, UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS OR OTHER
SOCIAL SECURITY OBLIGATIONS;

(C)           LIENS IN RESPECT OF JUDGMENTS OR AWARDS THAT HAVE BEEN IN FORCE
FOR LESS THAN THE APPLICABLE PERIOD FOR TAKING AN APPEAL SO LONG AS EXECUTION IS
NOT LEVIED THEREUNDER OR IN RESPECT OF WHICH SUCH BORROWER OR SUCH SUBSIDIARY
SHALL AT THE TIME IN GOOD FAITH BE PROSECUTING AN APPEAL OR PROCEEDINGS FOR
REVIEW AND IN RESPECT OF WHICH A STAY OF EXECUTION SHALL HAVE BEEN OBTAINED
PENDING SUCH APPEAL OR REVIEW;

(D)           LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS AND MATERIALMEN, AND
OTHER LIKE LIENS IN EXISTENCE LESS THAN 120 DAYS FROM THE DATE OF CREATION
THEREOF IN RESPECT OF OBLIGATIONS NOT OVERDUE OR WHICH ARE BEING CONTESTED IN
GOOD FAITH AND FOR WHICH AN ADEQUATE RESERVE OR OTHER APPROPRIATE PROVISIONS
SHALL HAVE BEEN MADE TO THE EXTENT REQUIRED BY GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES;

71


--------------------------------------------------------------------------------


(E)           ENCUMBRANCES ON REAL ESTATE OTHER THAN THE MORTGAGED PROPERTY
CONSISTING OF EASEMENTS, RIGHTS OF WAY, ZONING RESTRICTIONS, RESTRICTIONS ON THE
USE OF REAL PROPERTY AND DEFECTS AND IRREGULARITIES IN THE TITLE THERETO,
LANDLORD’S OR LESSOR’S LIENS UNDER LEASES OR SUBLEASES TO WHICH ANY BORROWER OR
A SUBSIDIARY OF ANY BORROWER IS A PARTY, AND OTHER MINOR LIENS OR ENCUMBRANCES
NONE OF WHICH IN THE OPINION OF THE BORROWERS INTERFERES MATERIALLY WITH THE USE
OF THE PROPERTY AFFECTED IN THE ORDINARY CONDUCT OF THE BUSINESS OF THE
BORROWERS AND THEIR SUBSIDIARIES, WHICH DEFECTS DO NOT INDIVIDUALLY OR IN THE
AGGREGATE HAVE A MATERIALLY ADVERSE EFFECT ON THE BUSINESS OF THE BORROWERS AND
THEIR SUBSIDIARIES ON A CONSOLIDATED BASIS;

(F)            LIENS EXISTING ON THE DATE HEREOF AND LISTED AND DESCRIBED ON
SCHEDULE 10.2 HERETO;

(G)           PURCHASE MONEY SECURITY INTERESTS IN OR PURCHASE MONEY MORTGAGES
ON REAL OR PERSONAL PROPERTY OTHER THAN MORTGAGED PROPERTIES ACQUIRED AFTER THE
DATE HEREOF TO SECURE PURCHASE MONEY INDEBTEDNESS OF THE TYPE AND AMOUNT
PERMITTED BY §10.1(D), INCURRED IN CONNECTION WITH THE ACQUISITION OF SUCH
PROPERTY, WHICH SECURITY INTERESTS OR MORTGAGES COVER ONLY THE REAL OR PERSONAL
PROPERTY SO ACQUIRED;

(H)           OTHER LIENS AND ENCUMBRANCES ON EACH MORTGAGED PROPERTY AS AND TO
THE EXTENT PERMITTED BY THE MORTGAGE APPLICABLE THERETO;

(I)            LIENS IN FAVOR OF THE AGENT FOR THE BENEFIT OF THE LENDERS AND
THE AGENT UNDER THE LOAN DOCUMENTS;

(J)            LIENS ON TENANT IMPROVEMENTS SECURING INDEBTEDNESS INCURRED WITH
RESPECT THERETO AND WHICH IS PERMITTED UNDER §10.1(D) OR §10.1(J); AND

(K)           LIENS CREATED UNDER, OR EVIDENCED OR GOVERNED BY, THE SENIOR
SECURED DEBT DOCUMENTS SECURING INDEBTEDNESS PERMITTED BY §10.1(G) AND OTHER
NOTE OBLIGATIONS (AS DEFINED IN THE SENIOR SECURED DEBT DOCUMENTS, AS IN EFFECT
ON THE CLOSING DATE), SO LONG AS SUCH LIENS ARE SUBJECT TO, AND SUBORDINATED
PURSUANT TO, ALL OF THE TERMS OF THE INTERCREDITOR AGREEMENT.

10.3        Restrictions on Investments.  None of the Borrowers will, and none
will permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment except Investments in:

(A)           MARKETABLE DIRECT OR GUARANTEED OBLIGATIONS OF THE UNITED STATES
OF AMERICA THAT MATURE WITHIN ONE (1) YEAR FROM THE DATE OF PURCHASE BY SUCH
BORROWER;

(B)           RECEIVABLES OWING TO A BORROWER OR ANY OF ITS SUBSIDIARIES IF
CREATED OR ACQUIRED IN THE ORDINARY COURSE OF BUSINESS AND PAYABLE OR
DISCHARGEABLE IN ACCORDANCE WITH CUSTOMARY TRADE TERMS;

(C)           DEMAND DEPOSITS, CERTIFICATES OF DEPOSIT, BANKERS ACCEPTANCES AND
TIME DEPOSITS OF UNITED STATES BANKS HAVING TOTAL ASSETS IN EXCESS OF
$1,000,000,000;

72


--------------------------------------------------------------------------------


(D)           SECURITIES COMMONLY KNOWN AS “COMMERCIAL PAPER” ISSUED BY A
CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR ANY STATE THEREOF THAT AT THE TIME OF PURCHASE HAVE BEEN RATED AND
THE RATINGS FOR WHICH ARE NOT LESS THAN “P 1” IF RATED BY MOODY’S INVESTORS
SERVICE, INC., AND NOT LESS THAN “A 1” IF RATED BY STANDARD AND POOR’S RATING
GROUP;

(E)           INVESTMENTS EXISTING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 10.3 HERETO;

(F)            LOANS, INVESTMENTS AND ADVANCES BY ANY BORROWER IN OR TO ANOTHER
BORROWER TO THE EXTENT PERMITTED BY §§ 10.1(E) OR 10.1(F) AND EQUITY INVESTMENTS
MADE BY A BORROWER IN ANOTHER BORROWER;

(G)           INVESTMENTS BY THE BORROWERS AND THEIR SUBSIDIARIES IN RESPECT OF
ANY RATE PROTECTION AGREEMENT WHICH IS PERMITTED BY §10.1(C);

(H)           SECURITIES (INCLUDING DEBT OBLIGATIONS) RECEIVED IN CONNECTION
WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS AND IN
SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND
SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS;

(I)            INVESTMENTS CONSISTING OF PROMISSORY NOTES RECEIVED AS PROCEEDS
OF ASSET DISPOSITIONS PERMITTED BY §10.5.2, PROVIDED THAT THE AGGREGATE VALUE OF
SUCH PROMISSORY NOTES RECEIVED IN CONNECTION WITH ANY SUCH ASSET DISPOSITION
SHALL NOT EXCEED 50% OF THE AGGREGATE VALUE OF THE PROCEEDS OF SUCH ASSET
DISPOSITION;

(J)            INVESTMENTS CONSISTING OF LOANS AND ADVANCES TO EMPLOYEES FOR
MOVING, ENTERTAINMENT, TRAVEL AND OTHER SIMILAR EXPENSES IN THE ORDINARY COURSE
OF BUSINESS NOT TO EXCEED $250,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING; AND

(K)           INVESTMENTS CONSISTING OF LOANS AND ADVANCES TO STOCKHOLDERS TO
FINANCE THE PURCHASE BY SUCH STOCKHOLDER OF CAPITAL STOCK OF REAL MEX;

provided, however, that, with the exception of demand deposits referred to in
§10.3(b) and loans and advances referred to in §10.3(h), such Investments will
be considered Investments permitted by this §10.3 only if all actions have been
taken to the satisfaction of the Agent to provide to the Agent, for the benefit
of the Lenders and the Agent, a first priority perfected security interest in
all of such Investments free of all encumbrances other than Permitted Liens.

10.4        Restricted Payments.  None of the Borrowers will make any Restricted
Payments except for the following:

(A)           DISTRIBUTIONS PAYABLE BY ANY OF THE BORROWERS TO ANY OF THE
BORROWERS;

(B)           CASH PAYMENT OBLIGATIONS WITH RESPECT TO INTEREST AND COSTS AND
EXPENSES ON THE SENIOR SECURED DEBT TO THE EXTENT REQUIRED BY THE SENIOR SECURED
DEBT DOCUMENTS;

73


--------------------------------------------------------------------------------


(C)           SO LONG AS NO EVENT OF DEFAULT IS THEN CONTINUING, DISTRIBUTIONS
IN AN AMOUNT NOT TO EXCEED $500,000 PER ANNUM AND $2,000,000 IN THE AGGREGATE
AFTER MARCH 31, 2004 TO BE USED TO REPURCHASE OR OTHERWISE REDEEM CAPITAL STOCK
OF A BORROWER FROM FORMER EMPLOYEES OF THE BORROWERS AND THEIR SUBSIDIARIES
PURSUANT TO THE TERMS OF EMPLOYEE STOCK OWNERSHIP, EMPLOYEE STOCK OPTION OR
OTHER EMPLOYEE COMPENSATION PLANS OF THE BORROWERS AND THEIR SUBSIDIARIES;
PROVIDED THAT THAT PORTION OF SUCH DISTRIBUTIONS EQUAL TO CASH PAYMENTS RECEIVED
BY ANY BORROWER FROM THE SUBSEQUENT SALE OF SUCH REPURCHASED OR REDEEMED CAPITAL
STOCK FOR CASH TO ANY EMPLOYEE OF THE BORROWERS AND THEIR SUBSIDIARIES AT THE
COMMENCEMENT OF SUCH PERSON’S EMPLOYMENT SHALL NOT BE DEEMED TO BE A
DISTRIBUTION FOR PURPOSES OF THIS §10.4(C);

(D)           (I) REASONABLE EXPENSES (OTHER THAN FEES AND EXPENSES OF OUTSIDE
COUNSEL) OF SUN CAPITAL OR THE OTHER SUN CAPITAL AFFILIATES (INCLUDING
REASONABLE TRAVEL EXPENSE AND OUTSIDE DIRECTOR FEES) IN AN AGGREGATE AMOUNT NOT
TO EXCEED $150,000 IN ANY FISCAL YEAR, (II) SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT IS CONTINUING, MANAGEMENT FEES PAYABLE TO SUN CAPITAL OR ANY OTHER SUN
CAPITAL AFFILIATE IN ACCORDANCE WITH THE MANAGEMENT AGREEMENT, IN AN AGGREGATE
AMOUNT NOT TO EXCEED THE GREATER OF (X) ONE PERCENT (1%) OF CONSOLIDATED EBITDA
IN ANY FISCAL YEAR AND (Y) $500,000, AND OTHERWISE IN ACCORDANCE WITH §10.10 AND
(III) REASONABLE LEGAL FEES AND EXPENSES OF THE PARENT (OTHER THAN LEGAL FEES
AND EXPENSES AND FEES AND EXPENSES OF AUDITORS AND ACCOUNTANTS INCURRED IN
CONNECTION WITH ANY LITIGATION RELATING TO OR DEFAULTS UNDER EITHER THIS CREDIT
AGREEMENT OR THE PARENT DEBT DOCUMENTS) IN AN AGGREGATE AMOUNT NOT TO EXCEED
$500,000.

(E)           CASH PAYMENT OBLIGATIONS WITH RESPECT TO INTEREST AND COSTS AND
EXPENSES ON THE UNSECURED TERM LOAN TO THE EXTENT REQUIRED BY THE UNSECURED TERM
LOAN DOCUMENTS AND, SO LONG AS (I) NO DEFAULT OR EVENT OF DEFAULT IS THEN
CONTINUING OR WOULD BE CAUSED THEREBY AND (II) THE OUTSTANDING AMOUNT OF THE
REVOLVING CREDIT LOANS IS ZERO DOLLARS ($0.00), THE VOLUNTARY AND MANDATORY
PREPAYMENTS OF THE UNSECURED TERM LOAN AS SET FORTH IN §2.4B(I) AND (III) OF THE
UNSECURED CREDIT AGREEMENT AS IN EFFECT ON THE CLOSING DATE.  IF A DEFAULT OR AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWERS SHALL NOT MAKE
ANY PREPAYMENTS OF THE UNSECURED TERM LOAN UNLESS OTHERWISE AGREED TO IN WRITING
BY THE AGENT;

(F)            AMOUNTS PAYABLE BY THE BORROWERS OR THEIR SUBSIDIARIES TO THE
SELLERS ARISING UNDER THE MERGER AGREEMENT IN RESPECT OF (X) THE POST-CLOSING
VENTURA SALE PROCEEDS (AS DEFINED IN THE MERGER AGREEMENT) PURSUANT TO SECTION
5.13 OF THE MERGER AGREEMENT IN AN AMOUNT NOT TO EXCEED $5,000,000 LESS ANY
AMOUNT WITHHELD PURSUANT TO THE MERGER AGREEMENT, (Y) THE AMOUNT OF ANY TAX
BENEFIT (AS DEFINED IN THE MERGER AGREEMENT) PURSUANT TO SECTION 5.12 OF THE
MERGER AGREEMENT IN AN AMOUNT NOT TO EXCEED $4,000,000 AND (Z) THE AMOUNT OF ANY
ACTUAL ADJUSTMENT (AS DEFINED IN THE MERGER AGREEMENT) (IF SUCH AMOUNT IS A
POSITIVE NUMBER) PURSUANT TO SECTION 2.10(E)(I) OF THE MERGER AGREEMENT IN AN
AMOUNT NOT TO EXCEED $5,000,000 (EXCLUSIVE OF THE PURCHASE PRICE ESCROW FUNDS
(AS DEFINED IN THE MERGER AGREEMENT)); AND

74


--------------------------------------------------------------------------------


(G)           RESTRICTED PAYMENTS CONSISTING OF THE RELEASE TO SELLERS OF ALL OR
ANY PORTION OF THE PURCHASE PRICE ESCROW FUNDS (AS DEFINED IN THE MERGER
AGREEMENT) PURSUANT TO THE TERMS OF THE MERGER AGREEMENT AND THE ESCROW
AGREEMENT.

10.5        Mergers and Consolidations, Dispositions of Assets, Acquisitions.


10.5.1     MERGERS AND CONSOLIDATIONS.  SUBJECT TO §10.5.3, NONE OF THE
BORROWERS WILL, AND NONE WILL PERMIT ANY OF ITS SUBSIDIARIES TO, BECOME A PARTY
TO ANY MERGER OR CONSOLIDATION EXCEPT THE MERGER OR CONSOLIDATION OF ONE OR MORE
OF THE SUBSIDIARIES OF ANY BORROWER WITH AND INTO ANY BORROWER, OR THE MERGER OR
CONSOLIDATION OF TWO OR MORE SUBSIDIARIES OF ANY BORROWER.


10.5.2     DISPOSITIONS OF ASSETS.  NONE OF THE BORROWERS WILL, AND NONE WILL
PERMIT ANY OF ITS SUBSIDIARIES TO, BECOME A PARTY TO OR AGREE TO OR EFFECT ANY
DISPOSITION OF ANY ASSETS, OTHER THAN (A) THE SALE OF INVENTORY AND THE
DISPOSITION OF OBSOLETE ASSETS, IN EACH CASE, IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICES, (B) SALE-LEASEBACK TRANSACTIONS PERMITTED
PURSUANT TO §10.6, (C) THE SALE OF UP TO FIVE (5) UNPROFITABLE STORES IN ANY
YEAR AND (D) THE SALE OF THE VENTURA PROPERTY.  NOTHING IN THIS §10.5.2 IS
INTENDED TO PROHIBIT ANY BORROWER OR ANY OF THE BORROWERS’ SUBSIDIARIES FROM
CONDITIONALLY AGREEING TO DISPOSE OF ANY ASSETS SUBJECT TO THE PRIOR APPROVAL OF
THE MAJORITY LENDERS (OR ALL OF THE LENDERS IN THE CASE OF THE SALE OF ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL) IF SUCH BORROWER OR SUBSIDIARY WILL NOT BE
SUBJECT TO ANY PENALTIES IN CONNECTION WITH SUCH AGREEMENT IN THE EVENT THAT THE
MAJORITY LENDERS (OR ALL OF THE LENDERS, AS THE CASE MAY REQUIRE) DO NOT CONSENT
TO SUCH DISPOSITION. THE AGENT MAY RELEASE ANY COLLATERAL DISPOSED OF BY ANY
BORROWER OR ANY SUBSIDIARY OF ANY BORROWER IF SUCH DISPOSITION IS IN COMPLIANCE
WITH THIS §10.5.2 AND OTHERWISE WITH THE TERMS HEREOF.


10.5.3     ACQUISITIONS.  NONE OF THE BORROWERS WILL, AND NONE WILL PERMIT ANY
OF ITS SUBSIDIARIES TO, AGREE TO OR EFFECT ANY ASSET ACQUISITIONOR STOCK
ACQUISITION EXCEPT (A) CAPITAL EXPENDITURES PERMITTED PURSUANT TO §11.4, AND (B)
THE ACQUISITION OF INVENTORY, EQUIPMENT, FURNISHINGS AND OTHER SIMILAR ASSETS
(NOT INCLUDING STORES OR REAL PROPERTY) IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICES.

75


--------------------------------------------------------------------------------


10.6        Sale and Leaseback.  None of the Borrowers will, and none will
permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby any Borrower or any Subsidiary of any Borrower shall sell or
transfer any property owned by it in order then or thereafter to lease such
property or lease other property that any Borrower or any Subsidiary of any
Borrower intends to use for substantially the same purpose as the property being
sold or transferred (a “Sale-Leaseback”); provided that, so long as no Event of
Default has occurred and is continuing, the Borrowers and their Subsidiaries may
enter into (i) the Approved Sale-Leaseback Transaction, or (ii) other
Sale-Leaseback transactions with respect to property and equipment in an
aggregate amount not to exceed $5,000,000; provided further that (a) the terms
of the sales as such are comparable to terms which could be obtained in arms
length sales among unaffiliated parties not involving Sale-Leaseback
transactions, and (b) the terms of the leases as such are comparable to terms
which could be obtained in arms length commercial operating leases among
unaffiliated parties.

10.7        Compliance with Environmental Laws.  Except as set forth in Schedule
8.17, none of the Borrowers will, and none will permit any of its Subsidiaries
to, (i) use any of the Real Estate or any portion thereof for the handling,
processing, storage or disposal of Hazardous Substances except in material
compliance with applicable Environmental Law, (ii) cause or permit to be located
on any of the Real Estate any underground tank or other underground storage
receptacle for Hazardous Substances except in material compliance with
applicable Environmental Law, (iii) generate any Hazardous Substances on any of
the Real Estate except in material compliance with applicable Environmental Law,
(iv) conduct any activity at any Real Estate or use any Real Estate in any
manner so as to cause a release (i.e. releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
disposing or dumping) or threatened release of Hazardous Substances on, upon or
into the Real Estate except in material compliance with applicable Environmental
Law or (v) otherwise conduct any activity at any Real Estate or use any Real
Estate in any manner that would materially violate any Environmental Law or
bring such Real Estate in material violation of any Environmental Law.

10.8        Employee Benefit Plans.  Neither any Borrower nor any ERISA
Affiliate will:

(A)           ENGAGE IN ANY “PROHIBITED TRANSACTION” WITHIN THE MEANING OF §406
OF ERISA OR §4975 OF THE CODE WHICH COULD RESULT IN A MATERIAL LIABILITY FOR ANY
OF THE BORROWERS OR THEIR SUBSIDIARIES; OR

(B)           PERMIT ANY GUARANTEED PENSION PLAN TO INCUR AN “ACCUMULATED
FUNDING DEFICIENCY”, AS SUCH TERM IS DEFINED IN §302 OF ERISA, WHETHER OR NOT
SUCH DEFICIENCY IS OR MAY BE WAIVED; OR

(C)           FAIL TO CONTRIBUTE TO ANY GUARANTEED PENSION PLAN TO AN EXTENT
WHICH, OR TERMINATE ANY GUARANTEED PENSION PLAN IN A MANNER WHICH, COULD RESULT
IN THE IMPOSITION OF A LIEN OR ENCUMBRANCE ON THE ASSETS OF ANY OF THE BORROWERS
OR THEIR SUBSIDIARIES PURSUANT TO §302(F) OR §4068 OF ERISA; OR

76


--------------------------------------------------------------------------------


(D)           PERMIT ANY GUARANTEED PENSION PLAN TO BE AMENDED IN CIRCUMSTANCES
REQUIRING THE POSTING OF SECURITY PURSUANT TO §307 OF ERISA OR §401(A)(29) OF
THE CODE; OR

(E)           PERMIT OR TAKE ANY ACTION WHICH WOULD RESULT IN THE AGGREGATE
BENEFIT LIABILITIES (WITH THE MEANING OF §4001 OF ERISA) OF ALL GUARANTEED
PENSION PLANS EXCEEDING THE VALUE OF THE AGGREGATE ASSETS OF SUCH PLANS,
DISREGARDING FOR THIS PURPOSE THE BENEFIT LIABILITIES AND ASSETS OF ANY SUCH
PLAN WITH ASSETS IN EXCESS OF BENEFIT LIABILITIES.

10.9        Change in Fiscal Year.  None of the Borrowers will, and none will
permit any of its Subsidiaries to, effect any change in the end of its fiscal
year from that set forth in §8.4.1.

10.10      Transactions with Affiliates.  None of the Borrowers will, and none
will permit any of its Subsidiaries to, engage in any transaction with any
Affiliate (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
Affiliate or, to the knowledge of any Borrower, any corporation, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner, on terms less favorable to the
Borrowers or their Subsidiaries than would have been obtainable on an
arm’s-length basis in the ordinary course of business, provided that for so long
as no Default or Event of Default is continuing the foregoing restriction shall
not apply to (a) management fees and expenses permitted under §10.4(d) and (b)
Investments permitted under §10.3(k).

10.11      Bank Accounts.  None of the Borrowers will, and none will permit any
of its Subsidiaries to, (a) [Intentionally Omitted]; (b) violate directly or
indirectly the Agency Account Agreement, any Agency Account Agreement or other
bank agency or lock box agreement in favor of the Agent for the benefit of the
Lenders and the Agent with respect to such account; or (iii) deposit into any of
the payroll accounts listed on Schedule 8.22 any amounts in excess of amounts
necessary to pay current payroll obligations from such accounts.

10.12      Franchises.  The Borrowers will not, and will not permit any of their
Subsidiaries to, enter into any franchise agreement pursuant to which such
Borrower or such Subsidiary is prohibited from pledging or otherwise assigning
its rights under such franchise agreement including its right to receive any
franchise fees or other fees or amounts paid to such Borrower or such Subsidiary
thereunder.

10.13      Senior Secured Debt Documents.  None of the Borrowers will, and none
will permit any of its Subsidiaries to, materially amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
any of the Senior Secured Debt Documents without the prior written consent of
the Agent.

10.14      Maximum Number of Unprofitable Stores.  None of the Borrowers will,
and none will permit any of its Subsidiaries to, permit the ratio at any time of
(a) the aggregate number of Unprofitable Stores which operate under any trade
name that contains the words

77


--------------------------------------------------------------------------------


“Acapulco”, “El Torito”, or “El Torito Grill” to (b) the aggregate number of
Stores to be more than 15%.

10.15      Unsecured Term Loan Documents.  None of the Borrowers will, and none
will permit any of its Subsidiaries to, materially amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
any of the Unsecured Term Loan Documents without the prior written consent of
the Agent, if the effect of such amendment, supplement or other modification or
waiver is to increase the interest rate payable on the relevant Indebtedness
thereunder or increase the cash portion of any interest required to be paid
thereon, change (to earlier dates) any dates upon which payments of principal or
interest are due thereon, increase the obligations of the obligor or obligors
thereunder or confer any additional rights on the holders of the relevant
Indebtedness thereunder which would be adverse to the Borrowers or any of their
Subsidiaries, the Agent or the Lenders.

11.          FINANCIAL COVENANTS OF THE BORROWER.

Each of the Borrowers covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is Outstanding, or any Lender
has any obligation to make any Loans, or the Agent has any obligation to issue,
extend or renew any Letters of Credit, the Borrowers will comply with the
following financial covenants:

11.1        Leverage Ratio.  The Borrowers will not permit the Leverage Ratio,
determined at the end of and for any period of four consecutive fiscal quarters
of the Borrowers ending during any period, or ending on the last day of the
fiscal quarter which ends nearest to the calendar quarter end date, described in
the table below, to be greater than the ratio set forth opposite such period in
such table:

Period
(inclusive of end dates)

 

Ratio

 

 

 

January 1, 2006 - December 31, 2007

 

3.85 to 1.00

January 1, 2008 and thereafter

 

3.55 to 1.00

 

11.2        Adjusted Leverage Ratio.  The Borrowers will not permit the Adjusted
Leverage Ratio, determined at the end of and for any period of four consecutive
fiscal quarters of the Borrowers ending during any period, or ending on the last
day of the fiscal quarter which ends nearest to the calendar quarter end date,
described in the table below, to be greater than the ratio set forth opposite
such period in such table:

Period
(inclusive of end dates)

 

Ratio

 

 

 

January 1, 2006 - December 31, 2007

 

5.95 to 1.00

January 1, 2008 and thereafter

 

5.75 to 1.00

 

78


--------------------------------------------------------------------------------


11.3        Cash Flow Ratio.  The Borrowers will not permit the Cash Flow Ratio,
determined for any Measurement Period ending during any period, or ending on the
last day of the fiscal quarter which ends nearest to the calendar quarter end
date, described in the table below, to be less than the ratio set forth opposite
such period in such table:

Period
(inclusive of end dates)

 

Ratio

 

 

 

January 1, 2006 and thereafter

 

1.70 to 1.00

 

11.4                        Capital Expenditures and Lease Incurrence. 
(A)         The Borrowers will not make, and will not permit any of their
Subsidiaries to make, any Capital Expenditures in excess of $40,000,000 per
annum; provided, however, that if Consolidated EBITDA for any fiscal year (each
a “Test Year”) is equal to or greater than $70,000,000, the Borrowers and their
Subsidiaries shall be permitted to make Capital Expenditures during the fiscal
year immediately following such Test Year in an aggregate amount not to exceed
60% of Consolidated EBITDA for such Test Year.

(B)          The Borrowers will not enter into any new lease obligations (other
than renewals of existing leases in the ordinary course of business) unless the
Leverage Ratio for the most recent reporting period, as set forth in the most
recent Compliance Certificate delivered pursuant to §9.4(e) hereof, is equal to
or less than the ratio set forth opposite such period as set forth in the table
below:

Period
(inclusive of end dates)

 

Ratio

 

 

 

January 1, 2006 - December 31, 2007

 

3.60 to 1.00

January 1, 2008 and thereafter

 

3.40 to 1.00

 

11.5        [Intentionally Omitted].

12.          CLOSING CONDITIONS.

The effectiveness of this Credit Agreement and the obligations of the Lenders to
make the initial Loans and of the Agent to issue any initial Letters of Credit
hereunder shall be subject to the satisfaction or waiver of the following
conditions precedent:

12.1        Loan Documents, etc.


12.1.1     LOAN DOCUMENTS.  EACH OF THE LOAN DOCUMENTS SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE RESPECTIVE PARTIES THERETO, SHALL BE IN FULL FORCE
AND EFFECT AND SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO EACH OF THE
LENDERS.  THE AGENT SHALL HAVE RECEIVED A FULLY EXECUTED COPY OF EACH SUCH
DOCUMENT.

79


--------------------------------------------------------------------------------



12.1.2     INTERCREDITOR AGREEMENTS.  EACH OF THE INTERCREDITOR AGREEMENT, THE
INTERCREDITOR AGREEMENT (UNSECURED TERM LOAN) AND THE INTERCREDITOR AGREEMENT
(PARENT DEBT) SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE RESPECTIVE
PARTIES THERETO, SHALL BE IN FULL FORCE AND EFFECT AND SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO EACH OF THE LENDERS.

12.2        Certified Copies of Charter Documents.  The Agent shall have
received from the Parent, Borrowers and each of their Subsidiaries a copy,
certified by a duly authorized officer of such Person to be true and complete on
the Closing Date, of each of (i) its charter or other incorporation documents as
in effect on such date of certification, and (ii) its by-laws as in effect on
such date.

12.3        Corporate Action.  All corporate action necessary for the valid
execution, delivery and performance by the Parent, Borrowers and each of their
Subsidiaries of this Credit Agreement and the other Loan Documents, the Senior
Secured Debt Documents and the Equity Documents to which it is or is to become a
party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Agent shall have been provided to the Agent.

12.4        Incumbency Certificate.  The Agent shall have received from the
Parent, Borrowers and each of their Subsidiaries an incumbency certificate,
dated as of the Closing Date, signed by a duly authorized officer of such
Person, and giving the name and bearing a specimen signature of each individual
who shall be authorized: (i) to sign, in the name and on behalf of such Person,
each of the Loan Documents to which such Person is or is to become a party; (ii)
in the case of each Borrower, to make Revolving Credit Loan Requests and
Conversion Requests and to apply for Letters of Credit; and (iii) to give
notices and to take other action on its behalf under the Loan Documents.

12.5        Validity of Liens.  The Security Documents shall be effective to
create in favor of the Agent a legal, valid and enforceable first (except for
Permitted Liens entitled to priority under applicable law) security interest in
and lien upon the Collateral.  All filings, recordings, deliveries of
instruments and other actions necessary or desirable in the opinion of the Agent
to protect and preserve such security interests shall have been duly effected. 
The Agent shall have received evidence thereof in form and substance
satisfactory to the Agent.

12.6        Perfection Certificates and Uniform Commercial Code Search Results. 
The Agent shall have received from the Borrowers and each of their Subsidiaries
a completed and fully executed Perfection Certificate and the results of Uniform
Commercial Code searches with respect to the Collateral, indicating no liens
other than Permitted Liens and otherwise in form and substance satisfactory to
the Agent.

12.7        Taxes.  The Agent shall, if and to the extent requested by the
Agent, have received evidence of payment of real estate taxes and municipal
charges on all Mortgage Property not delinquent on or before the Closing Date.

12.8        Landlord Consents.  The Borrowers and their Subsidiaries shall have
delivered to the Agent all consents required for the Agent to receive, as part
of the Security Documents, a mortgage of each leasehold of Real Estate subject
to the Approved Sale-Leaseback Transaction,

80


--------------------------------------------------------------------------------


together in each case with such estoppel certificates as the Agent may request,
including waivers by landlords with respect to such leaseholds.

12.9        Environmental Due Diligence.  The Agent shall have received, if and
to the extent requested by the Agent, environmental transaction screening
reports performed by an environmental consultant reasonably acceptable to the
Agent in accordance with ASTM standards in form and substance satisfactory to
the Agent covering all owned Real Estate and all ground leases which constitute
Real Estate.

12.10      Certificates of Insurance.  The Agent shall have received (i) a
certificate of insurance from an independent insurance broker dated as of the
Closing Date, identifying insurers, types of insurance, insurance limits, and
policy terms, and otherwise describing the insurance obtained in accordance with
the provisions of this Credit Agreement and the Mortgages and (ii) certified
copies of all policies evidencing such insurance (or certificates therefore
signed by the insurer or an agent authorized to bind the insurer), which
certificates shall state that the Agent is an additional insured and, in respect
of all insurance other than liabilities insurance, a loss payee.

12.11      Solvency Certificate.  Each of the Lenders shall have received
officer’s certificates of each of the Borrowers dated as of the Closing Date as
to the solvency of such Borrower and its Subsidiaries following the consummation
of the transactions contemplated herein and in form and substance satisfactory
to the Lenders.

12.12      Opinions of Counsel.  Each of the Lenders and the Agent shall have
received:

(A)           A FAVORABLE LEGAL OPINION ADDRESSED TO THE LENDERS AND THE AGENT,
DATED AS OF THE CLOSING DATE (OR, IF ACCEPTABLE TO THE AGENT, DATED PRIOR TO THE
CLOSING DATE), IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDERS AND THE AGENT:

(I)            FROM MORGAN, LEWIS & BOCKIUS LLP, COUNSEL TO EACH OF THE
BORROWERS;

(II)           WITH RESPECT TO CALIFORNIA LAW TO THE EXTENT APPLICABLE TO THE
BORROWERS; AND

(III)          WITH RESPECT TO DELAWARE LAW FOR EACH OF THE BORROWERS
INCORPORATED IN DELAWARE; AND

(B)           COPIES OF EACH OF THE LEGAL OPINIONS DELIVERED BY COUNSEL TO THE
BORROWERS IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THE SENIOR DEBT
DOCUMENTS BY THE RESPECTIVE PARTIES TO THE SENIOR DEBT DOCUMENTS, EACH IN FORM
AND SUBSTANCE SATISFACTORY TO THE AGENT, TOGETHER WITH RELIANCE LETTERS WITH
RESPECT THERETO ADDRESSED TO THE LENDERS AND THE AGENT.

12.13      Payment of Fees and Expenses.  The Borrowers shall have paid to the
Lenders or the Agent, as appropriate, all fees due hereunder and under the Fee
Letter.  The Borrowers shall have reimbursed the Agent for, or paid directly,
all fees, costs and expenses incurred by the

81


--------------------------------------------------------------------------------


Agent’s Special Counsel and local counsel to the Agent in all relevant
jurisdictions in connection with the closing of the transactions contemplated
hereby.

12.14      Payoff Arrangements.  The Agent shall be satisfied with the
arrangements for the payoff and termination of commitments of each lender who
was a party to this Credit Agreement prior to Closing Date and shall no longer
be a party to this Credit Agreement from and after the Closing Date.

12.15      Capital Structure.  The Agent shall be satisfied with the capital
structure of the Borrowers and their respective Subsidiaries.

12.16      Disbursement Instructions.  The Agent shall have received
disbursement instructions from the Borrowers with respect to the proceeds of the
Revolving Credit Loans to be made on the Closing Date.

12.17      No Material Adverse Change.  The Agent shall be satisfied that there
shall have occurred no material adverse change in the business, operations,
assets, management, properties, financial condition, income or prospects of the
Borrowers and their Subsidiaries taken as a whole since the Balance Sheet Date.

12.18      Financial Statements and Projections.  The Agent shall have received
copies of the financial statements and projections described in §8.4, and the
Agent shall be satisfied that such financial statements fairly present the
financial condition of the Borrowers and their Subsidiaries as at the close of
business on the date thereof and the results of operations for the fiscal period
then ended and showing compliance on a pro forma basis with the covenants
contained in §11 and all other terms and conditions hereof.

12.19      No Litigation.  No litigation, inquiry, injunction or restraining
order shall be pending, entered or threatened that, in the reasonable opinion of
the Agent, could reasonably be expected to have a material adverse effect on (i)
the transactions contemplated hereby or by the Acquisition, (ii) the business,
assets, liabilities (actual or contingent) operations, condition (financial or
otherwise) of the Borrowers and their Subsidiaries, taken as a whole, (iii) the
ability of the Borrowers or any of their Subsidiaries to perform their
obligations under the Loan Documents, (iv) the rights and remedies of the Agent
and the Lenders under the Loan Documents, or (v) the perfection or priority of
any security interests granted to the Agent under the Loan Documents.

12.20      Consents and Approvals.  The Agent shall have received evidence that
all material governmental and third-party approvals necessary or advisable in
connection with the Refinancing the credit facilities contemplated hereby and
the continuing operations of the Borrowers shall have been obtained and shall be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
would restrain, prevent or otherwise impose materially adverse conditions on the
Borrowers and their Subsidiaries taken as a whole, the Refinancing or the credit
facilities contemplated hereby.

82


--------------------------------------------------------------------------------


12.21      Other Documentation.  All other documentation, including any tax
sharing agreements or other financing arrangements of the Borrowers and their
Subsidiaries, shall be reasonably satisfactory in form and substance to the
Agent.

12.22      Closing Checklist.  Borrowers shall deliver all other documents
listed on, take all actions set forth on and satisfy all other conditions
precedent listed in the Closing Checklist attached hereto as Exhibit F, all in
form and substance, or in a manner, reasonably satisfactory to Agent and
Lenders.

12.23      Financial Condition.

(A)           THE BORROWERS SHALL HAVE DELIVERED TO THE AGENT EVIDENCE
SATISFACTORY TO THE AGENT THAT CONSOLIDATED EBITDA WAS A MINIMUM OF $57,000,000
FOR THE TWELVE FISCAL MONTH PERIOD ENDING SEPTEMBER 24, 2006.

(B)           THE BORROWERS SHALL HAVE DELIVERED TO THE AGENT EVIDENCE
SATISFACTORY TO THE AGENT THAT (I) CONSOLIDATED FUNDED INDEBTEDNESS AS OF THE
CLOSING DATE AND AFTER GIVING EFFECT TO THE REFINANCING AND APPROVED
SALE-LEASEBACK TRANSACTION, DIVIDED BY (II) CONSOLIDATED EBITDA FOR THE TWELVE
FISCAL MONTH PERIOD ENDED SEPTEMBER 24, 2006 IS NO MORE THAN 3.60:1.00.

(C)           AS OF THE CLOSING DATE AND AFTER GIVING EFFECT TO THE REFINANCING,
THE AGGREGATE PRINCIPAL AMOUNT OF REVOLVING CREDIT LOANS OUTSTANDING SHALL NOT
EXCEED $10,000,000.

13.          CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan, and of the Agent to issue,
extend or renew any Letter of Credit, in each case whether on or after the
Closing Date, shall also be subject to the satisfaction of the following
conditions precedent:

83


--------------------------------------------------------------------------------


13.1        Representations True; No Event of Default.  Each of the
representations and warranties of any of the Borrowers and their Subsidiaries
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
shall be true as of the date as of which they were made and shall also be true
at and as of the time of the making of such Loan or the issuance, extension or
renewal of such Letter of Credit, with the same effect as if made at and as of
that time (except to the extent of changes resulting from transactions
contemplated or permitted by this Credit Agreement and the other Loan Documents
and changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and to the extent that such
representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing.

13.2        No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan or to
participate in the issuance, extension or renewal of such Letter of Credit or in
the reasonable opinion of the Agent would make it illegal for the Agent to
issue, extend or renew such Letter of Credit.

13.3        Governmental Regulation.  Each Lender shall have received such
statements in substance and form reasonably satisfactory to such Lender as such
Lender shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System.

13.4        Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Agent and the Agent’s Special Counsel, and the
Lenders, the Agent and such counsel shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Agent may reasonably request, including any Joinder Agreement as may be required
by §9.18.

14.          EVENTS OF DEFAULT; ACCELERATION; ETC.

14.1        Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(A)           THE BORROWERS SHALL FAIL TO PAY ANY PRINCIPAL OF THE LOANS OR ANY
REIMBURSEMENT OBLIGATION WHEN THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT
THE STATED DATE OF MATURITY OR ANY ACCELERATED DATE OF MATURITY OR AT ANY OTHER
DATE FIXED FOR PAYMENT;

(B)           THE BORROWERS SHALL FAIL TO PAY ANY INTEREST ON THE LOANS, THE
COMMITMENT FEE, ANY LETTER OF CREDIT FEE, ANY FEES UNDER THE FEE LETTER, OR ANY
OTHER SUMS DUE HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, WITHIN THREE
(3) DAYS OF THE DATE WHEN THE SAME BECAME DUE AND PAYABLE, WHETHER AT THE STATED
DATE OF MATURITY OR ANY ACCELERATED DATE OF MATURITY OR AT ANY OTHER DATE FIXED
FOR PAYMENT;

84


--------------------------------------------------------------------------------


(C)           ANY OF THE BORROWERS SHALL FAIL TO COMPLY WITH ANY OF ITS
RESPECTIVE COVENANTS CONTAINED IN §§ 9.5, 9.7.1, 9.9, 10 OR 11 (EXCEPT AS TO THE
COVENANTS CONTAINED IN §10.7, FOR WHICH THE BORROWERS’ FAILURE TO COMPLY SHALL
ONLY BE DEEMED AN EVENT OF DEFAULT SHOULD THE BORROWERS FAIL TO CURE THE FAILURE
WITHIN THE EARLIER OF THIRTY (30) DAYS OR THE TIME PERIOD REQUIRED BY
ENVIRONMENTAL LAWS), WITH ANY OF ITS COVENANTS CONTAINED IN §9.4 FOR A PERIOD IN
EXCESS OF FIVE DAYS, OR WITH ANY OF THE COVENANTS CONTAINED IN ANY OF THE
MORTGAGES FOR THREE DAYS;

(D)           THE BORROWERS OR ANY OF THEIR SUBSIDIARIES SHALL FAIL TO PERFORM
ANY TERM, COVENANT OR AGREEMENT CONTAINED HEREIN OR IN ANY OF THE OTHER LOAN
DOCUMENTS (OTHER THAN THOSE SPECIFIED ELSEWHERE IN THIS §14.1) FOR THIRTY (30)
DAYS AFTER WRITTEN NOTICE OF SUCH FAILURE HAS BEEN GIVEN TO THE BORROWERS BY THE
AGENT;

(E)           ANY REPRESENTATION OR WARRANTY BY THE BORROWERS OR ANY OF THEIR
SUBSIDIARIES IN THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR IN
ANY OTHER DOCUMENT OR INSTRUMENT DELIVERED PURSUANT TO OR IN CONNECTION WITH
THIS CREDIT AGREEMENT SHALL PROVE TO HAVE BEEN FALSE IN ANY MATERIAL RESPECT
UPON THE DATE WHEN MADE OR DEEMED TO HAVE BEEN MADE OR REPEATED;

(F)            (I) ANY BORROWER OR ANY OF ITS SUBSIDIARIES SHALL (A) DEFAULT IN
ANY PAYMENT WITH RESPECT TO ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS) BEYOND
THE PERIOD OF GRACE, IF ANY, APPLICABLE THERETO OR (B) DEFAULT IN THE OBSERVANCE
OR PERFORMANCE OF ANY AGREEMENTS OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS
OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING
THERETO, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST FOR SUCH PERIOD OF
TIME AS WOULD PERMIT (ASSUMING THE GIVING OF APPROPRIATE NOTICE IF REQUIRED) THE
HOLDER OR HOLDERS THEREOF OR OF ANY OBLIGATIONS ISSUED THEREUNDER TO ACCELERATE
THE MATURITY OF SUCH INDEBTEDNESS OR (II) ANY SUCH INDEBTEDNESS OF SUCH BORROWER
OR ANY OF ITS SUBSIDIARIES SHALL BE DECLARED TO BE DUE AND PAYABLE, OR REQUIRED
TO BE PREPAID OTHER THAN BY A REGULARLY SCHEDULED AMORTIZATION PAYMENT OR
REGULARLY REQUIRED MANDATORY PREPAYMENT, PRIOR TO THE STATED MATURITY THEREOF;
PROVIDED THAT IT SHALL NOT CONSTITUTE AN EVENT OF DEFAULT UNLESS THE PRINCIPAL
AMOUNT OF ANY ONE ISSUE OF SUCH INDEBTEDNESS EXCEEDS $3,000,000 OR THE AGGREGATE
AMOUNT OF ALL INDEBTEDNESS REFERRED TO IN CLAUSES (I) AND (II) ABOVE EXCEEDS
$3,000,000 AT ANY ONE TIME;

(G)           THE PARENT, ANY BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR ADMIT IN WRITING ITS
INABILITY TO PAY OR GENERALLY FAIL TO PAY ITS DEBTS AS THEY MATURE OR BECOME
DUE, OR SHALL PETITION OR APPLY FOR THE APPOINTMENT OF A TRUSTEE OR OTHER
CUSTODIAN, LIQUIDATOR OR RECEIVER OF SUCH PERSON OR OF ANY SUBSTANTIAL PART OF
THE ASSETS OF SUCH PERSON OR SHALL COMMENCE ANY CASE OR OTHER PROCEEDING
RELATING TO SUCH PERSON UNDER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY, READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION OR SIMILAR LAW OF
ANY JURISDICTION, NOW OR HEREAFTER IN EFFECT, OR SHALL TAKE ANY ACTION TO
AUTHORIZE OR IN FURTHERANCE OF ANY OF THE FOREGOING, OR IF ANY SUCH PETITION OR
APPLICATION SHALL BE FILED OR ANY SUCH CASE OR OTHER PROCEEDING SHALL BE
COMMENCED AGAINST THE PARENT, ANY BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES SHALL INDICATE ITS APPROVAL THEREOF, CONSENT THERETO OR
ACQUIESCENCE THEREIN OR SUCH PETITION OR APPLICATION SHALL NOT HAVE BEEN
DISMISSED WITHIN FORTY-FIVE (45) DAYS FOLLOWING THE FILING THEREOF;

85


--------------------------------------------------------------------------------


(H)           A DECREE OR ORDER IS ENTERED APPOINTING ANY SUCH TRUSTEE,
CUSTODIAN, LIQUIDATOR OR RECEIVER OR ADJUDICATING THE PARENT, ANY BORROWER OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES BANKRUPT OR INSOLVENT, OR APPROVING A
PETITION IN ANY SUCH CASE OR OTHER PROCEEDING, OR A DECREE OR ORDER FOR RELIEF
IS ENTERED IN RESPECT OF THE PARENT, ANY BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES IN AN INVOLUNTARY CASE UNDER FEDERAL BANKRUPTCY LAWS AS NOW OR
HEREAFTER CONSTITUTED;

(I)            THERE SHALL REMAIN IN FORCE, UNDISCHARGED, UNSATISFIED AND
UNSTAYED, FOR MORE THAN THIRTY (30) CONSECUTIVE DAYS ANY FINAL JUDGMENT AGAINST
ANY BORROWER OR ANY OF ITS SUBSIDIARIES THAT, WITH OTHER OUTSTANDING FINAL
JUDGMENTS, UNDISCHARGED, AGAINST ANY BORROWER OR ANY OF ITS SUBSIDIARIES,
EXCEEDS IN THE AGGREGATE, $1,000,000;

(J)            THE HOLDERS OF ALL OR ANY PART OF THE SENIOR SECURED DEBT SHALL
ACCELERATE THE MATURITY OF ALL OR ANY PART OF THE SENIOR SECURED DEBT, OR THE
SENIOR SECURED DEBT OR ANY EQUITY INTEREST SHALL BE PREPAID, REDEEMED OR
REPURCHASED IN WHOLE OR IN PART, OR ANY EVENT OF DEFAULT SHALL OCCUR WITH
RESPECT TO THE SENIOR SECURED DEBT;

(K)           IF ANY OF THE LOAN DOCUMENTS SHALL BE CANCELLED, TERMINATED,
REVOKED OR RESCINDED OR THE AGENT’S SECURITY INTERESTS, MORTGAGES OR LIENS IN A
SUBSTANTIAL PORTION OF THE COLLATERAL SHALL CEASE TO BE PERFECTED, OR SHALL
CEASE TO HAVE THE PRIORITY CONTEMPLATED BY THE SECURITY DOCUMENTS, IN EACH CASE
OTHERWISE THAN IN ACCORDANCE WITH THE TERMS THEREOF OR WITH THE EXPRESS PRIOR
WRITTEN AGREEMENT, CONSENT OR APPROVAL OF THE LENDERS, OR ANY ACTION AT LAW,
SUIT OR IN EQUITY OR OTHER LEGAL PROCEEDING TO CANCEL, REVOKE OR RESCIND ANY OF
THE LOAN DOCUMENTS SHALL BE COMMENCED BY OR ON BEHALF OF THE BORROWERS, ANY OF
THEIR SUBSIDIARIES PARTY THERETO, ANY OF THEIR RESPECTIVE STOCKHOLDERS, OR ANY
HOLDER OF ALL OR ANY PART OF THE SENIOR SECURED DEBT, OR ANY COURT OR ANY OTHER
GOVERNMENTAL OR REGULATORY AUTHORITY OR AGENCY OF COMPETENT JURISDICTION SHALL
MAKE A DETERMINATION THAT, OR ISSUE A JUDGMENT, ORDER, DECREE OR RULING TO THE
EFFECT THAT, ANY ONE OR MORE OF THE LOAN DOCUMENTS IS ILLEGAL, INVALID OR
UNENFORCEABLE IN ACCORDANCE WITH THE TERMS THEREOF;

(L)            ANY BORROWER OR ANY ERISA AFFILIATE INCURS ANY LIABILITY TO THE
PBGC (EXCLUDING REQUESTED INSURANCE PREMIUMS PAYABLE IN THE ORDINARY COURSE) OR
A GUARANTEED PENSION PLAN PURSUANT TO TITLE IV OF ERISA IN AN AGGREGATE AMOUNT
EXCEEDING $500,000, OR ANY BORROWER OR ANY ERISA AFFILIATE IS ASSESSED
WITHDRAWAL LIABILITY PURSUANT TO TITLE IV OF ERISA BY A MULTIEMPLOYER PLAN
REQUIRING AGGREGATE ANNUAL PAYMENTS EXCEEDING $500,000, OR ANY OF THE FOLLOWING
OCCURS WITH RESPECT TO A GUARANTEED PENSION PLAN: (I) AN ERISA REPORTABLE EVENT,
OR A FAILURE TO MAKE A REQUIRED INSTALLMENT OR OTHER PAYMENT (WITHIN THE MEANING
OF §302(F)(1) OF ERISA), PROVIDED THAT THE AGENT DETERMINES IN ITS REASONABLE
DISCRETION THAT SUCH EVENT (A) COULD BE EXPECTED TO RESULT IN LIABILITY OF ANY
OF THE BORROWERS OR THEIR SUBSIDIARIES TO THE PBGC OR SUCH GUARANTEED PENSION
PLAN IN AN AGGREGATE AMOUNT EXCEEDING $500,000 AND (B) COULD CONSTITUTE GROUNDS
FOR THE TERMINATION OF SUCH GUARANTEED PENSION PLAN BY THE PBGC, FOR THE
APPOINTMENT BY THE APPROPRIATE UNITED STATES DISTRICT COURT OF A TRUSTEE TO
ADMINISTER SUCH GUARANTEED PENSION PLAN OR FOR THE IMPOSITION OF A LIEN IN FAVOR
OF SUCH GUARANTEED PENSION PLAN; OR (II) THE APPOINTMENT BY A UNITED STATES
DISTRICT COURT OF A TRUSTEE TO

86


--------------------------------------------------------------------------------


ADMINISTER SUCH GUARANTEED PENSION PLAN; OR (III) THE INSTITUTION BY THE PBGC OF
PROCEEDINGS TO TERMINATE SUCH GUARANTEED PENSION PLAN;

(M)          THE BORROWERS OR ANY OF THEIR SUBSIDIARIES SHALL BE ENJOINED,
RESTRAINED OR IN ANY WAY PREVENTED BY THE ORDER OF ANY COURT OR ANY
ADMINISTRATIVE OR REGULATORY AGENCY FROM CONDUCTING ANY MATERIAL PART OF THE
BUSINESS OF THE BORROWERS AND THEIR SUBSIDIARIES TAKEN AS A WHOLE AND SUCH ORDER
SHALL CONTINUE IN EFFECT FOR MORE THAN THIRTY (30) DAYS;

(N)           THERE SHALL OCCUR ANY MATERIAL DAMAGE TO, OR LOSS, THEFT OR
DESTRUCTION OF, ANY COLLATERAL, WHETHER OR NOT INSURED, OR ANY STRIKE, LOCKOUT,
LABOR DISPUTE, EMBARGO, CONDEMNATION, ACT OF GOD OR PUBLIC ENEMY, OR OTHER
CASUALTY, WHICH IN ANY SUCH CASE CAUSES, FOR MORE THAN FIFTEEN (15) CONSECUTIVE
DAYS, THE CESSATION OR SUBSTANTIAL CURTAILMENT OF REVENUE PRODUCING ACTIVITIES
AT ANY FACILITY OF THE BORROWERS OR ANY OF THEIR SUBSIDIARIES IF SUCH EVENT OR
CIRCUMSTANCE IS NOT COVERED BY BUSINESS INTERRUPTION INSURANCE AND WOULD HAVE A
MATERIAL ADVERSE EFFECT ON THE BUSINESS OR FINANCIAL CONDITION OF THE BORROWERS
AND THEIR SUBSIDIARIES;

(O)           THERE SHALL OCCUR THE LOSS, SUSPENSION OR REVOCATION OF, OR
FAILURE TO RENEW, ANY LICENSE OR PERMIT NOW HELD OR HEREAFTER ACQUIRED BY THE
BORROWERS OR ANY OF THEIR SUBSIDIARIES IF SUCH LOSS, SUSPENSION, REVOCATION OR
FAILURE TO RENEW WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS OR
FINANCIAL CONDITION OF THE BORROWERS AND THEIR SUBSIDIARIES TAKEN AS A WHOLE;

(P)           THE BORROWERS OR ANY OF THEIR SUBSIDIARIES SHALL BE INDICTED FOR A
STATE OR FEDERAL CRIME, OR ANY CIVIL OR CRIMINAL ACTION SHALL OTHERWISE HAVE
BEEN BROUGHT  AGAINST ANY SUCH PERSON, A PUNISHMENT FOR WHICH IN ANY SUCH CASE
COULD REASONABLY BE EXPECTED TO INCLUDE THE FORFEITURE OF ANY ASSETS OF SUCH
PERSON HAVING A FAIR MARKET VALUE IN EXCESS OF $1,000,000;

(Q)           A CHANGE OF CONTROL SHALL OCCUR;

(R)            REAL MEX SHALL, AT ANY TIME, OWN OR CONTROL, DIRECTLY OR
INDIRECTLY, LESS THAN ONE HUNDRED PERCENT (100%) OF THE EQUITY INTERESTS OF EACH
OF THE OTHER BORROWERS;

(S)           (I) ANY DEFAULT OR EVENT OF DEFAULT SHALL OCCUR UNDER THE PARENT
DEBT DOCUMENTS OR UNDER THE TERMS OF ANY OTHER PERMITTED PARENT DEBT, (II) THE
PARENT SHALL INCUR ANY INDEBTEDNESS OTHER THAN THE PERMITTED PARENT DEBT, OR
(III) THE PARENT, ANY BORROWER OR ANY OF THEIR SUBSIDIARIES SHALL (A) MATERIALLY
AMEND, SUPPLEMENT OR OTHERWISE MODIFY (PURSUANT TO A WAIVER OR OTHERWISE) THE
TERMS AND CONDITIONS OF ANY OF THE PERMITTED PARENT DEBT OR (B) REFINANCE,
REFUND, EXTEND, RENEW OR REPLACE ANY OF THE PERMITTED PARENT DEBT, IN EACH CASE,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT, IF THE EFFECT OF SUCH AMENDMENT,
SUPPLEMENT OR OTHER MODIFICATION OR WAIVER OR SUCH REFINANCING, REFUNDING,
EXTENSION, RENEWAL OR REPLACEMENT IS TO (U) INCREASE THE INTEREST RATE PAYABLE
ON THE RELEVANT INDEBTEDNESS THEREUNDER, (V) INCREASE THE CASH PORTION OF ANY
INTEREST REQUIRED TO BE PAID THEREON, (W) CHANGE (TO EARLIER DATES) ANY DATES
UPON WHICH PAYMENTS OF PRINCIPAL OR INTEREST ARE DUE THEREON, (X) INCREASE THE
OBLIGATIONS OF THE

87


--------------------------------------------------------------------------------


OBLIGOR OR OBLIGORS THEREUNDER, (Y) INCREASE THE PRINCIPAL AMOUNT OF SUCH
INDEBTEDNESS IN EXCESS OF THE AMOUNTS CONTEMPLATED BY THE DEFINITIONS OF “PARENT
DEBT” OR “PERMITTED PARENT DEBT” PLUS THE AMOUNT OF ANY ACCRUED AND UNPAID
INTEREST THEREON, OR (Z) CONFER ANY ADDITIONAL RIGHTS ON THE HOLDERS OF THE
RELEVANT INDEBTEDNESS THEREUNDER WHICH WOULD BE ADVERSE TO THE BORROWERS OR ANY
OF THE THEIR SUBSIDIARIES, THE AGENT OR THE LENDERS;

(T)            THE PARENT SHALL ENGAGE IS ANY BUSINESS ACTIVITIES OR HAS ANY
OTHER ASSETS OTHER THAN (I) ITS OWNERSHIP OF 100% OF THE CAPITAL STOCK AND
ECONOMIC INTEREST OF REAL MEX, (II) PERFORMING ITS OBLIGATIONS AND ACTIVITIES
INCIDENTAL THERETO UNDER THE LOAN DOCUMENTS AND UNDER THE TERMS AND CONDITIONS
OF THE PERMITTED PARENT DEBT, AND (III) MAKING OR RECEIVING RESTRICTED PAYMENTS
TO THE EXTENT PERMITTED BY THIS CREDIT AGREEMENT;

(U)           THE PARENT SHALL (I) CONSOLIDATE WITH OR MERGE WITH OR INTO, OR
CONVEY, TRANSFER OR LEASE ALL OR SUBSTANTIALLY ALL ASSETS TO, ANY PERSON, (II)
SELL OR OTHERWISE DISPOSE OF ANY CAPITAL STOCK OF REAL MEX, (III) CREATE OR
ACQUIRE ANY SUBSIDIARY OR MAKE OR OWN ANY INVESTMENT IN ANY PERSON OTHER THAN
REAL MEX, OR (IV) FAIL TO HOLD ITSELF OUT TO THE PUBLIC AS A LEGAL ENTITY
SEPARATE AND DISTINCT FROM ALL OTHER PERSONS;

(V)           THE PARENT SHALL (I) FAIL TO PERFORM ANY TERM, COVENANT OR
AGREEMENT CONTAINED IN THE PARENT GUARANTY OR  (II) CREATE OR INCUR OR SUFFER TO
BE CREATED OR INCURRED OR TO EXIST ANY LIEN, ENCUMBRANCE, MORTGAGE, PLEDGE,
CHARGE, RESTRICTION OR OTHER SECURITY INTEREST OF ANY KIND UPON ANY OF ITS
PROPERTY OR ASSETS OF ANY CHARACTER WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR
UPON THE INCOME OR PROFITS THEREFROM OTHER THAN LIENS IN FAVOR OF THE AGENT FOR
THE BENEFIT OF THE LENDERS AND THE AGENT UNDER THE LOAN DOCUMENTS; OR

(W)          THE COMPANY IS REQUIRED TO PURCHASE ANY OF THE NOTES (AS DEFINED IN
THE INDENTURE) TENDERED PURSUANT TO THE TENDER OFFER AND IS UNABLE TO EITHER (I)
ARRANGE FOR ALL SUCH NOTES TO BE PURCHASED BY A PERSON OTHER THAN PARENT, ANY
BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR (II) OBTAIN FINANCING FOR
ITS PURCHASE OF ALL SUCH TENDERED NOTES ON THE SAME TERMS AS THE EXISTING SENIOR
SECURED DEBT DOCUMENTS, IN EACH CASE PRIOR TO OR ON THE DATE SUCH PURCHASE IS
REQUIRED TO BE MADE;

then, and in any such event, so long as the same may be continuing, the Agent
may, and upon the request of the Majority Lenders shall, by notice in writing to
the Borrowers declare all amounts owing with respect to this Credit Agreement,
the Notes and the other Loan Documents and all Reimbursement Obligations to be,
and they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each of the Borrowers; provided that in the event of
any Event of Default specified in §§14.1(g), 14.1(h) or 14.1(j), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from the Agent or any Lender.

14.2        Termination of Commitments.  If any one or more of the Events of
Default specified in §14.1(g), §14.1(h) or §14.1(j) shall occur, any unused
portion of the credit hereunder shall forthwith terminate and each of the
Lenders shall be relieved of all further obligations to

88


--------------------------------------------------------------------------------


make Loans to the Borrowers and the Agent shall be relieved of all further
obligations to issue, extend or renew Letters of Credit.  If any other Event of
Default shall have occurred and be continuing, the Agent may and, upon the
request of the Majority Lenders, shall, by notice to the Borrowers, terminate
the unused portion of the credit hereunder, and upon such notice being given
such unused portion of the credit hereunder shall terminate immediately and each
of the Lenders shall be relieved of all further obligations to make Loans and
the Agent shall be relieved of all further obligations to issue, extend or renew
Letters of Credit.  No termination of the credit hereunder shall relieve any of
the Borrowers or their Subsidiaries of any of the Obligations.

14.3        Remedies.  In case any one or more of the Events of Default shall
have occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §14.1, the Agent and each
Lender, if owed any amount with respect to the Loans or the Reimbursement
Obligations, may, with the consent of the Majority Lenders but not otherwise,
proceed to protect and enforce its rights by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Credit Agreement and the other Loan
Documents or any instrument pursuant to which the Obligations to such Lender are
evidenced, including as permitted by applicable law the obtaining of the ex
parte appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender.  No remedy herein conferred upon any
Lender or the Agent or the holder of any Note or purchaser of any Letter of
Credit Participation is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or any other provision of law.  In addition, the Borrowers shall
cooperate with the Agent in the transfer of any licenses or leases used in the
business of the Borrowers and their Subsidiaries to the Agent or any other third
party designated by the Agent.

14.4        Distribution of Collateral Proceeds.  In the event that, following
the occurrence or during the continuance of any Default or Event of Default, the
Agent or any Lender, as the case may be, receives any monies in connection with
the enforcement of any of the Security Documents, or otherwise with respect to
the realization upon any of the Collateral, such monies shall be distributed for
application as follows:

(A)           FIRST, TO THE PAYMENT OF, OR (AS THE CASE MAY BE) THE
REIMBURSEMENT OF THE AGENT FOR OR IN RESPECT OF ALL REASONABLE COSTS, EXPENSES,
DISBURSEMENTS AND LOSSES WHICH SHALL HAVE BEEN INCURRED OR SUSTAINED BY THE
AGENT IN CONNECTION WITH THE COLLECTION OF SUCH MONIES BY THE AGENT, FOR THE
EXERCISE, PROTECTION OR ENFORCEMENT BY THE AGENT OF ALL OR ANY OF THE RIGHTS,
REMEDIES, POWERS AND PRIVILEGES OF THE AGENT UNDER THIS CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS OR IN RESPECT OF THE COLLATERAL OR IN SUPPORT OF ANY
PROVISION OF ADEQUATE INDEMNITY TO THE AGENT AGAINST ANY TAXES OR LIENS WHICH BY
LAW SHALL HAVE, OR MAY HAVE, PRIORITY OVER THE RIGHTS OF THE AGENT TO SUCH
MONIES;

(B)           SECOND, TO ALL OTHER OBLIGATIONS IN SUCH ORDER OR PREFERENCE AS
THE MAJORITY LENDERS MAY DETERMINE; PROVIDED, HOWEVER, THAT (I) DISTRIBUTIONS
SHALL BE MADE (A) PARI PASSU AMONG OBLIGATIONS WITH RESPECT TO THE AGENT’S FEE
PAYABLE PURSUANT TO THE FEE LETTER AND ALL OTHER OBLIGATIONS AND (B) WITH
RESPECT TO EACH TYPE OF OBLIGATION

89


--------------------------------------------------------------------------------


OWING TO THE LENDERS, SUCH AS INTEREST, PRINCIPAL, FEES AND EXPENSES, AMONG THE
LENDERS PRO RATA, AND (II) THE AGENT MAY IN ITS DISCRETION MAKE PROPER ALLOWANCE
TO TAKE INTO ACCOUNT ANY OBLIGATIONS NOT THEN DUE AND PAYABLE;

(C)           THIRD, UPON PAYMENT AND SATISFACTION IN FULL OR OTHER PROVISIONS
FOR PAYMENT IN FULL SATISFACTORY TO THE LENDERS AND THE AGENT OF ALL OF THE
OBLIGATIONS, TO THE PAYMENT OF ANY OBLIGATIONS REQUIRED TO BE PAID PURSUANT TO
THE UNIFORM COMMERCIAL CODE OF THE COMMONWEALTH OF MASSACHUSETTS; AND

(D)           FOURTH, THE EXCESS, IF ANY, SHALL BE RETURNED TO THE BORROWERS OR
TO SUCH OTHER PERSONS AS ARE ENTITLED THERETO.

15.          SETOFF.

15.1        Setoff.  Regardless of the adequacy of any collateral, during the
continuance of any Event of Default, any deposits or other sums credited by or
due from any of the Lenders to any of the Borrowers and any securities or other
property of any of the Borrowers in the possession of such Lender may be applied
to or set off by such Lender against the payment of Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of any of the Borrowers to the Lenders. 
Each of the Lenders agrees with each other Lender that (a) if an amount to be
set off is to be applied to Indebtedness of any of the Borrowers to such Lender,
other than Indebtedness evidenced by the Notes held by such Lender, such amount
shall be applied ratably to such other Indebtedness and to the Indebtedness
evidenced by all such Notes held by such Lender, and (b) if such Lender shall
receive from any of the Borrowers, whether by voluntary payment, exercise of the
right of setoff, counterclaim, cross action, enforcement of the claim evidenced
by the Notes held by, such Lender by proceedings against such Borrower at law or
in equity or by proof thereof in bankruptcy, reorganization, liquidation,
receivership or similar proceedings, or otherwise, and shall retain and apply to
the payment of the Note or Notes held by such Lender any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it or its
proportionate payment as contemplated by this Credit Agreement; provided that if
all or any part of such excess payment is thereafter recovered from such Lender,
such disposition and arrangements shall be rescinded and the amount restored to
the extent of such recovery, but without interest.

15.2        Consent to Setoff.  Notwithstanding the foregoing §15.1, at any time
that the Loans or any other obligation shall be secured by real property located
in California, no Lender or the Agent shall exercise a right of setoff, lien or
counterclaim or take any court or administrative action or institute any
proceeding to enforce any provision of this Credit Agreement or any Note unless
it is taken with the consent of the Majority Lenders, or approved in writing by
the Agent, if such setoff or action or proceeding would or might (pursuant to
California Code of Civil Procedure Sections 580a, 580b, 580d and 726 of The
California Code of Civil Procedure or Section 2924 of the California Civil Code,
if applicable, or otherwise) affect or impair the validity, priority, or
enforceability of the liens granted to the Agent pursuant to the

90


--------------------------------------------------------------------------------


Security Documents or the enforceability of the Notes and other obligations
hereunder, and any attempted exercise by any Lender or the Agent of any such
right without obtaining such consent of the Majority Lenders or the Agent shall
be null and void.  This §15.2 shall be solely for the benefit of each of the
Lenders and the Agent hereunder.

16.          THE AGENT.

16.1        Authorization.

(A)           THE AGENT IS AUTHORIZED TO TAKE SUCH ACTION ON BEHALF OF EACH OF
THE LENDERS AND TO EXERCISE ALL SUCH POWERS AS ARE HEREUNDER AND UNDER ANY OF
THE OTHER LOAN DOCUMENTS AND ANY RELATED DOCUMENTS DELEGATED TO THE AGENT,
TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENT THERETO, PROVIDED THAT NO
DUTIES OR RESPONSIBILITIES NOT EXPRESSLY ASSUMED HEREIN OR THEREIN SHALL BE
IMPLIED TO HAVE BEEN ASSUMED BY THE AGENT.

(B)           THE RELATIONSHIP BETWEEN THE AGENT AND EACH OF THE LENDERS IS THAT
OF AN INDEPENDENT CONTRACTOR.  THE USE OF THE TERM “AGENT” IS FOR CONVENIENCE
ONLY AND IS USED TO DESCRIBE, AS A FORM OF CONVENTION, THE INDEPENDENT
CONTRACTUAL RELATIONSHIP BETWEEN THE AGENT AND EACH OF THE LENDERS.  NOTHING
CONTAINED IN THIS CREDIT AGREEMENT NOR THE OTHER LOAN DOCUMENTS SHALL BE
CONSTRUED TO CREATE AN AGENCY, TRUST OR OTHER FIDUCIARY RELATIONSHIP BETWEEN THE
AGENT AND ANY OF THE LENDERS.

(C)           AS AN INDEPENDENT CONTRACTOR EMPOWERED BY THE LENDERS TO EXERCISE
CERTAIN RIGHTS AND PERFORM CERTAIN DUTIES AND RESPONSIBILITIES HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS, THE AGENT IS NEVERTHELESS A “REPRESENTATIVE” OF
THE LENDERS, AS THAT TERM IS DEFINED IN ARTICLE 1 OF THE UNIFORM COMMERCIAL
CODE, FOR PURPOSES OF ACTIONS FOR THE BENEFIT OF THE LENDERS AND THE AGENT WITH
RESPECT TO ALL COLLATERAL SECURITY AND GUARANTIES CONTEMPLATED BY THE LOAN
DOCUMENTS.  SUCH ACTIONS INCLUDE THE DESIGNATION OF THE AGENT AS “SECURED
PARTY”, “MORTGAGEE” OR THE LIKE ON ALL FINANCING STATEMENTS AND OTHER DOCUMENTS
AND INSTRUMENTS, WHETHER RECORDED OR OTHERWISE, RELATING TO THE ATTACHMENT,
PERFECTION, PRIORITY OR ENFORCEMENT OF ANY SECURITY INTERESTS, MORTGAGES OR
DEEDS OF TRUST IN COLLATERAL SECURITY INTENDED TO SECURE THE PAYMENT OR
PERFORMANCE OF ANY OF THE OBLIGATIONS, ALL FOR THE BENEFIT OF THE LENDERS AND
THE AGENT.

16.2        Employees and Agents.  The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Credit Agreement and the other Loan Documents.  The Agent
may utilize the services of such Persons as the Agent in its sole discretion may
reasonably determine, and all reasonable fees and expenses of any such Persons
shall be paid by the Borrowers.

16.3        No Liability.  Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent or employee thereof, shall be liable for any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or

91


--------------------------------------------------------------------------------


error of judgment whatsoever, except that the Agent or such other Person, as the
case may be, may be liable for losses due to its willful misconduct or gross
negligence.

16.4        No Representations.


16.4.1     GENERAL.  THE AGENT SHALL NOT BE RESPONSIBLE FOR THE EXECUTION OR
VALIDITY OR ENFORCEABILITY OF THIS CREDIT AGREEMENT, THE NOTES, THE LETTERS OF
CREDIT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY INSTRUMENT AT ANY TIME
CONSTITUTING, OR INTENDED TO CONSTITUTE, COLLATERAL SECURITY FOR THE NOTES, OR
FOR THE VALUE OF ANY SUCH COLLATERAL SECURITY OR FOR THE VALIDITY,
ENFORCEABILITY OR COLLECTABILITY OF ANY SUCH AMOUNTS OWING WITH RESPECT TO THE
NOTES, OR FOR ANY RECITALS OR STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE
HEREIN, IN ANY OF THE OTHER LOAN DOCUMENTS, THE SENIOR SECURED DEBT DOCUMENTS,
THE EQUITY DOCUMENTS OR THE UNSECURED TERM LOAN DOCUMENTS, OR IN ANY CERTIFICATE
OR INSTRUMENT HEREAFTER FURNISHED TO IT BY OR ON BEHALF OF ANY BORROWER OR ANY
OF THEIR RESPECTIVE SUBSIDIARIES, OR BE BOUND TO ASCERTAIN OR INQUIRE AS TO THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, CONDITIONS, COVENANTS OR
AGREEMENTS HEREIN OR IN ANY INSTRUMENT AT ANY TIME CONSTITUTING, OR INTENDED TO
CONSTITUTE, COLLATERAL SECURITY FOR THE NOTES OR TO INSPECT ANY OF THE
PROPERTIES, BOOKS OR RECORDS OF ANY BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES.  THE AGENT SHALL NOT BE BOUND TO ASCERTAIN WHETHER ANY NOTICE,
CONSENT, WAIVER OR REQUEST DELIVERED TO IT BY ANY BORROWER OR ANY HOLDER OF ANY
OF THE NOTES SHALL HAVE BEEN DULY AUTHORIZED OR IS TRUE, ACCURATE AND COMPLETE. 
THE AGENT HAS NOT MADE NOR DOES IT NOW MAKE ANY REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, NOR DOES IT ASSUME ANY LIABILITY TO THE LENDERS, WITH
RESPECT TO THE CREDIT WORTHINESS OR FINANCIAL CONDITIONS OF ANY BORROWER OR ANY
OF THEIR RESPECTIVE SUBSIDIARIES.  EACH LENDER ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR ANY OTHER LENDER, AND BASED
UPON SUCH INFORMATION AND DOCUMENTS AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS CREDIT AGREEMENT.


16.4.2     CLOSING DOCUMENTATION, ETC.  FOR PURPOSES OF DETERMINING COMPLIANCE
WITH THE CONDITIONS SET FORTH IN §12, EACH LENDER THAT HAS EXECUTED THIS CREDIT
AGREEMENT SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED, OR TO BE
SATISFIED WITH, EACH DOCUMENT AND MATTER EITHER SENT, OR MADE AVAILABLE, BY THE
AGENT TO SUCH LENDER FOR CONSENT, APPROVAL, ACCEPTANCE OR SATISFACTION, OR
REQUIRED THEREUNDER TO BE CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR
SATISFACTORY TO SUCH LENDER, UNLESS AN OFFICER OF THE AGENT ACTIVE UPON THE
BORROWERS’ ACCOUNT SHALL HAVE RECEIVED NOTICE FROM SUCH LENDER PRIOR TO THE
CLOSING DATE SPECIFYING SUCH LENDER’S OBJECTION THERETO AND SUCH OBJECTION SHALL
NOT HAVE BEEN WITHDRAWN BY NOTICE TO THE AGENT TO SUCH EFFECT ON OR PRIOR TO THE
CLOSING DATE.

16.5        Payments.


16.5.1     PAYMENTS TO AGENT.  A PAYMENT BY ANY BORROWER TO THE AGENT HEREUNDER
OR UNDER ANY OF THE OTHER LOAN DOCUMENTS FOR THE ACCOUNT OF ANY LENDER SHALL
CONSTITUTE A PAYMENT TO SUCH LENDER.  THE AGENT AGREES PROMPTLY (BUT IN NO CASE
LATER THAN TWO BUSINESS DAYS AFTER THE RECEIPT OF SUCH PAYMENTS BY THE AGENT) TO
DISTRIBUTE TO EACH LENDER SUCH LENDER’S PRO RATA SHARE OF PAYMENTS RECEIVED BY
THE AGENT FOR THE ACCOUNT OF

92


--------------------------------------------------------------------------------



THE LENDERS EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN OR IN ANY OF THE OTHER
LOAN DOCUMENTS.


16.5.2     DISTRIBUTION BY AGENT.  IF IN THE OPINION OF THE AGENT THE
DISTRIBUTION OF ANY AMOUNT RECEIVED BY IT IN SUCH CAPACITY HEREUNDER, UNDER THE
NOTES OR UNDER ANY OF THE OTHER LOAN DOCUMENTS MIGHT INVOLVE IT IN LIABILITY, IT
MAY REFRAIN FROM MAKING DISTRIBUTION UNTIL ITS RIGHT TO MAKE DISTRIBUTION SHALL
HAVE BEEN ADJUDICATED BY A COURT OF COMPETENT JURISDICTION.  IF A COURT OF
COMPETENT JURISDICTION SHALL ADJUDGE THAT ANY AMOUNT RECEIVED AND DISTRIBUTED BY
THE AGENT IS TO BE REPAID, EACH PERSON TO WHOM ANY SUCH DISTRIBUTION SHALL HAVE
BEEN MADE SHALL EITHER REPAY TO THE AGENT ITS PROPORTIONATE SHARE OF THE AMOUNT
SO ADJUDGED TO BE REPAID OR SHALL PAY OVER THE SAME IN SUCH MANNER AND TO SUCH
PERSONS AS SHALL BE DETERMINED BY SUCH COURT.


16.5.3     DELINQUENT LENDERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
LENDER THAT FAILS (I) TO MAKE AVAILABLE TO THE AGENT ITS PRO RATA SHARE OF ANY
LOAN OR TO PURCHASE ANY LETTER OF CREDIT PARTICIPATION OR (II) TO COMPLY WITH
THE PROVISIONS OF §15 WITH RESPECT TO MAKING DISPOSITIONS AND ARRANGEMENTS WITH
THE OTHER LENDERS, WHERE SUCH LENDER’S SHARE OF ANY PAYMENT RECEIVED, WHETHER BY
SETOFF OR OTHERWISE, IS IN EXCESS OF ITS PRO RATA SHARE OF SUCH PAYMENTS DUE AND
PAYABLE TO ALL OF THE LENDERS, IN EACH CASE AS, WHEN AND TO THE FULL EXTENT
REQUIRED BY THE PROVISIONS OF THIS CREDIT AGREEMENT, SHALL BE DEEMED DELINQUENT
(A “DELINQUENT LENDER”) AND SHALL BE DEEMED A DELINQUENT LENDER UNTIL SUCH TIME
AS SUCH DELINQUENCY IS SATISFIED.  A DELINQUENT LENDER SHALL BE DEEMED TO HAVE
ASSIGNED ANY AND ALL PAYMENTS DUE TO IT FROM THE BORROWERS, WHETHER ON ACCOUNT
OF OUTSTANDING LOANS, UNPAID REIMBURSEMENT OBLIGATIONS, INTEREST, FEES OR
OTHERWISE, TO THE REMAINING NONDELINQUENT LENDERS FOR APPLICATION TO, AND
REDUCTION OF, THEIR RESPECTIVE PRO RATA SHARES OF ALL OUTSTANDING LOANS AND
UNPAID REIMBURSEMENT OBLIGATIONS.  THE DELINQUENT LENDER HEREBY AUTHORIZES THE
AGENT TO DISTRIBUTE SUCH PAYMENTS TO THE NONDELINQUENT LENDERS IN PROPORTION TO
THEIR RESPECTIVE PRO RATA SHARES OF ALL OUTSTANDING LOANS AND UNPAID
REIMBURSEMENT OBLIGATIONS.  A DELINQUENT LENDER SHALL BE DEEMED TO HAVE
SATISFIED IN FULL A DELINQUENCY WHEN AND IF, AS A RESULT OF APPLICATION OF THE
ASSIGNED PAYMENTS TO ALL OUTSTANDING LOANS AND UNPAID REIMBURSEMENT OBLIGATIONS
OF THE NONDELINQUENT LENDERS, THE LENDERS’ RESPECTIVE PRO RATA SHARES OF ALL
OUTSTANDING LOANS AND UNPAID REIMBURSEMENT OBLIGATIONS HAVE RETURNED TO THOSE IN
EFFECT IMMEDIATELY PRIOR TO SUCH DELINQUENCY AND WITHOUT GIVING EFFECT TO THE
NONPAYMENT CAUSING SUCH DELINQUENCY.

16.6        Holders of Notes.  The Agent may deem and treat the payee of any
Note or the purchaser of any Letter of Credit Participation as the absolute
owner or purchaser thereof for all purposes hereof until it shall have been
furnished in writing with a different name by such payee or by a subsequent
holder, assignee or transferee.

16.7        Indemnity.  The Lenders ratably agree hereby to indemnify and hold
harmless the Agent and its affiliates from and against any and all claims,
actions and suits (whether groundless or otherwise), losses, damages, costs,
expenses (including any expenses for which the Agent or such affiliate has not
been reimbursed by the Borrowers as required by §18), and liabilities of every
nature and character arising out of or related to this Credit Agreement, the

93


--------------------------------------------------------------------------------


Notes, or any of the other Loan Documents or the transactions contemplated or
evidenced hereby or thereby, or the Agent’s actions taken hereunder or
thereunder, except to the extent that any of the same shall be directly caused
by the willful misconduct or gross negligence of the Agent.

16.8        Agent as Lender.  In its individual capacity, GE Capital shall have
the same obligations and the same rights, powers and privileges in respect to
its Revolving Credit Commitment, and the Loans made by it, and as the holder of
any of the Notes, as it would have were it not also the Agent.

16.9        Resignation.  The Agent may resign at any time by giving sixty (60)
days prior written notice thereof to the Lenders and the Borrowers.  Upon any
such resignation, the Majority Lenders shall have the right to appoint a
successor Agent.  Unless a Default or Event of Default shall have occurred and
be continuing, such successor Agent shall be reasonably acceptable to the
Borrowers.  If no successor Agent shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a
financial institution having a rating of not less than A or its equivalent by
Standard & Poor’s Ratings Group.  Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder.  After any retiring Agent’s resignation, the
provisions of this Credit Agreement and the other Loan Documents shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as Agent.  Notwithstanding anything to the contrary
set forth herein, GE Capital, in its capacity as Agent hereunder, is permitted
at any time without prior notice to resign as Administrative Agent and to
appoint Sun Capital or any Sun Capital Affiliate as successor Administrative
Agent and Collateral Agent without the prior consent of any Lender or the
Borrowers.  Upon such appointment, GE Capital shall be discharged from its
duties and obligations hereunder and under the other Loan Documents as
administrative agent or collateral agent and the provisions of this Credit
Agreement and the other Loan Documents shall continue in effect for its benefit
in respect of actions taken or omitted to be taken by it while it was acting as
Agent.

16.10      Notification of Defaults and Events of Default; Other Notices.  Each
Lender hereby agrees that, upon learning of the existence of a Default or an
Event of Default, it shall promptly notify the Agent thereof.  The Agent hereby
agrees that upon receipt of any notice under this §16.10 it shall promptly
notify the other Lenders of the existence of such Default or Event of Default.

16.11      Duties in the Case of Enforcement.  In case one of more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent shall, if (i) so requested by
the Majority Lenders and (ii) the Lenders have provided to the Agent such
additional indemnities and assurances against expenses and liabilities as the
Agent may reasonably request, proceed to enforce the provisions of the Security
Documents authorizing the sale or other disposition of all or any part of the
Collateral and exercise all or any such other legal and equitable and other
rights or remedies as it may have in respect of such Collateral.  The Majority
Lenders may direct the Agent in writing as to the

94


--------------------------------------------------------------------------------


method and the extent of any such sale or other disposition, the Lenders hereby
agreeing to indemnify and hold the Agent, harmless from all liabilities incurred
in respect of all actions taken or omitted in accordance with such directions,
provided that the Agent need not comply with any such direction to the extent
that the Agent reasonably believes the Agent’s compliance with such direction to
be unlawful or commercially unreasonable in any applicable jurisdiction.

16.12      Agent May File Proofs of Claim.

(A)           IN CASE OF THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY,
LIQUIDATION, BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR
OTHER JUDICIAL, ADMINISTRATIVE OR LIKE PROCEEDING OR ANY ASSIGNMENT FOR THE
BENEFIT OF CREDITORS RELATIVE TO THE BORROWERS OR ANY OF THEIR SUBSIDIARIES, THE
AGENT (IRRESPECTIVE OF WHETHER THE PRINCIPAL OF ANY LOAN, REIMBURSEMENT
OBLIGATION OR UNPAID REIMBURSEMENT OBLIGATION SHALL THEN BE DUE AND PAYABLE AS
HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE
AGENT SHALL HAVE MADE ANY DEMAND ON THE BORROWERS) SHALL BE ENTITLED AND
EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING, UNDER ANY SUCH ASSIGNMENT OR
OTHERWISE:

(I)            TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, REIMBURSEMENT OBLIGATIONS
OR UNPAID REIMBURSEMENT OBLIGATIONS AND ALL OTHER OBLIGATIONS THAT ARE OWING AND
UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN
ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE AGENT (INCLUDING ANY CLAIM FOR
THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS
AND THE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE
THE LENDERS AND THE AGENT UNDER §§2.2, 5.6, 6.1, 6.2 AND 18.1)ALLOWED IN SUCH
PROCEEDING OR UNDER ANY SUCH ASSIGNMENT; AND

(II)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

(B)           ANY CUSTODIAN, RECEIVER, ASSIGNEE, TRUSTEE, LIQUIDATOR,
SEQUESTRATOR OR OTHER SIMILAR OFFICIAL IN ANY SUCH PROCEEDING OR UNDER ANY SUCH
ASSIGNMENT IS HEREBY AUTHORIZED BY EACH LENDER TO MAKE SUCH PAYMENTS TO THE
AGENT AND, IN THE EVENT THAT THE AGENT SHALL CONSENT TO THE MAKING OF SUCH
PAYMENTS DIRECTLY TO THE LENDERS, NEVERTHELESS TO PAY TO THE AGENT ANY AMOUNT
DUE FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE
AGENT AND ITS AGENTS AND COUNSEL, AND ANY OTHER AMOUNTS DUE THE AGENT UNDER
§§2.2, 5.6, 6.1, 6.2 AND 18.1.

(C)           NOTHING CONTAINED HEREIN SHALL AUTHORIZE THE AGENT TO CONSENT TO
OR ACCEPT OR ADOPT ON BEHALF OF ANY LENDER ANY PLAN OF REORGANIZATION,
ARRANGEMENT, ADJUSTMENT OR COMPOSITION AFFECTING THE OBLIGATIONS OWED TO SUCH
LENDER OR THE RIGHTS OF ANY LENDER OR TO AUTHORIZE THE AGENT TO VOTE IN RESPECT
OF THE CLAIM OF ANY LENDER IN ANY SUCH PROCEEDING OR UNDER ANY SUCH ASSIGNMENT.

95


--------------------------------------------------------------------------------


17.          TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.

17.1        Confidentiality.  Each of the Lenders and the Agent agrees, on
behalf of itself and each of its affiliates, directors, officers, employees and
representatives, to keep confidential, in accordance with their customary
procedures for handling confidential information of the same nature and in
accordance with safe and sound banking practices, any non-public information
supplied to it by any of the Borrowers or their Subsidiaries pursuant to this
Credit Agreement, provided that nothing herein shall limit the disclosure of any
such information (a) after such information shall have become public other than
through a violation of this §17.1, or becomes available to any of the Lenders or
the Agent on a nonconfidential basis from a source other than the Borrowers, (b)
to the extent required by statute, rule, regulation or judicial process, (c) to
counsel for any of the Lenders or the Agent, (d) to bank examiners or any other
regulatory authority having jurisdiction over any Lender or the Agent, or to
auditors or accountants, (e) to the Agent, any Lender or any Financial
Affiliate, (f) in connection with any litigation to which any one or more of the
Lenders, the Agent or any Financial Affiliate is a party, or in connection with
the enforcement of rights or remedies hereunder or under any other Loan
Document, (g) to a Lender Affiliate or a Subsidiary or affiliate of the Agent,
(h) to any actual or prospective assignee or participant or any actual or
prospective counterparty (or its advisors) to any swap or derivative
transactions referenced to credit or other risks or events arising under this
Credit Agreement or any other Loan Document so long as such assignee,
participant or counterparty, as the case may be, agrees to be bound by the
provisions of §17.1 or (i) with the consent of the Borrowers.  Moreover, each of
the Agent, the Lenders and any Financial Affiliate is hereby expressly permitted
by the Borrowers to refer to any of the Borrowers and its Subsidiaries in
connection with any advertising, promotion or marketing undertaken by the Agent,
such Lender or such Financial Affiliate and, for such purpose, the Agent, such
Lender or such Financial Affiliate may utilize any trade name, trademark, logo
or other distinctive symbol associated with the Borrowers or any of their
Subsidiaries or any of their businesses.

17.2        Prior Notification.  Unless specifically prohibited by applicable
law or court order, each of the Lenders and the Agent shall, prior to disclosure
thereof, notify the Borrowers of any request for disclosure of any such
non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) or pursuant to legal
process.

17.3        Other.  In no event shall any Lender or the Agent be obligated or
required to return any materials furnished to it or any Financial Affiliate by
any of the Borrowers or their Subsidiaries.  The obligations of each Lender
under this §17 shall supersede and replace the obligations of such Lender under
any confidentiality letter in respect of this financing signed and delivered by
such Lender to any of the Borrowers prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans or Reimbursement Obligations from any Lender.

18.          EXPENSES AND INDEMNIFICATION.

18.1        Expenses.  The Borrowers jointly and severally agree to pay (i) the
reasonable costs of producing and reproducing this Credit Agreement, the other
Loan Documents and the other agreements and instruments mentioned herein, (ii)
the reasonable fees, expenses and

96


--------------------------------------------------------------------------------


disbursements of the Agent’s Special Counsel or any local counsel to the Agent
incurred in connection with the preparation, syndication, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, any amendments, modifications, approvals, consents or
waivers hereto or hereunder, or the cancellation of any Loan Document upon
payment in full in cash of all of the Obligations or pursuant to any terms of
such Loan Document for providing for such cancellation, (iii) the reasonable
fees, expenses and disbursements of the Agent or any of its affiliates incurred
by the Agent or such affiliate in connection with the preparation, syndication,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, including all title insurance premiums and surveyor,
engineering and appraisal charges, (iv) any fees, costs, expenses and bank
charges, including bank charges for returned checks, incurred by the Agent in
establishing, maintaining or handling agency accounts, lock box accounts and
other accounts for the collection of any of the Collateral; (v) all reasonable
out-of-pocket expenses (including without limitation reasonable attorneys’ fees
and costs, which attorneys may be employees of any Lender or the Agent, and
reasonable consulting, accounting, appraisal, investment banking and similar
professional fees and charges) incurred by any Lender or the Agent in connection
with (A) the enforcement of or preservation of rights under any of the Loan
Documents against any of the Borrowers or their Subsidiaries or the
administration thereof after the occurrence of a Default or Event of Default and
(B) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to any Lender’s or the Agent’s relationship with
any of the Borrowers or their Subsidiaries and (vi) all reasonable fees,
expenses and disbursements of any Lender or the Agent incurred in connection
with Uniform Commercial Code searches, Uniform Commercial Code filings or
mortgage recordings.

18.2        Indemnification.  The Borrowers jointly and severally agree to
indemnify and hold harmless the Agent, the affiliates of the Agent, and the
Lenders from and against any and all claims, actions and suits whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of this Credit
Agreement or any of the other Loan Documents or the transactions contemplated
hereby including, without limitation, (i) any actual or proposed use by any of
the Borrowers or their Subsidiaries of the proceeds of any of the Loans or
Letters of Credit, (ii) the reversal or withdrawal of any provisional credits
granted by the Agent upon the transfer of funds from lock box, bank agency or
concentration accounts or in connection with the provisional honoring of checks
or other items, (iii) any actual or alleged infringement of any patent,
copyright, trademark, service mark or similar right of any of the Borrowers or
their Subsidiaries comprised in the Collateral, (iv) any of the Borrowers or
their Subsidiaries entering into or performing this Credit Agreement or any of
the other Loan Documents or (v) with respect to each of the Borrowers and their
Subsidiaries and their respective properties and assets, the violation of any
Environmental Law, the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release or threatened release of any Hazardous Substances
or any action, suit, proceeding or investigation brought or threatened with
respect to any Hazardous Substances (including, but not limited to, claims with
respect to wrongful death, personal injury or damage to property), in each case
including, without limitation, the reasonable fees and disbursements of counsel
and allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding; provided that no Borrower shall
be liable for any portion of such liabilities, losses, damages and expenses
resulting from the gross negligence or willful misconduct of the Agent, or any
affiliate thereof.  In litigation, or the preparation therefor,

97


--------------------------------------------------------------------------------


the Lenders, the Agent, and the affiliates of the Agent shall be entitled to
select their own counsel and, in addition to the foregoing indemnity, the
Borrowers agree to pay promptly the reasonable fees and expenses of such
counsel.  If, and to the extent that the obligations of the Borrowers under this
§18.2 are unenforceable for any reason, the Borrowers hereby agrees to make the
maximum contribution to the payment in satisfaction of such obligations which is
permissible under applicable law.

18.3        Survival.  The covenants contained in this §18 shall survive payment
or satisfaction in full of all other Obligations.

19.          SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of any of the Borrowers or their Subsidiaries pursuant
hereto shall be deemed to have been relied upon by the Lenders and the Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans and the
issuance, extension or renewal of any Letters of Credit, as herein contemplated,
and shall continue in full force and effect so long as any Letter of Credit or
any amount due under this Credit Agreement or the Notes or any of the other Loan
Documents remains outstanding or any Lender has any obligation to make any Loans
or the Agent has any obligation to issue, extend or renew any Letter of Credit,
and for such further time as may be otherwise expressly specified in this Credit
Agreement.  All statements contained in any certificate or other paper delivered
to any Lender or the Agent at any time by or on behalf of any of the Borrowers
or their Subsidiaries pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by such
Borrower or such Subsidiary hereunder.

20.          ASSIGNMENT AND PARTICIPATION.

20.1        Conditions to Assignment by Lenders.  Except as provided herein,
each Lender may assign to one or more Eligible Assignees all or a portion of its
interests, rights and obligations under this Credit Agreement (including all or
a portion of its Revolving Credit Commitment Percentage and Revolving Credit
Commitment and the same portion of the Revolving Credit Loans at the time owing
to it, the Revolving Credit Notes held by it and its participating interest in
the risk relating to any Letters of Credit, provided that (a) except in the case
of an assignment to another Lender, an affiliate of any Lender or an Approved
Fund of any Lender, each of the Agent and, unless an Event of Default shall have
occurred and be continuing, the Borrowers shall have given their prior written
consent to such assignment, which consent will not be unreasonably withheld or
delayed, (b) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations in respect of
its Revolving Credit Commitment Percentage and Revolving Credit Commitment, the
Revolving Credit Loans at the time owing to it, and its participating interest
in the risk relating to any Letters of Credit, (c) each assignment shall be in a
minimum amount of $3,000,000 (or if less, such Lender’s entire Loans and
Revolving Credit Commitment, or such lesser amount consented to by the Agent);
and (d) the parties to such assignment shall execute and deliver to the Agent,
for recording in the Register (as hereinafter defined), an Assignment and
Acceptance, substantially in the form of Exhibit D hereto (an “Assignment and
Acceptance”), together with

98


--------------------------------------------------------------------------------


any Notes subject to such assignment.  Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least five (5) Business Days
after the execution thereof, (y) the assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder, and (z) the assigning Lender shall, to
the extent provided in such assignment and upon payment to the Agent of the
registration fee referred to in §20.3, be released from its obligations under
this Credit Agreement.  Notwithstanding anything to the contrary set forth
herein, GE Capital, in its capacity as a Lender hereunder is permitted at any
time to assign all of its rights, obligations and liabilities hereunder to Sun
Capital or any Sun Capital Affiliate upon its execution and delivery to Sun
Capital or any Sun Capital Affiliate of an Assignment and Acceptance Agreement,
and any such assignment shall not in any case be subject to the existence or
absence of any Default or Event of Default, the delivery of promissory notes,
any minimum amount of the loans and commitments assigned, the payment of any
assignment fee or any other costs and expenses or the prior consent of any
Lender, the Borrowers, Sun Capital or the Administrative Agent.  Upon the
delivery of such Assignment and Acceptance to Sun Capital or any Sun Capital
Affiliate, GE Capital shall be discharged from its duties and obligations
hereunder and under the other Loan Documents.

20.2        Certain Representations and Warranties; Limitations; Covenants.  By
executing and delivering an Assignment and Acceptance, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows:

(A)           OTHER THAN THE REPRESENTATION AND WARRANTY THAT IT IS THE LEGAL
AND BENEFICIAL OWNER OF THE INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF
ANY ADVERSE CLAIM, THE ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
CREDIT AGREEMENT OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY,
GENUINENESS, SUFFICIENCY OR VALUE OF THIS CREDIT AGREEMENT, THE OTHER LOAN
DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR THE
ATTACHMENT, PERFECTION OR PRIORITY OF ANY SECURITY INTEREST OR MORTGAGE,

(B)           THE ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND
ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF ANY OF THE
BORROWERS OR THEIR SUBSIDIARIES OR ANY OTHER PERSON PRIMARILY OR SECONDARILY
LIABLE IN RESPECT OF ANY OF THE OBLIGATIONS, OR THE PERFORMANCE OR OBSERVANCE BY
ANY OF THE BORROWERS OR THEIR SUBSIDIARIES OR ANY OTHER PERSON PRIMARILY OR
SECONDARILY LIABLE IN RESPECT OF ANY OF THE OBLIGATIONS OF ANY OF THEIR
OBLIGATIONS UNDER THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR
ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR THERETO;

(C)           SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS CREDIT
AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL STATEMENTS REFERRED
TO IN §8.4 AND §9.4 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH
ASSIGNMENT AND ACCEPTANCE;

(D)           SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ASSIGNING LENDER, THE AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS

99


--------------------------------------------------------------------------------


IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS
IN TAKING OR NOT TAKING ACTION UNDER THIS CREDIT AGREEMENT;

(E)           (E)           SUCH ASSIGNEE REPRESENTS AND WARRANTS THAT IT IS AN
ELIGIBLE ASSIGNEE;

(F)            SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE AGENT TO TAKE SUCH
ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS AS ARE DELEGATED TO THE AGENT BY THE
TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL
THERETO;

(G)           SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR
TERMS ALL OF THE OBLIGATIONS THAT BY THE TERMS OF THIS CREDIT AGREEMENT ARE
REQUIRED TO BE PERFORMED BY IT AS A LENDER;

(H)           SUCH ASSIGNEE REPRESENTS AND WARRANTS THAT IT IS LEGALLY
AUTHORIZED TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE;

(I)            SUCH ASSIGNEE ACKNOWLEDGES THAT IT HAS MADE ARRANGEMENTS WITH THE
ASSIGNING LENDER SATISFACTORY TO SUCH ASSIGNEE WITH RESPECT TO ITS PRO RATA
SHARE OF LETTER OF CREDIT FEES IN RESPECT OF OUTSTANDING LETTERS OF CREDIT;

(J)            SUCH ASSIGNEE, IF ORGANIZED UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES, SHALL PROVIDE THE AGENT AND THE BORROWERS WITH THE
FORMS PRESCRIBED BY THE INTERNAL REVENUE SERVICE OF THE UNITED STATES CERTIFYING
AS TO ITS STATUS FOR PURPOSES OF DETERMINING THE APPLICABILITY OF ANY EXEMPTION
FROM UNITED STATES WITHHOLDING TAXES WITH RESPECT TO ALL PAYMENTS TO BE MADE
HEREUNDER TO SUCH ASSIGNEE OR ANY OTHER DOCUMENTS REASONABLY SATISFACTORY TO THE
BORROWERS AND THE AGENT INDICATING THAT ALL PAYMENTS TO BE MADE HEREUNDER TO
SUCH ASSIGNEE ARE SUBJECT TO SUCH TAX AT A RATE REDUCED BY AN APPLICABLE TAX
TREATY. UNLESS THE BORROWERS AND THE AGENT HAVE RECEIVED SUCH FORMS OR SUCH
DOCUMENTS VALIDLY INDICATING THAT PAYMENTS HEREUNDER ARE NOT SUBJECT TO UNITED
STATES WITHHOLDING TAX OR ARE SUBJECT TO SUCH TAX AT A RATE REDUCED BY AN
APPLICABLE TAX TREATY, THE BORROWERS OR THE AGENT SHALL WITHHOLD TAXES FROM SUCH
PAYMENTS AT THE APPLICABLE STATUTORY RATE IN THE CASE OF PAYMENTS TO OR FOR ANY
ASSIGNEE ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE THE UNITED STATES IN
ACCORDANCE WITH §6.2.2.

100


--------------------------------------------------------------------------------


20.3        Register.  The Agent shall maintain a copy of each Assignment and
Acceptance delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Revolving
Credit Commitment Percentage of, and principal amount of the Loans owing to and
Letter of Credit Participations purchased by, the Lenders from time to time. 
The entries in the Register shall be conclusive, in the absence of manifest
error, and each of the Borrowers, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Credit Agreement.  The Register shall be available for
inspection by the Borrowers and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assignee
Lender agrees to pay to the Agent a registration fee in the sum of $3,500.

20.4        New Notes.  Upon its receipt of an Assignment and Acceptance
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall (a) record the information contained therein in
the Register, and (b) give prompt notice thereof to the Borrowers and the
Lenders (other than the assigning Lender).  Within five (5) Business Days after
receipt of such notice, the Borrowers, at their own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such Eligible Assignee in an amount equal to the amount assumed by such
Eligible Assignee pursuant to such Assignment and Acceptance and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder.  Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be substantially the form of the assigned Notes.  Within five (5) days
of issuance of any new Notes pursuant to this §20.4, the Borrowers shall deliver
an opinion of counsel, addressed to the Lenders and the Agent, relating to the
due authorization, execution and delivery of such new Notes and the legality,
validity and binding effect thereof, in form and substance satisfactory to the
Lenders.  The surrendered Notes shall be cancelled and returned to the
Borrowers.

20.5        Participations.  Each Lender may sell participations to one or more
banks or other entities in all or a portion of such Lender’s rights and
obligations under this Credit Agreement and the other Loan Documents; provided
that (i) each such participation shall be in an amount of not less than
$1,000,000, or such lesser amount consented to by the Agent (ii) any such sale
or participation shall not affect the rights and duties of the selling Lender
hereunder to the Borrowers and (iii) the only rights granted to the participant
pursuant to such participation arrangements with respect to waivers, amendments
or modifications of the Loan Documents shall be the rights to approve waivers,
amendments or modifications that would reduce the principal of or the interest
rate on any Loans, extend the term or increase the amount of the Revolving
Credit Commitment of such Lender as it relates to such participant, reduce the
amount of any commitment fees or Letter of Credit Fees to which such participant
is entitled or extend any regularly scheduled payment date for principal or
interest.

20.6        Disclosure.  Each of the Borrowers agrees that in addition to
disclosures made in accordance with standard and customary banking practices any
Lender may disclose information obtained by such Lender pursuant to this Credit
Agreement to assignees or participants and potential assignees or participants
hereunder; provided that such assignees or participants or

101


--------------------------------------------------------------------------------


potential assignees or participants shall agree (i) to treat in confidence such
information unless such information otherwise becomes public knowledge, (ii) not
to disclose such information to a third party, except as required by law or
legal process and (iii) not to make use of such information for purposes of
transactions unrelated to such contemplated assignment or participation.

20.7        Assignee or Participant Affiliated with the Borrowers.  If any
assignee Lender is an Affiliate of any Borrower, then any such assignee Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or other modifications to any of the Loan Documents or
for purposes of making requests to the Agent pursuant to §14.1 or §14.2, and the
determination of the Majority Lenders shall for all purposes of this Credit
Agreement and the other Loan Documents be made without regard to such assignee
Lender’s interest in any of the Loans or Reimbursement Obligations.  If any
Lender sells a participating interest in any of the Loans or Reimbursement
Obligations to a participant, and such participant is a Borrower or an Affiliate
of any Borrower, then such transferor Lender shall promptly notify the Agent of
the sale of such participation.  A transferor Lender shall have no right to vote
as a Lender hereunder or under any of the other Loan Documents for purposes of
granting consents or waivers or for purposes of agreeing to amendments or
modifications to any of the Loan Documents or for purposes of making requests to
the Agent pursuant to §14.1 or §14.2 to the extent that such participation is
beneficially owned by a Borrower or any Affiliate of any Borrower, and the
determination of the Majority Lenders shall for all purposes of this Credit
Agreement and the other Loan Documents be made without regard to the interest of
such transferor Lender in the Loans or Reimbursement Obligations to the extent
of such participation.  The provisions of this §20.7 shall not apply to an
assignee Lender or participant which has disclosed to the other Lenders that it
is an Affiliate of any Borrower and which, following such disclosure, has been
excepted from the provisions of this §20.7 in a writing signed by the Majority
Lenders determined without regard to the interest of such assignee Lender or
transferor Lender, to the extent of such participation, in Loans or
Reimbursement Obligations.

20.8        Miscellaneous Assignment Provisions.  Any assigning Lender shall
retain its rights to be indemnified pursuant to §18 with respect to any claims
or actions arising prior to the date of such assignment. Anything contained in
this §20 to the contrary notwithstanding, any Lender may at any time pledge all
or any portion of its interest and rights under this Credit Agreement (including
all or any portion of its Notes) to any of the twelve Federal Reserve Bank
organized under §4 of the Federal Reserve Act, 12 U.S.C. §341.  No such pledge
or the enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.  Notwithstanding any other
provision in this Agreement, any Lender that is a fund that invests in bank
loans may, without the consent of the Agent or the Borrowers, pledge all or any
portion of any Loan or any Note held by it to any trustee for, or any other
representative of, investors in, or holders of equity securities issued, by such
fund, as security for such investment or securities; provided that any
foreclosure or similar action by such trustee shall be subject to the provisions
of this §20 concerning assignments.

20.9        Assignment by Borrowers.  None of the Borrowers shall assign or
transfer any of its rights or obligations under any of the Loan Documents
without the prior written consent of each of the Lenders.

102


--------------------------------------------------------------------------------


20.10      Special Purpose Funding Vehicle.  Notwithstanding anything to the
contrary contained in this §20, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPC”) of such Granting Lender, identified
as such in writing from time to time delivered by the Granting Lender to the
Agent and the Borrowers, the option to provide to the Borrowers all or any part
of any Loan that such Granting Lender would otherwise be obligated to make to
the Borrowers pursuant to this Credit Agreement, provided that (a) nothing
herein shall constitute a commitment to make any Loan by any SPC, (b) the
Granting Bank’s obligations under this Credit Agreement shall remain unchanged,
(c) the Granting Lender should retain the sole right to enforce this Credit
Agreement and to approve any amendment, modification or waiver of any provision
of this Credit Agreement and (d) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by the Granting
Lender.  Each party hereto hereby agrees that no SPC shall be liable for any
expense reimbursement, indemnity or similar payment obligation under this Credit
Agreement (all liability for which shall remain with the Granting Lender).  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Credit Agreement) that, prior to the date
that is one year and one day after the later of (i) the payment in full of all
outstanding senior indebtedness of any SPC and (ii) the Revolving Credit Loan
Maturity Date, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States of America or any State thereof.  In addition, notwithstanding
anything to the contrary contained in this §20.10, any SPC may (A) with notice
to, but (except as specified below) without the prior written consent of, the
Borrowers or the Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions (consented to by the Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Borrowers, which consents
shall not be unreasonably withheld or delayed) providing liquidity and/or credit
facilities to or for the account of such SPC to fund the Loans made by such SPC
or to support the securities (if any) issued by such SPC to fund such Loans and
(B) disclose on a confidential basis any non-public information relating to its
Loans (other than financial statements referred to in §8.4) to any rating
agency, commercial paper dealer or provider of a surety, guarantee or credit or
liquidity enhancement to such SPC.  In no event shall the Borrowers be obligated
to pay to an SPC that has made a Loan any greater amount than the Borrowers
would have been obligated to pay under this Agreement if the Granting Lender had
made such Loan.  An amendment to this §20.10 without the written consent of an
SPC shall be ineffective insofar as it alters the rights and obligations of such
SPC.

21.          NOTICES, ETC.

Except as otherwise expressly provided in this Credit Agreement, all notices and
other communications made or required to be given pursuant to this Credit
Agreement or the Notes or any Letter of Credit Applications shall be in writing
and shall be delivered in hand, mailed by United States of America registered or
certified first class mail, postage prepaid, sent by overnight courier, or sent
by telegraph, telecopy, facsimile or telex and confirmed by delivery via courier
or postal service, addressed as follows:

103


--------------------------------------------------------------------------------


(A)           IF TO THE BORROWERS, AT 5660 KATELLA AVENUE, SUITE 100, CYPRESS,
CALIFORNIA, 90630, ATTENTION: CHIEF FINANCIAL OFFICER, WITH A COPY TO MORGAN,
LEWIS & BOCKIUS LLP, 101 PARK AVENUE, NEW YORK, NEW YORK, 10178-0060, ATTENTION:
RICHARD S. PETRETTI, ESQ., OR AT SUCH OTHER ADDRESS FOR NOTICE AS THE BORROWERS
SHALL LAST HAVE FURNISHED IN WRITING TO THE PERSON GIVING THE NOTICE.”

(B)           IF TO THE AGENT, AT 8377 EAST HARTFORD DRIVE, SUITE 200,
SCOTTSDALE, ARIZONA 85255, ATTENTION: SYNDICATION SERVICING, WITH A COPY TO
LATHAM & WATKINS LLP, 5800 SEARS TOWER, CHICAGO, ILLINOIS  60606, ATTENTION:
JEFFREY G. MORAN, OR SUCH OTHER ADDRESS FOR NOTICE AS THE AGENT SHALL HAVE LAST
FURNISHED TO THE PERSON GIVING SUCH NOTICE;

(C)           IF TO ANY LENDER, AT SUCH LENDER’S ADDRESS SET FORTH ON SCHEDULE 1
HERETO, OR SUCH OTHER ADDRESS FOR NOTICE AS SUCH LENDER SHALL HAVE LAST
FURNISHED IN WRITING TO THE PERSON GIVING THE NOTICE; AND

(D)           IF TO THE PARENT, AT 5660 KATELLA AVENUE, SUITE 100, CYPRESS,
CALIFORNIA, 90630, ATTENTION: STEVEN L. TANNER, CHIEF FINANCIAL OFFICER, ANTHONY
POLAZZI, VICE PRESIDENT AND CLARENCE E. TERRY, VICE PRESIDENT, WITH A COPY TO
MORGAN, LEWIS & BOCKIUS LLP, 101 PARK AVENUE, NEW YORK, NEW YORK, 10178-0060,
ATTENTION: RICHARD S. PETRETTI, ESQ., OR AT SUCH OTHER ADDRESS FOR NOTICE AS THE
PARENT SHALL LAST HAVE FURNISHED IN WRITING TO THE PERSON GIVING THE NOTICE.

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile and (ii) if
sent by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof.

22.          GOVERNING LAW.

THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
ILLINOIS AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SAID STATE OF ILLINOIS (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW).  EACH OF THE BORROWERS AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE
OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS
SPECIFIED IN §21.  EACH OF THE BORROWERS HEREBY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT
SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

104


--------------------------------------------------------------------------------


23.          HEADINGS.

The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

24.          COUNTERPARTS.

This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

25.          ENTIRE AGREEMENT, ETC.

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§27.

26.          WAIVER OF JURY TRIAL.

Each of the Borrowers hereby waives its right to a jury trial with respect to
any action or claim arising out of any dispute in connection with this Credit
Agreement, the Notes or any of the other Loan Documents, any rights or
obligations hereunder or thereunder or the performance of which rights and
obligations.  Except as prohibited by law, each of the Borrowers hereby waives
any right it may have to claim or recover in any litigation referred to in the
preceding sentence any special, exemplary, punitive or consequential damages or
any damages other than, or in addition to, actual damages.  Each of the
Borrowers (i) certifies that no representative, agent or attorney of any Lender
or the Agent has represented, expressly or otherwise, that such Lender or the
Agent would not, in the event of litigation, seek to enforce the foregoing
waivers and (ii) acknowledges that the Agent and the Lenders have been induced
to enter into this Credit Agreement, the other Loan Documents to which it is a
party by, among other things, the waivers and certifications contained herein.

27.          CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Credit Agreement, any consent or
approval required or permitted by this Credit Agreement to be given by the
Lenders may be given, and any term of this Credit Agreement, the other Loan
Documents or any other instrument related hereto or mentioned herein may be
amended, and the performance or observance by any of the Borrowers or their
Subsidiaries of any terms of this Credit Agreement, the other Loan Documents or
such other instrument or the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Borrowers and
the written consent of the Majority Lenders.  Notwithstanding the foregoing, (a)
the rate of interest on the Notes may not be decreased (other than interest
accruing pursuant to §6.10.2 following the effective date of any waiver by the
Majority Lenders of the Default or Event of Default relating thereto), (b) all
or any

105


--------------------------------------------------------------------------------


portion of the Collateral with a book value equal to or greater than 50% of the
aggregate book value of the Collateral prior to such release may not be
released, (c) no Borrower or any Person that is liable, whether directly or
contingently, for payment obligations hereunder may be released and (d) the term
of the Notes, the timing or amount of any required payments of principal and
interest hereunder, any rates of interest payable hereunder, the amount of the
Revolving Credit Commitments of the Lenders, the amount of commitment fees or
Letter of Credit Fees hereunder, the definition of Majority Lenders and this §27
may not be changed without the written consent of the Borrowers and the written
consent of each of the Lenders affected thereby; and the amount of the Agent’s
fee under the Fee Letter, the Letter of Credit Fees or any other fees or amounts
payable for the Agent’s account, and §5 or §16 may not be amended without the
written consent of the Agent.  No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon.  No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  No notice to or demand upon any Borrower shall entitle any
Borrower to other or further notice or demand in similar or other circumstances.
Notwithstanding anything in this §27 to the contrary, the Agent may terminate
its security interest in and otherwise release any Collateral or any Borrower
sold, transferred or otherwise disposed of by any Borrower or any Subsidiary of
any Borrower if such disposition is in compliance with §10.5.2 and otherwise
with the terms hereof .

28.          SEVERABILITY.

The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction.

29.          RIGHT TO PUBLICIZE.

Each of the Borrowers hereby acknowledges that the Agent will have the right to
publicize the transactions contemplated hereby by means of a tombstone
advertisement or other customary advertisement in newspapers and other
periodicals.  The Agent agrees to provide the Borrowers with the opportunity to
review any such tombstone advertisement prior to publication thereof and to
provide reasonable comments as to the accuracy and contents thereof.

30.          USURY.

All agreements between the Borrowers, the Agent and the Lenders are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of the maturity of the indebtedness evidenced hereby, by
any Note or otherwise, shall the amount paid or agreed to be paid to the Lenders
and the Agent for the use or the forbearance of the Indebtedness evidenced
hereby or by the Notes exceed the maximum amount permissible under applicable
law.  As used herein, the term “applicable law” shall mean the law in effect as
of the date hereof provided, however, that in the event there is a change in the
law which results in a higher permissible rate of interest, then this Credit
Agreement, the Notes and the other Loan Documents shall be governed by such new
law as of its effective date.  In this regard, it is

106


--------------------------------------------------------------------------------


expressly agreed that it is the intent of the Borrowers, the Agent and the
Lenders, in the execution, delivery and acceptance of the Notes, to contract in
strict compliance with the laws of the Commonwealth of Massachusetts from time
to time in effect.  If, under any circumstances whatsoever, performance or
fulfillment of any provision of this Credit Agreement, the Notes or any of the
other Loan Documents at the time such provision is to be performed or fulfilled
shall involve exceeding the limit of validity prescribed by applicable law, then
the obligation so to be performed or fulfilled shall be reduced automatically to
the limits of such validity, and if under any circumstances whatsoever the
Lenders and the Agent should ever receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal balance evidenced by the
Notes and not to the payment of interest.  The provisions of this §30 shall
control every other provision of this Credit Agreement and the Notes.

31.          TRANSITIONAL ARRANGEMENTS.

31.1        Existing Credit Agreement Superseded.  This Credit Agreement shall
on the Closing Date amend and restate the Existing Credit Agreement in its
entirety, except as provided in this §31, and shall for all purposes be the
Credit Agreement referred to in each of the other Loan Documents without further
amendment thereof.  The Loan Documents executed in connection with the Existing
Credit Agreement that are not amended and restated by the corresponding Loan
Documents executed and delivered in connection with this Agreement shall remain
in full force and effect and each Borrower hereby ratifies and reaffirms all of
its respective payment and performance obligations, contingent or otherwise,
under each of such Loan Documents to which it is a party.  On the Closing Date,
the rights and obligations of the parties evidenced by the Existing Credit
Agreement shall be evidenced by this Credit Agreement and the other Loan
Documents, the “Revolving Credit Loans” as defined in the Existing Credit
Agreement shall be converted to Loans as defined herein, and all outstanding
letters of credit issued under the Existing Credit Agreement prior to the
Closing Date shall, for purposes of this Credit Agreement, be Letters of Credit.

31.2        Interest and Fees Under Superseded Agreement.  All interest and fees
and expenses, if any, owing or accruing under or in respect of the Existing
Credit Agreement through the Closing Date shall be calculated as of the Closing
Date (prorated in the case of any fractional periods), and shall be paid on the
Closing Date in accordance with the method specified in the Existing Credit
Agreement.

32.          PATRIOT ACT.  Each Lender that is subject to the Patriot Act hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.

[Remainder of Page Intentionally Left Blank]

107


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.

 

REAL MEX RESTAURANTS, INC.

 

ACAPULCO RESTAURANTS, INC.

 

EL TORITO FRANCHISING COMPANY

 

EL TORITO RESTAURANTS, INC.

 

TARV, INC.

 

ACAPULCO RESTAURANT OF VENTURA, INC.

 

ACAPULCO RESTAURANT OF WESTWOOD, INC.

 

ACAPULCO MARK CORP.

 

MURRAY PACIFIC

 

ALA DESIGN, INC.

 

REAL MEX FOODS, INC.

 

ACAPULCO RESTAURANT OF DOWNEY, INC.

 

ACAPULCO RESTAURANT OF MORENO VALLEY,
INC.

 

EL PASO CANTINA, INC.

 

CKR ACQUISITION CORP.

 

CHEVYS RESTAURANTS, LLC

 

 

 

By:

/s/ Steven L. Tanner

 

 

Name:  Steven L. Tanner

 

Title:     Chief Financial Officer

 

 

 

 

 

Address for Wire Transfers:

 

 

 

 

 

Real Mex Restaurants, Inc.

 

Wells Fargo Bank

 

Long Beach, CA

 

ABA 121 000 248

 

Account 4121350482

 


--------------------------------------------------------------------------------


 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and a Lender

 

 

 

 

 

By:

/s/ Kelly A. Hallford

 

 

Name:  Kelly A. Hallford

 

Title:     Authorized Signatory

 

 

 

 

 

Address for payments:

 

 

 

ABA No. 021-001-033

 

Account Number 50279791

 

Deutsche Bank Trust Company Americas

 

New York, New York

 

Account Name: GECC/CAF DEPOSITORY

 

Reference: Contract 32700/Real Mex

 


--------------------------------------------------------------------------------